 
Exhibit 10.1
 
EXECUTION VERSION
 
AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
Amendment No. 1, dated as of August 20, 2012 (this “Amendment” or this
“Amendment No. 1”), to the Credit Agreement, dated as of March 17, 2011 (the
“Credit Agreement”), among Warner Chilcott Holdings Company III, Limited, a
company organized under the laws of Bermuda (the “Parent Guarantor”), WC Luxco
S.à r.l., a private limited liability company (société à responsabilité
limitée), incorporated under the laws of the Grand-Duchy of Luxembourg, having a
share capital of USD 20.000, having its registered office at 67, rue Ermesinde,
L-1469 Luxembourg and registered with the Luxembourg trade and companies
register under number B145.883 (the “Luxco Borrower”), Warner Chilcott
Corporation, a Delaware corporation (the “US Borrower”), Warner Chilcott
Company, LLC, a limited liability company organized under the laws of the
Commonwealth of Puerto Rico (the “PR Borrower”), each lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), Swing Line Lender and L/C Issuer.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Parent has advised that it wishes to make a one-time dividend
payment in an amount not to exceed $4.00 per share (the “Dividend Payment”),
 
WHEREAS, the Parent has further advised of its intention to cause certain of its
Subsidiaries to borrow the New Term Loans in an aggregate principal amount not
to exceed $600 million, the proceeds of which, together with cash on hand, will
be used to make the Dividend Payment and pay fees and expenses incurred in
connection with the Dividend Payment and the financing therefor,
 
WHEREAS, the Parent has requested that the Credit Agreement be amended to
reflect the New Term Loans, to permit the Dividend Payment and to make certain
other changes reflected herein,
 
WHEREAS, (a) each financial institution executing this Amendment as a “Term B-4
Lender” has agreed, on the terms and conditions set forth herein, to extend Term
B-4 Loans in the amount set forth opposite such Term B-4 Lender’s name under the
heading “Term B-4 Commitment” on Schedule 2.01B hereto and to become a Term B-4
Lender for all purposes under the Credit Agreement, (b) each financial
institution executing this Amendment as a “Term B-5 Lender” has agreed, on the
terms and conditions set forth herein, to extend Term B-5 Loans in the amount
set forth opposite such Term B-5 Lender’s name under the heading “Term B-5
Commitment” on Schedule 2.01B hereto and to become a Term B-5 Lender for all
purposes under the Credit Agreement, (c) each financial institution executing
this Amendment as an “Additional Term B-1 Lender” has agreed, on the terms and
conditions set forth herein, to extend Additional Term B-1 Loans in the amount
set forth opposite such Additional Term B-1 Lender’s name under the heading
“Additional Term B-1 Commitment” on Schedule 2.01B hereto and to become an
Additional Term B-1 Lender for all purposes under the Credit Agreement and
(d) each Lender executing this Amendment No. 1 as an “Existing Lender” has
agreed to amend
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
the Credit Agreement to effect the changes described herein, in each case on the
terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
Section 1.                      Amendments.
 
(a)           Section 1A Amendments.
 
(i)       The Credit Agreement is, effective as of the Amendment No. 1 Effective
Date (as defined below), hereby amended to delete the stricken text (indicated
textually in the same manner as the following example:  stricken text) and to
add the double-underlined text (indicated textually in the same manner as the
following example:  double-underlined text) as set forth in the pages of the
Credit Agreement attached as Annex A hereto.
 
(ii)       The Schedules to the Credit Agreement are hereby amended by (i)
amending and restating Schedule IV of the credit agreement in its entirety by
Schedule IV hereto, (ii) adding Schedule 2.01B hereto as a new Schedule 2.01B to
the Credit Agreement and (iii) by adding Schedule 4.03D as a new Schedule 4.03D
to the Credit Agreement.
 
(iii)       The Exhibits to the Credit Agreement are hereby amended as follows:
 
(A)           Exhibit A of the Credit Agreement is hereby amended and restated
in its entirety by Exhibit A hereto.
 
(B)           Exhibit C-1 of the Credit Agreement is hereby amended and restated
in its entirety by Exhibit C-1 hereto.
 
(C)           Exhibit D of the Credit Agreement is hereby amended and restated
in its entirety by Exhibit D hereto.
 
(D)           Exhibit E of the Credit Agreement is hereby amended and restated
in its entirety by Exhibit E hereto.
 
(E)           Exhibit R of the Credit Agreement is hereby amended and restated
in its entirety by Exhibit R hereto.
 
(F)           Exhibits C-3, T and U are hereby added as new Exhibits to the
Credit Agreement.
 
The amendments to the Credit Agreement contemplated by this Section 1(a) are
referred to herein as the “Section 1A Amendments”.
 
(b)           Section 1B Amendment.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
(i)       Immediately following the Section 1B Amendment Effective Date, each
Existing Lender that is a Term B Lender (referred to herein collectively as the
“Existing Term B Lenders”) that as of such date holds Term B-1 Loans, Term B-2
Loans, Term B-3 Loans and each Additional B-1 Lender shall be deemed to have
assigned to or assumed from each Existing Term B Lender and each Additional B-1
Lender, as applicable, Term B-1 Loans, Term B-2 Loans, Term B-3 Loans and/or
Additional Term B-1 Loans, such that after giving effect to such assignments
each Existing Term B Lender and each Additional Term B-1 Lender as of the
Section 1B Amendment Effective Date shall hold a ratable portion of the
aggregate outstanding amount of each of the Term B-1 Loans, Term B-2 Loans, Term
B-3 Loans and Additional Term B-1 Loans that is equal to the proportion of the
aggregate outstanding amount Term B Loans (excluding Term B-4 Loans and Term B-5
Loans) held by it immediately prior to giving effect to such deemed assignments
(such deemed assignments are referred to in this Amendment No. 1 as the “Deemed
Term B Loan Assignments”); provided that no Existing Term B Lender’s or
Additional Term B-1 Lender’s aggregate outstanding amount of Term B Loans shall
be increased or decreased as a result of the Deemed Term B Loan Assignments.
 
(ii)       Each of the Existing Term B Lenders, Additional Term B-1 Lenders, the
Borrowers and the Administrative Agent shall be deemed to have consented to the
Existing Term B Loan Assignments and New Term B Loan Assignments, as applicable,
by executing a counterpart to this Amendment No. 1.
 
(iii)       Notwithstanding anything else in the Credit Agreement to the
contrary, including the provisions of Section 10.07 thereof, the Administrative
Agent is hereby authorized to take any and all actions the Administrative Agent,
in its sole discretion, deems necessary to effect the amendments described in
this Section 1(b), including, without limitation, to make such modifications to
the Register as are necessary to affect the Existing Term B Loan Assignments and
the New Term B Loan Assignments.
 
The amendments to the Credit Agreement contemplated by this Section 1(b) are
referred to herein as the “Section 1B Amendments”.
 
Section 2.                      Effectiveness of this Amendment No. 1.  (a) This
Amendment shall become effective as of the date when, and only when, each of the
following conditions precedent shall have been (or are or will be substantially
concurrently therewith) satisfied (the “Amendment No. 1 Effective Date”);
provided that the Section 1B Amendment shall not become operative until each of
the conditions set forth in clause (b) below have been satisfied in accordance
with their terms:
 
i)           the Administrative Agent shall have received (i) this Amendment,
duly executed and delivered by (v) the Borrowers, (w) a number of Lenders
sufficient to constitute the Required Lenders, (x) Term B-4 Lenders committing
to provide Term B-4 Loans in an aggregate principal amount not less than
$250,000,000, (y) Term B-5 Lenders committing to provide Term B-5 Loans in an
aggregate principal amount not less than $50,000,000, (z) Additional Term B-1
Lenders committing to provide Additional Term B-1 Loans in an aggregate
principal amount not less than $300,000,000 and (ii) a Guarantor Consent and
Reaffirmation, in the form attached hereto as Annex B, duly executed and
delivered by each Guarantor;
 
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
(ii)           the Borrower shall have paid all fees and expenses payable to the
Lenders, Administrative Agent and Amendment No. 1 Lead Arrangers on the
Amendment No. 1 Effective Date, including as set forth in Section 3 hereof (to
the extent invoiced a reasonable period of time prior to the Amendment No. 1
Effective Date); and
 
(iii)           the Administrative Agent and Amendment No. 1 Lead Arrangers
shall have received a satisfactory legal opinion of Davis Polk & Wardwell LLP.
 
For the avoidance of doubt, the effectiveness of the Section 1B Amendment is not
a condition precedent to the effectiveness of the Section 1A Amendment.
 
(b)  The Section 1B Amendment shall become effective on the date that the
following conditions have been satisfied (the “Section 1B Amendment Effective
Date”):
 
(i) each of the conditions set forth in Section 2(a) above have been satisfied
in accordance with their terms; and
 
(ii) the Administrative Agent shall have received executed signature pages
hereto from each Existing Term B Lender.  Each Existing Term B Lender that
submits and executed counterpart hereto acknowledges and agrees that such
submission is irrevocable.
 
Section 3.                      Fees and Reimbursement of Expenses.
 
(a)           The Borrowers agree to pay to the Administrative Agent, for the
ratable benefit of each consenting Lender, an irrevocable and non-refundable fee
in an amount equal to 0.15% of such Lender’s Commitment (the “Amendment Fee”),
which Amendment Fee shall be fully earned and payable on the Amendment No. 1
Effective Date.
 
(b)           The Borrowers agree to pay in accordance with the terms of Section
10.04 of the Credit Agreement all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent and Amendment No. 1 Lead Arrangers
(including the Attorney Costs of Cahill Gordon & Reindel llp) in connection with
the preparation, negotiation, execution, delivery and administration of this
Amendment.
 
Section 4.                      Reference to and Effect on the Loan Documents.
 
(a)           Except as specifically amended above, all of the terms and
provisions of the Credit Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed.
 
(b)           Except as expressly set forth herein, this Amendment shall not
operate as a waiver of any right, power or remedy of the Lenders, the Parent
Guarantor, the Borrowers or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any other provision of any of the Loan
Documents or for any purpose.
 
(c)           It is understood and agreed that each reference in each Loan
Document to the Credit Agreement, whether direct or indirect, shall hereafter be
deemed to be a reference to the Credit Agreement as amended hereby.  Without
limiting the generality of the foregoing, the
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case, as amended by this Amendment.  The Borrowers
hereby agree to execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to carry out more effectively the purposes of the Loan Documents, in each
case, as amended by this Amendment.  For the avoidance of doubt, each Lender
executing this Amendment hereby authorizes the Administrative Agent to take any
and all necessary actions to effect the purpose of the foregoing sentence,
including, without limitation, amending any of Loan Documents (other than the
Credit Agreement) without further action or consent of the Lenders.
 
(d)           This Amendment is a Loan Document.  For the avoidance of doubt,
the indemnification provisions set forth in Section 10.05 of the Credit
Agreement shall apply to this Amendment.
 
(e)           As of the Amendment No. 1 Effective Date, (a) each financial
institution executing this Amendment No. 1 as a Term B-4 Lender” shall
constitute a “Term B-4 Lender” for the purpose of the Credit Agreement as
amended hereby and shall have a Term B-4 Commitment in the amount set forth
opposite such Term B-4 Lender’s name under the heading “Term B-4 Commitment” on
Schedule 2.01B hereto, (b) each financial institution executing this Amendment
No. 1 as a “Term B-5 Lender” shall constitute a “Term B-5 Lender” for the
purpose of the Credit Agreement as amended hereby and shall have a Term B-5
Commitment in the amount set forth opposite such Term B-5 Lender’s name under
the heading “Term B-5 Commitment” on Schedule 2.01B hereto, (c) each financial
institution executing this Amendment No. 1 as an “Additional Term B-1 Lender”
shall constitute an “Additional Term B-1 Lender” for the purpose of the Credit
Agreement as amended hereby and shall have an Additional Term B-1 Commitment in
the amount set forth opposite such Additional Term B-1 Lender’s name under the
heading “Additional Term B-1 Commitment” on Schedule 2.01B hereto and (d) each
financial institution executing this Amendment No. 1 as an Existing
Lender,  Term B-4 Lender, Term B-5 Lender or Additional Term B-1 Lender, in each
case, is deemed to have acceded as a Secured Party to the German law governed
Security Trust Agreement, dated as of March 17, 2011 (the “Security Trust
Agreement”), among the Administrative Agent, Warner Chilcott Deutschland GmbH,
as a Security Grantor, Warner Chilcott UK Limited, as a Security Grantor, the
other Security Grantors from time to time thereto and the Secured Parties from
time to time party thereto, in accordance with its terms and each such Existing
Lender, Term B-4 Lender, Term B-5 Lender or Additional Term B-1 Lender, as
applicable, ratifies and approves any and all acts done by the Administrative
Agent on behalf of such Existing Lender, Term B-4 Lender, Term B-5 Lender or
Additional Term B-1 Lender, as applicable, before the Amendment No. 1 Effective
Date.
 
Section 5.                      Counterparts.  This Amendment may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Delivery by
telecopier of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment.  The Agents may also require that any such documents and signatures
delivered by telecopier be confirmed by a manually signed original thereof;
provided that the failure to
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.
 
Section 6.                      Governing Law.
 
(a)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK
CITY, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AMENDMENT OR ANY OTHER DOCUMENT RELATED HERETO.  EACH PARTY HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.
 
Section 7.                      Headings.  Section headings herein are included
herein for convenience of reference only and shall not constitute a part hereof
for any other purpose or be given any substantive effect.
 
Section 8.                      Notices.  All communications and notices
hereunder shall be given as provided in the Credit Agreement.
 
Section 9.                      Severability.  The illegality or
unenforceability of any provision of this Amendment or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Amendment or any
instrument or agreement required hereunder.
 
Section 10.                   Successors.  The terms of this Amendment shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and assigns.
 
Section 11.                   Waiver of Jury Trial.  EACH PARTY TO THIS
AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
[SIGNATURE PAGES FOLLOW]
 
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
 
 

 
WARNER CHILCOTT HOLDINGS COMPANY III, LIMITED, as Parent Guarantor
         
 
By:
/s/ Paul Herendeen       Name: Paul Herendeen       Title:   Executive Vice
President and Chief Financial Officer          

 
 

 
WC LUXCO S.A R.L., as Luxco Borrower
         
 
By:
/s/ Alain Heinz       Name: Alain Heinz       Title:   Manager          

 
 

 
WARNER CHILCOTT CORPORATION, as US Borrower
         
 
By:
/s/ Paul Herendeen       Name: Paul Herendeen       Title:   Executive Vice
President and Chief Financial Officer          

 
 

 
WARNER CHILCOTT COMPANY, LLC, as PR Borrower
         
  
By:
/s/ Max Torres       Name: Max Torres      
Title:   Vice President and General Manager, 
    Business Operations, Puerto Rico and
            Treasurer
         

 
[Amendment No. 1 to Warner Chilcott Credit Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
BANK OF AMERICA, N.A., as Administrative Agent
         
 
By:
/s/ Bridgett J. Manduk       Name: Bridgett J. Manduk       Title:   Assistant
Vice President          

 

       
 
By:
/s/ Matthew S. Hichborn       Name: Matthew S. Hichborn       Title:   Assistant
Vice President          

 
       
[Amendment No. 1 to Warner Chilcott Credit Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 

 
[SIGNATURE PAGES ON FILE WITH ADMINISTRATIVE AGENT],
as an Existing Lender
         
 
By:
        Name:       Title:            

 
 

 
[If a second signature is required]
         
 
By:
        Name:       Title:            

 
 
[Amendment No. 1 to Warner Chilcott Credit Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
[SIGNATURE PAGES ON FILE WITH ADMINISTRATIVE AGENT],
[Term B-4 Lender][,][and][Term B-5 Lender][,][and][Additional Term B-1 Lender]
         
 
By:
        Name:       Title:            

 
 

 
[If a second signature is required]
         
 
By:
        Name:       Title:            

 
 
[Amendment No. 1 to Warner Chilcott Credit Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
MARKED VERSION REFLECTING CHANGES
PURSUANT TO AMENDMENT NO. 1
ADDED TEXT SHOWN UNDERSCORED
DELETED TEXT SHOWN STRIKETHROUGH

--------------------------------------------------------------------------------

 
$3,250,000,0003,850,000,000
  
CREDIT AGREEMENT
 
Dated as of March 17, 2011
 
and as Amended by Amendment No. 1 on August 20, 2012
 
among
 
WARNER CHILCOTT HOLDINGS COMPANY III, LIMITED
as Parent Guarantor
 
WC LUXCO S.A R.L.
as Luxco Borrower
 
 
WARNER CHILCOTT CORPORATION
as US Borrower
 
WARNER CHILCOTT COMPANY, LLC
as PR Borrower


BANK OF AMERICA, N.A.
as Administrative Agent, Swing Line Lender and L/C Issuer


THE OTHER LENDERS PARTY HERETO


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
J.P. MORGAN SECURITIES LLC
GOLDMAN SACHS LENDING PARTNERS LLC
MORGAN STANLEY SENIOR FUNDING, INC.
as Senior Lead Arrangers and Joint Bookrunners
 
CITIGROUP GLOBAL MARKETS INC.
CREDIT SUISSE SECURITIES (USA) LLC
DEUTSCHE BANK SECURITIES INC.
UBS SECURITIES LLC
as Co-Lead Arrangers and Joint Bookrunners
 
J.P. MORGAN SECURITIES LLC
Syndication Agent
 
and
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
GOLDMAN SACHS LENDING PARTNERS LLC
MORGAN STANLEY SENIOR FUNDING, INC.
DNB NOR BANK ASA
as Co-Documentation Agents


and


BANK OF AMERICA, N.A.
GOLDMAN SACHS BANK USA
as Amendment No. 1 Senior Lead Arrangers and
Amendment No. 1 Joint Bookrunners


GOLDMAN SACHS BANK USA
as Amendment No. 1 Syndication Agent


 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 
Page
 
ARTICLEARTICLE 1
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01.
Defined Terms
1
Section 1.02.
Other Interpretive Provisions
4653
Section 1.03.
Accounting Terms
4754
Section 1.04.
Terms Applicable Toto Foreign Subsidiaries That Are Guarantors
4755
Section 1.05.
Rounding
4755
Section 1.06.
References Toto Agreements Andand Laws
4855
Section 1.07.
Times Ofof Day
4855
Section 1.08.
Timing Ofof Payment Oror Performance
4855
Section 1.09.
Letter of Credit Amounts
4855

 
ARTICLEARTICLE 2
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
Section 2.01.
The Loans
4856
Section 2.02.
Borrowings, Conversions Andand Continuations Ofof Loans
4957
Section 2.03.
Letters of Credit
5159
Section 2.04.
Swing Line Loans
5967
Section 2.05.
Prepayments
6270
Section 2.06.
Termination or Reduction of Commitments
6674
Section 2.07.
Repayment of Loans
6774
Section 2.08.
Interest
6978
Section 2.09.
Fees
6978
Section 2.10.
Computation of Interest and Fees
7079
Section 2.11.
Evidence Ofof Indebtedness
7079
Section 2.12.
Payments Generally
7180
Section 2.13.
Sharing Ofof Payments
7382
Section 2.14.
Increase in Commitments
83
Section 2.15.
Refinancing Amendments
85
Section 2.16.
Extension of Term Loans; Extension of Revolving Credit Loans
86

 
ARTICLEARTICLE 3
 
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
 
Section 3.01.
Taxes
7489
Section 3.02.
Illegality
7591
Section 3.03.
Inability to Determine Rates
7591

 
 
 
 
-i-

--------------------------------------------------------------------------------

 
 
Page
 
Section 3.04.
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans
7592
Section 3.05.
Funding Losses
7593
Section 3.06.
Matters Applicable to All Requests for Compensation
7594
Section 3.07.
Replacement of Lenders under Certain Circumstances
7595
Section 3.08.
Survival
7596

 
ARTICLEARTICLE 4
 
CONDITIONS PRECEDENT
 
 
Section 4.01.
Conditions to Initial (Closing Date) Credit Extension
7596
Section 4.02.
Conditions to All Credit Extensions
7599
Section 4.03.
Conditions Precedent to Credit Extensions on the Amendment No. 1 Effective Date
100

 
ARTICLEARTICLE 5
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.01.
Existence, Qualification and Power; Compliance with Laws
75101
Section 5.02.
Authorization; No Contravention
75101
Section 5.03.
Governmental Authorization; Other Consents
75102
Section 5.04.
Binding Effect
75102
Section 5.05.
Financial Statements; No Material Adverse Effect
75102
Section 5.06.
Litigation
75103
Section 5.07.
Ownership of Property; Liens
75103
Section 5.08.
Environmental Compliance
75104
Section 5.09.
Taxes
75105
Section 5.10.
ERISA Compliance
75105
Section 5.11.
Subsidiaries; Equity Interests
75105
Section 5.12.
Margin Regulations; Investment Company Act
75106
Section 5.13.
Disclosure
75106
Section 5.14.
Intellectual Property; Licenses, Etc
75106
Section 5.15.
Solvency
75107
Section 5.16.
Perfection, Etc
75107
Section 5.17.
Compliance with Laws Generally
75107
Section 5.18.
Labor Matters
75107
Section 5.19.
Senior Debt
75107

 
ARTICLEARTICLE 6
 
AFFIRMATIVE COVENANTS
 
Section 6.01.
Financial Statements
75108
Section 6.02.
Certificates; Other Information
75108
Section 6.03.
Notices
75111

 
 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
Page
 
Section 6.04.
Payment of Obligations
75111
Section 6.05.
Preservation of Existence, Etc
75111
Section 6.06.
Maintenance of Properties
75112
Section 6.07.
Maintenance of Insurance
75112
Section 6.08.
Compliance with Laws
75112
Section 6.09.
Books Andand Records
75112
Section 6.10.
Inspection Rights
75112
Section 6.11.
Use Ofof Proceeds
75112
Section 6.12.
Covenant To Guarantee Obligations Andand Give Security
75113
Section 6.13.
Compliance with Environmental Laws
75116
Section 6.14.
Further Assurances
75116
Section 6.15.
Designation of Subsidiaries
75116
Section 6.16.
Maintenance of Ratings
75117
Section 6.17.
Evidence of Insurance
75117
Section 6.18.
Junior Financing Documentation
75117
Section 6.19.
Certain Tax Matters
75117
Section 6.20.
Post-Closing Matters
75117

 
ARTICLEARTICLE 7
 
NEGATIVE COVENANTS
 
Section 7.01.
Liens
75118
Section 7.02.
Investments
75121
Section 7.03.
Indebtedness
75124
Section 7.04.
Fundamental Changes
75128
Section 7.05.
Dispositions
75129
Section 7.06.
Restricted Payments
75130
Section 7.07.
Change Inin Nature of Business
75133
Section 7.08.
Transactions Withwith Affiliates
75133
Section 7.09.
Burdensome Agreements
75134
Section 7.10.
Financial Covenants
75134
Section 7.11.
Amendments of Certain Documents
75135
Section 7.12.
Accounting Changes
75135
Section 7.13.
Prepayments, Etc. Ofof Indebtedness
75135
Section 7.14.
Equity Interests of the Borrowers
75135
Section 7.15.
Designated Senior Debt
75135

 
ARTICLEARTICLE 8
 
EVENTS OF DEFAULT AND REMEDIES
 
Section 8.01.
Events of Default
75136
Section 8.02.
Remedies Upon Event Ofof Default
75138
Section 8.03.
Application Ofof Funds
75138

 
 
 
-iii-

--------------------------------------------------------------------------------

 
 
Page
ARTICLEARTICLE 9
 
ADMINISTRATIVE AGENT AND OTHER AGENTS
 
Section 9.01.
Appointment Andand Authorization Ofof Agents
75140
Section 9.02.
Delegation Ofof Duties
75142
Section 9.03.
Liability Ofof Agents
75142
Section 9.04.
Reliance Byby Agents
75143
Section 9.05.
Notice Ofof Default
75143
Section 9.06.
Credit Decision; Disclosure Ofof Information Byby Agents
75143
Section 9.07.
Indemnification of Agents
75144
Section 9.08.
Agents in Their Individual Capacities
75144
Section 9.09.
Successor Agents
75145
Section 9.10.
Administrative Agent May File Proofs of Claim
75145
Section 9.11.
Collateral and Guaranty Matters
75146
Section 9.12.
Other Agents; Arrangers and Managers
75147
Section 9.13.
Appointment of Supplemental Administrative Agents
75148
Section 9.14.
Withholding Tax
75149

 
ARTICLEARTICLE 10
 
MISCELLANEOUS
 
Section 10.01.
Amendments, Etc
75149
Section 10.02.
Notices and Other Communications; Facsimile Copies
75152
Section 10.03.
No Waiver; Cumulative Remedies
75153
Section 10.04.
Attorney Costs, Expenses and Taxes
75153
Section 10.05.
Indemnification by the Borrowers
75153
Section 10.06.
Payments Set Aside
75154
Section 10.07.
Successors and Assigns
75155
Section 10.08.
Confidentiality
75169
Section 10.09.
Setoff
75170
Section 10.10.
Interest Rate Limitation
75170
Section 10.11.
Counterparts
75170
Section 10.12.
Integration
75171
Section 10.13.
Survival of Representations and Warranties
75171
Section 10.14.
Severability
75171
Section 10.15.
Tax Forms
75171
Section 10.16.
GOVERNING LAW
75173
Section 10.17.
WAIVER OF RIGHT TO TRIAL BY JURY
75174
Section 10.18.
Binding Effect
75174
Section 10.19.
USA PATRIOT Act Notice
75174
Section 10.20.
Agent for Service of Process
75174
Section 10.21.
Judgment Currency
75174
Section 10.22.
No Fiduciary Duty
75175



 
 
-iv-

--------------------------------------------------------------------------------

 
 
 
SCHEDULES
 
 
I
Guarantors

 
II
Foreign Security Agreements

 
III
[Reserved]

 
IV
Certain Charges

 
1.01(a)
Existing Letter of Credit

 
1.04
Certain Non-U.S. Terms

 
2.01
Commitments

 
2.01B
Amendment No. 1 Effective Date Commitments

 
4.01
Guaranty and Security Documents

 
4.01B
Closing Date Collateral Opinions

 
4.03D
Amendment No. 1 Effective Date Collateral Opinions

 
5.06
Litigation

 
5.07(b)
Real Property

 
5.08
Environmental Matters

 
5.11
Subsidiaries and Other Equity Investments

 
6.15
Unrestricted Subsidiaries

 
6.20
Post-Closing Matters

 
7.01(b)
Existing Liens

 
7.02(f)
Existing Investments

 
7.03(b)
Existing Indebtedness

 
7.08
Transactions with Affiliates

 
7.09
Existing Restrictions

 
10.02
Administrative Agent’s Office, Certain Addresses for Notices

 
EXHIBITS
 
 
A
Form of Committed Loan Notice

 
B
Form of Swing Line Loan Notice

 
C-1
Form of Term Note

 
C-2
Form of Revolving Credit Note

 
C-3
Form of Incremental Term Note

 
D
Form of Compliance Certificate

 
E
Form of Assignment and Assumption

 
F
Form of Guaranty

 
G
Form of Domestic Security Agreement

 
H
[Reserved]

 
I
Form of L/C Issuer Agreement

 
J
Form of Administrative Questionnaire

 
K
Form of Specified Discount Prepayment Notice

 
L
Form of Specified Discount Prepayment Response

 
M
Form of Discount Range Prepayment Notice

 
N
Form of Discount Range Prepayment Offer

 
O
Form of Solicited Discounted Prepayment Notice

 
P
Form of Solicited Discounted Prepayment Offer

 
Q
Form of Acceptance and Prepayment Notice

 
 
 
-v-

--------------------------------------------------------------------------------

 
 
 
 
 
R
Form of Affiliated Lender Assignment or Assumption

 
S-1
Tax Status Certificate (For Non-U.S. Lenders that are not Partnerships For U.S.
Federal Income Tax Purposes)

 
S-2
Tax Status Certificate (For Non-U.S. Lenders that are Partnerships For U.S.
Federal Income Tax Purposes)

 
S-3
Tax Status Certificate (For Non-U.S. Participants that are not Partnerships For
U.S. Federal Income Tax Purposes)

 
S-4
Tax Status Certificate (For Non-U.S. Participants that are Partnerships For U.S.
Federal Income Tax Purposes)

 
T
Form of First Lien Intercreditor Agreement

U                             Form of Second Lien Intercreditor Agreement
 
 
 
-vi-

--------------------------------------------------------------------------------

 
 
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 17, 2011,
among WARNER CHILCOTT HOLDINGS COMPANY III, LIMITED, a company organized under
the laws of Bermuda (the “Parent Guarantor”), WC LUXCO S.A R.L., a private
limited liability company (société à responsabilité limitée) organized under the
laws of Luxembourg (the “Luxco Borrower”), WARNER CHILCOTT CORPORATION, a
Delaware corporation (the “US Borrower”), WARNER CHILCOTT COMPANY, LLC, a
limited liability company organized under the laws of Puerto Rico (the “PR
Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, each a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
 
PRELIMINARY STATEMENTS
 
The Borrowers have requested that (a) the Term Lenders make Term A Loans and
Term B Loans to certain of the Borrowers in an aggregate principal amount of
$3,000,000,000 to (i) repay the Prior Credit Agreement and (ii) pay the fees and
expenses incurred in connection with the Transactions, and (b) from time to
time, the Revolving Credit Lenders lend to certain of the Borrowers and the L/C
Issuer issue Letters of Credit for the account of the Borrowers and the
Restricted Subsidiaries under a $250,000,000 Revolving Credit Facility.
 
The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth in this Agreement.
 
In consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto covenant and agree as follows:
 
ARTICLE 1
 


 
Definitions and Accounting Terms
 
Section 1.01.         Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:
 
“Acceptable Discount” has the meaning specified in Section 10.07(k)(iv)(B).
 
“Acceptable Prepayment Amount” has the meaning specified in Section
10.07(k)(iv)(C).
 
“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Borrower Party accepting Solicited Discounted Prepayment Offers to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 10.07(k)(iv) substantially in the form of Exhibit Q.
 
“Acceptance Date” has the meaning specified in Section 10.07(k)(iv)(B).
 
 
 

--------------------------------------------------------------------------------

 
 
“Acceptable Discount” has the meaning specified in Section 10.07(k)(iv)(B).
 
“Accepting Lender” has the meaning specified in Section 2.05(b)(viiviii).
 
“Acceptable Prepayment Amount” has the meaning specified in Section
10.07(k)(iv)(C).
 
“Acquisition” means the acquisition by Parent and its Subsidiaries of the
Pharmaceuticals Business of Procter & Gamble Company.
 
“Adjusted Consolidated Funded Indebtedness” means, on any day, the sum of (a)
with respect to Consolidated Funded Indebtedness consisting of revolving
borrowings, the average daily outstanding amount of such Consolidated Funded
Indebtedness for the four fiscal quarters most recently ended on or prior to
such day (or, if fewer than four full fiscal quarters have elapsed since the
Closing Date, for the period commencing on the Closing Date and ending on such
day) plus (b) with respect to all other Consolidated Funded Indebtedness, the
outstanding amount thereof on such day.
 
“Additional Debt” has the meaning specified in Section 7.03(b)(xxii).
 
“Additional Lender” has the meaning specified in Section 2.14(b).
 
“Additional Refinancing Lender” means, at any time, any Eligible Assignee (other
than any such bank or financial institution that is a Lender at such time) that
agrees to provide any portion of any Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.15, provided
that, to the extent the Administrative Agent’s consent would be required for an
assignment to an Additional Refinancing Lender pursuant to Section 10.07, each
such Additional Refinancing Lender shall be subject to the approval of the
Administrative Agent and, if such Additional Refinancing Lender will provide any
Other Revolving Credit Commitments, the L/C Issuers and Swing Line Lender (such
approval in each case not to be unreasonably withheld or delayed) and the
Borrower, as applicable.
 
“Additional Term B-1 Commitment” means, as to each Additional Term B-1 Lender,
its obligation to make an Additional Term B-1 Loan to US Borrower pursuant to
Section 2.01(a)(v)(C) in an aggregate amount not to exceed the amount set forth
opposite such Additional Term B-1 Lender’s name on Schedule 2.01B under the
caption “Additional Term B-1 Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  The
aggregate amount of the Additional Term B-1 Commitments as of the Amendment
No. 1 Effective Date is $300,000,000.
 
“Additional Term B-1 Lender” means, at any time, any Lender that has an
Additional Term B-1 Commitment or an Additional Term B-1 Loan at such time.
 
“Additional Term B-1 Loan Facility” means the facility providing for the
Borrowing of Additional Term B-1 Loans.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Additional Term B-1 Loans” has the meaning set forth in Section 2.01(a)(v)(C).
 
“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
 
“Administrative Agent Claim” means, solely for purposes of Section 9.01(f), any
amount which a Loan Party owes to the Administrative Agent under Section
9.01(f)(iv).
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrowers, the Lenders and the L/C Issuers.
 
“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit J.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.
 
“Affiliated Lender” shall meanmeans a Lender that is (x) an Equity Sponsor or
Affiliate of an Equity Sponsor or (y) an Affiliate of any Loan Party (excluding,
in each case, any Investment Fund and excluding any Affiliate of any Sponsor
that would not constitute a Sponsor pursuant to the definition thereof).
 
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
 
“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Amendment No. 1 Syndication Agent, each Co-Documentation Agent and the
Supplemental Administrative Agents (if any).
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
“All-in Yield” shall mean, as to any Indebtedness, the yield thereon, whether in
the form of interest rate, margin, original issue discount, up-front fees, rate
floors (solely to the extent such rate floors exceed the applicable interest
rate as in effect at the time of the calculation of All-in Yield) or otherwise;
provided that original issue discount and up-front fees shall be equated to
interest rate assuming a 4-year life to maturity (or, if less, the life of such
Indebtedness); and provided further that “All-in Yield” shall not include
arrangement, underwriting,
 
 
-3-

--------------------------------------------------------------------------------

 
 
structuring or similar fees paid to arrangers for such Indebtedness and
customary consent fees for an amendment paid generally to consenting Lenders.
 
“Amendment No. 1” means that certain Amendment No. 1 dated as of August 20, 2012
to this Agreement.
 
“Amendment No. 1 Syndication Agent” means Goldman Sachs Bank USA, as Syndication
Agent under Amendment No. 1.
 
“Amendment No. 1 Effective Date” means August 20, 2012.
 
“Amendment No. 1 Lead Arrangers” means Bank of America, N.A. and Goldman Sachs
Bank USA, each in its capacity as a joint lead arranger and joint bookrunner for
Amendment No. 1.
 
“Applicable Discount” has the meaning specified in Section 10.07(k)(iii)(B).
 
“Applicable Rate” means a percentage per annum equal to:
 
(a)           with respect to Term A Loans (i) for Eurodollar Rate Loans, 3.00%
and (ii) for Base Rate Loans, 2.00%;
 
(b)           (i) with respect to Term B Loans (iother than Term B-4 Loans and
Term B-5 Loans) (A) for Eurodollar Rate Loans, 3.25% and (iiB) for Base Rate
Loans, 2.25% and (ii) with respect to Term B-4 Loans and Term B-5 Loans (A) for
Eurodollar Rate Loans, 3.00% and (B) for Base Rate Loans, 2.00%;
 
(c)           with respect to the Revolving Credit Loans, unused Revolving
Credit Commitments and Letter of Credit fees, (i) for Eurodollar Rate Loans,
3.00%, (ii) for Base Rate Loans, 2.00%, (iii) for Letter of Credit fees, 3.00%
and (iv) for Revolving Credit Commitment Fees, the following percentages per
annum, based upon the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02:
 
Revolving Credit Commitment Fee Rate
Pricing Level
 
Leverage Ratio
 
Revolving Credit
Commitment Fee Rate
1
 
≥ 2.0
 
0.750%
2
 
> 1.5 but < 2.0
 
0.625%
3
 
≤ 1.5
 
0.500%



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.02(b); provided that at the option of the Administrative Agent or the Required
Revolving Lenders, Pricing Level 1 shall apply (x) as of the first Business Day
after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter
the Pricing Level oth-
 
 
-4-

--------------------------------------------------------------------------------

 
 
erwise determined in accordance with this definition shall apply) and (y) as of
the first Business Day after an Event of Default shall have occurred and be
continuing, and shall continue to so apply to but excluding the date on which
such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply); provided,
further, that prior to delivery of the Compliance Certificate with respect to
the first fiscal quarter beginning after the Closing Date, Pricing Level 1 shall
apply.
 
In the event that the Administrative Agent and the US Borrower determine that
any financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then (i)
the US Borrower shall as soon as practicable deliver to the Administrative Agent
the corrected financial statements for such Applicable Period, (ii) the
Applicable Rate shall be determined as if the Pricing Level for such higher
Applicable Rate were applicable for such Applicable Period, and (iii) the US
Borrower shall within three (3) Business Days of demand thereof by the
Administrative Agent pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement.  This paragraph shall not limit the rights of
the Administrative Agent and Lenders with respect to Section 2.08 and Article 7.
 
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
 
“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of “Cash Equivalents.”
 
“Approved Foreign Bank” has the meaning specified in clause (f) of the
definition of “Cash Equivalents.”
 
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
 
“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC, Goldman Sachs Lending Partners LLC, Morgan Stanley Senior
Funding, Inc., Citigroup Global Markets Inc., Credit Suisse Securities (USA)
LLC, Deutsche Bank Securities Inc. and UBS Securities LLC, each in its capacity
as a joint lead arranger and joint bookrunner for the Facilities.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or in another form reasonably acceptable to the
Administrative Agent.
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
 
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
 
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(ii).
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate applicable for an Interest Period of
one month beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%.  The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.  Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” means the Luxco Borrower, the US Borrower or the PR Borrower, as the
context may require, and “Borrowers” means, collectively, the Luxco Borrower,
the US Borrower and the PR Borrower.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrower Offer of Specified Discount Prepayment” means the offer by a Borrower
Party to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 10.07(k)(ii).
 
“Borrower Parties” means the collective reference to Parent Guarantor, the Luxco
Borrower, the US Borrower, the PR Borrower and the Restricted Subsidiaries, and
“Borrower Party” means any one of them.
 
“Borrower Solicitation of DiscountedDiscount Range Prepayment Offers” means the
solicitation by a Borrower Party of offers for, and the subsequentcorresponding
acceptance, if any, by thea Borrower Party to make, a voluntary prepayment of
Term Loans at a specified range at a discount to par pursuant to Section
10.07(k)(iviii).
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
“Borrower Solicitation of Discount RangeDiscounted Prepayment Offers” means the
solicitation by a Borrower Party of offers for, and the correspondingsubsequent
acceptance, if any, by athe Borrower Party to make, a voluntary prepayment of
Term Loans at a specified range at a discount to par pursuant to Section
10.07(k)(iiiiv).
 
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in (a) the state where the Administrative Agent’s Office is located, (b)
if such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in deposits in Dollars are not conducted by and between banks in the
London interbank eurodollar market and (c) if such day relates to the payment of
any obligation or the performance of any covenant, duty or obligation of (i) the
PR Borrower, the Commonwealth of Puerto Rico or (ii) the Luxco Borrower,
Luxembourg.
 
“Capital Expenditures” means, as of any date for the applicable period then
ended, all capital expenditures of the Borrower Parties on a consolidated basis
for such period, as determined in accordance with GAAP; provided that Capital
Expenditures shall not include any such expenditures which constitute (a) a
Permitted Acquisition, (b) capital expenditures relating to the construction or
acquisition of any property which has been transferred to a Person other than a
Borrower Party pursuant to a sale-leaseback transaction permitted under Section
7.05(f), (c) to the extent permitted by this Agreement, a reinvestment of the
Net Cash Proceeds of any Disposition in accordance with Section 2.05(b)(ii),
Casualty Event or Equity Issuance by any Borrower Party, (d) expenditures of
proceeds of insurance settlements, condemnation awards and other settlements in
respect of lost, destroyed, damaged or condemned assets, equipment or other
property to the extent such expenditures are made to replace or repair such
lost, destroyed, damaged or condemned assets, equipment or other property or
otherwise to acquire, maintain, develop, construct, improve, upgrade or repair
assets or properties useful in the business of the Borrower Parties within 12
months of receipt of such proceeds, (e) interest capitalized during such period,
(f) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding any Borrower Party)
and for which no Borrower Party has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such third party or
any other person (whether before, during or after such period), (g) the book
value of any asset owned by such Person prior to or during such period to the
extent that such book value is included as a capital expenditure during such
period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided that (i) any expenditure necessary in order to permit
such asset to be reused shall be included as a Capital Expenditure during the
period that such expenditure actually is made and (ii) such book value shall
have been included in Capital Expenditures when such asset was originally
acquired, (h) the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, or (i) the purchase price of equipment that is purchased
substantially contemporaneously with the trade in of existing equipment to the
extent that the gross amount of such purchase
 
 
-7-

--------------------------------------------------------------------------------

 
 
price is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee.
 
“Cash Collateral” has the meaning specified in Section 2.03(g).
 
“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner satisfactory to the Administrative Agent.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent Guarantor or any of its Restricted Subsidiaries free
and clear of all Liens (other than Liens permitted pursuant to any Loan
Document):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States, any state, commonwealth or territory
of the United States or any agency or instrumentality thereof, having (i) one of
the two highest ratings from either Moody’s or S&P and (ii) maturities of not
more than one year from the date of acquisition thereof; provided that the full
faith and credit of the United States is pledged in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof, the District
of Columbia or the Commonwealth of Puerto Rico and is a member of the Federal
Reserve System and (ii) has combined capital and surplus of at least
$250,000,000 (any such bank being an “Approved Domestic Bank”), in each case
with maturities of not more than one year from the date of acquisition thereof;
 
(c)           commercial paper and variable or fixed rate notes issued by an
Approved Domestic Bank (or by the parent company thereof) or any variable rate
note issued by, or guaranteed by a domestic corporation rated “A-1” (or the
equivalent thereof) or better by S&P or “P-1” (or the equivalent thereof) or
better by Moody’s, in each case with maturities of not more than one year from
the date of acquisition thereof;
 
(d)           repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) having capital and surplus in
excess of $250,000,000 for direct obligations issued by or fully guaranteed by
the United States;
 
(e)           Investments, classified in accordance with GAAP as current assets
of the Parent Guarantor or any of its Restricted Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by
 
 
-8-

--------------------------------------------------------------------------------

 
 
financial institutions having capital of at least $250,000,000, and the
portfolios of which are limited such that 95% of such investments are of the
character, quality and maturity described in clauses (a), (b), (c), and (d) of
this definition;
 
(f)           solely with respect to any Foreign Subsidiary, non-Dollar
denominated (i) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-1” or the equivalent
thereof or from Moody’s is at least “P-1” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”) and maturing within one year of the date
of acquisition and (ii) equivalents of demand deposit accounts which are
maintained with an Approved Foreign Bank; and
 
(g)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of the
United Kingdom or any member nation of the European Union whose legal tender is
the euro and which are denominated in pounds sterling or euro or any other
foreign currency comparable in credit quality and tenor to those referred to
above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction, having (i) one of the two highest ratings from either Moody’s
or S&P and (ii) maturities of not more than one year from the date of
acquisition thereof; provided that the full faith and credit of the United
Kingdom or any such member nation of the European Union is pledged in support
thereof.
 
“Cash Management Obligations” means obligations owed by any Loan Party or
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds or in
respect of any credit card or similar services designated by the Parent
Guarantor as constituting Cash Management Obligations.
 
“Casualty Event” means any event that gives rise to the receipt by any Borrower
Party of any insurance proceeds or condemnation awards in respect of any
equipment, fixed assets or real property (including any improvements thereon) to
replace or repair such equipment, fixed assets or real property.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the US Environmental Protection
Agency.
 
“Change of Control” means the earliest to occur of (a) the Permitted Holders
ceasing to have the power, directly or indirectly, to vote or direct the voting
of securities having a majority of the ordinary voting power for the election of
directors of the Parent; provided that
 
 
-9-

--------------------------------------------------------------------------------

 
 
the occurrence of the foregoing event shall not be deemed a Change of Control
if, for any reason whatsoever, (A) no “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person and its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, and excluding the Permitted Holders), shall
become the “beneficial owner” (as defined in Rules 13(d) 3 and 13(d) 5 under the
Securities Exchange Act of 1934), directly or indirectly, of more than the
greater of (x) thirty-five percent (35%) of the outstanding voting securities
having ordinary voting power of the Parent and (y) the percentage of the then
outstanding voting securities having ordinary voting power of the Parent owned,
directly or indirectly, beneficially by the Permitted Holders, and (B) during
any period of twelve (12) consecutive months, the board of directors of the
Parent shall consist of a majority of the Continuing Directors; or (b) any
“Change of Control” (or any comparable term) in any document pertaining to any
Junior Financing with an aggregate outstanding principal amount in excess of the
Threshold Amount; or (c) the Parent Guarantor or any Borrower ceasing to be a
directly or indirectly wholly owned Subsidiary of Parent.
 
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Term A Lenders, Term B-1 Lenders, Term B-2 Lenders
or, Term B-3 Lenders, Term B-4 Lenders, Term B-5 Lenders, Additional Term B-1
Lenders, Other Revolving Credit Lenders or Other Term Loan Lenders, (b) when
used with respect to Commitments, refers to whether such Commitments are
Revolving Credit Commitments, Term A Commitments, Term B-1 Commitments, Term B-2
Commitments or, Term B-3 Commitments, the Term B-4 Commitments, the Term B-5
Commitments, the Additional Term B-1 Commitments, Incremental Term Commitments,
Other Revolving Credit Commitments or Other Term Commitments, and (c) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Term A Loans, Term B-1
Loans, Term B-2 Loans or, Term B-3 Loans, Term B-4 Loans, Term B-5 Loans,
Additional Term B-1 Loans, Incremental Term Loans, Other Revolving Credit
Commitments (and Other Revolving Credit Loans made pursuant thereto) or Other
Term Loans.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01, which date is March 17,
2011.
 
“CNI Growth Amount” shall meanmeans, on any date of determination, (a) 50% of
Cumulative Consolidated Net Income (or, in the case Cumulative Consolidated Net
Income at the time of determination is a deficit, minus 100% of such deficit)
minus (b)(1) the aggregate amount at the time of determination of Restricted
Payments made since October 1, 2009 using the CNI Growth Amount pursuant to
Section 7.06(f) or Section 7.06(f) of the Prior Credit Agreement, (2)
Investments made since October 1, 2009 using the CNI Growth Amount  pursuant to
Section 7.02(n) or Section 7.02(n) of the Prior Credit Agreement or (3)
prepayments made since the Closing Date using the CNI Growth Amount  pursuant to
Section 7.13(i)(x)(B) or Section 7.13(i)(x)(B) of the Prior Credit Agreement.
 
“Code” means the US Internal Revenue Code of 1986, as amended from time to time.
 
 
-10-

--------------------------------------------------------------------------------

 
 
“Co-Documentation Agents” means, collectively, Goldman Sachs Lending Partners
LLC, Morgan Stanley Senior Funding, Inc. and DnB NOR Bank, ASA, as
Co-Documentation Agents under this Agreement.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties.
 
“Collateral Documents” means, collectively, the Domestic Security Agreement,
each Foreign Security Agreement, each Intellectual Property Security Agreement,
the Mortgages, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties as security for the Secured Obligations,
including collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent and the Secured Parties pursuant to Sections 4.01, 6.12,
6.14 and 6.20.
 
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
 
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
 
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis, the
aggregate of all income, franchise and similar taxes, as determined in
accordance with GAAP, to the extent the same are payable in cash with respect to
such period.
 
“Consolidated EBITDA” means, for any period, with respect to any Person and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Net Income,
plus (b) an amount which, in the determination of Consolidated Net Income for
such period, has been deducted for, without duplication,
 
                (i)total interest expense,
 
                (ii)income, withholding, franchise and similar taxes and any tax
distributions made pursuant to Section 7.06(e)(i) and Section 7.06(e)(iii),
 
                (iii)total depreciation and amortization expense (including non
cash amortization of deferred financing costs),
 
                (iv)letter of credit fees,
 
 
-11-

--------------------------------------------------------------------------------

 
 
                (v)cash expenses incurred in connection with the Transactions
or, to the extent permitted hereunder, any Investment permitted under Section
7.02, Equity Issuance or Debt Issuance (in each case, whether or not
consummated),
 
                (vi)to the extent actually reimbursed, expenses incurred to the
extent covered by indemnification provisions in any agreement in connection with
a Permitted Acquisition,
 
                (vii)to the extent covered by insurance under which the insurer
has been properly notified and has not denied or contested coverage, expenses
with respect to liability or casualty events or business interruption,
 
                (viii)[Reserved],
 
                (ix)to the extent deducted in calculating Consolidated Net
Income for such period, any non-cash purchase accounting adjustment and any
step-ups with respect to re-valuing assets and liabilities in connection with
the Transactions or any Investment permitted under Section 7.02,
 
                (x)non-cash losses from Joint Ventures and non-cash minority
interest reductions,
 
                (xi)fees and expenses in connection with exchanges or
refinancings permitted by Section 7.03 or Section 7.13,
 
                (xii)(A) non-cash, non-recurring charges with respect to
employee severance, (B) other extraordinary, unusual or non-recurring non-cash
charges (other than the write down of Current Assets but including severance,
relocation, transition, integration and other restructuring charges or
reserves)), (C) other non cashnon-cash charges or expenses, (D) extraordinary,
unusual or non-recurring cash charges (including severance, relocation,
transition, integration and other restructuring charges or reserves) in an
aggregate amount under this clause (D) (calculated on a net after-tax basis) not
to exceed (1) $125,000,000 in the aggregate during the term of this
Agreementafter the Amendment No. 1 Effective Date or (2) $80,000,000 in any
fiscal year, (E) other extraordinary, unusual or non-recurring charges
(including severance, relocation, transition, integration and other
restructuring charges or reserves) in amounts in any fiscal year not to exceed
the amounts set forth on Schedule IV for such fiscal year and (F) “milestone” or
similar payments made (x) in connection with a Permitted Acquisition that is
consummated on or after the date hereof or (y) any “Permitted Acquisition” as
defined in the Prior Credit Agreement that was consummated prior to the date
hereof,
 
                (xiii)[Reserved], and
 
                (xiv)the amount of cost savings projected by the Parent
Guarantor in good faith to be realized as a result of specified actions taken or
expected to be taken within 180 days following the end of such period
(calculated on a pro forma basis as though such cost savings had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that such cost savings are
certified by management of the Parent Guarantor in reasonable detail; minus
 
(c) an amount which, in the determination of Consolidated Net Income for such
period, has been included for non-cash income during such period (other than
with respect to cash actually received and the reversal of any accrual in any
prior period), minus (d) all cash payments made during such period on account of
non-cash charges added to Consolidated Net Income pursuant
 
 
-12-

--------------------------------------------------------------------------------

 
 
to clauses (b)(xii)(A), (B), or (C) above in such period or in a previous period
(other than to the extent the amount thereof is within the basket provided for
in clause (b)(xii)(D)), minus (e) to the extent the amount thereof is greater
than the amount permitted to be added to Consolidated Net Income pursuant to the
basket in clause (b)(xii)(D) above, the amount of extraordinary, unusual or
non-recurring cash charges in excess of such permitted amount that have been
excluded in the determination of Consolidated Net Income for such period,
plus/minus (f) unrealized losses/gains in respect of Swap Contracts, all as
determined in accordance with GAAP; provided that Consolidated EBITDA of the
Parent Guarantor for the fiscal quarter ended on (i) March 31, 2010 shall be
deemed to be $340,500,000, (ii) June 30, 2010 shall be deemed to be
$433,000,000, (iii) September 30, 2010 shall be deemed to be $366,700,000 and
(iv) December 31, 2010 shall be deemed to be $396,100,000.
 
“Consolidated Funded Indebtedness” means, with respect to any Person and its
Subsidiaries on a consolidated basis, without duplication,
 
(a)           all obligations of such Person for borrowed money,
 
(b)           all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments,
 
(c)           all obligations of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than (x)
accrued expenses and trade debt incurred in the ordinary course of business and
(y) deferred or unpaid purchase price in connection with the Acquisition) which
would appear in the liabilities section of the balance sheet of such Person,
 
(d)           all Consolidated Funded Indebtedness of others secured by any Lien
on, or payable out of the proceeds of production from, property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed,
 
(ec)           all Guarantees of such Person with respect to Consolidated Funded
Indebtedness of another Person,
 
(fd)           the implied principal component of all obligations of such Person
under Capitalized Leases,
 
(ge)           all drafts drawn (to the extent unreimbursed) under standby
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person,.
 
(h)           unless the holder thereof is a Loan Party or, if the issuer
thereof is a Subsidiary of the Parent Guarantor which is not a Loan Party, any
other Subsidiary of the Parent Guarantor, all Disqualified Equity Interests
convertible into Indebtedness and issued by such Person  from and after the date
on which they are so converted, and
 
(i)           the Consolidated Funded Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer to the extent such Consolidated Funded Indebtedness is recourse
to such Person.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Consolidated Funded Indebtedness” shall not be deemed to include (A) any
earn-out obligation until such obligation appears in the liabilities section of
the balance sheet of the applicable Person, (B) any earn-out obligation that
appears in the liabilities section of the balance sheet of the applicable Person
to the extent (1) such Person is indemnified for the payment thereof by a
Solvent Person reasonably acceptable to the Administrative Agent or (2) amounts
to be applied to the payment thereof are in escrow, (C) any deferred
compensation arrangements, (D) any non compete or consulting obligations
incurred in connection with Permitted Acquisitions or (E) payments required to
be made in respect of Product Acquisitions pursuant to Contractual Obligations
in effect as of the Closing Date and (ii) the amount of Consolidated Funded
Indebtedness for which recourse is limited either to a specified amount or to an
identified asset of such Person shall be deemed to be equal to such specified
amount or the fair market value of such identified asset as determined by such
Person in good faith, as the case may be.
 
“Consolidated Interest Charges” means, for any period, with respect to any
Person and its Subsidiaries on a consolidated basis, the amount by which (i)
interest expense for such period (including the interest component under
Capitalized Leases, but excluding, to the extent included in interest expense,
(u) fees and expenses associated with the consummation of the Transactions,
(v) annual agency fees paid to the Administrative Agent, (w) costs associated
with obtaining Swap Contracts, (x) fees and expenses associated with any
Investment permitted under Section 7.02, Equity Issuance or Debt Issuance
(whether or not consummated) and (y) pay-in-kind interest expense or other
noncash interest expense (including as a result of the effects of purchase
accounting), exceeds (ii) interest income for such period, in each case as
determined in accordance with GAAP, to the extent the same are paid or payable
(or received or receivable) in cash with respect to such period.
 
“Consolidated Net Income” means, for any period, with respect to any Person and
its Subsidiaries on a consolidated basis, net income as determined in accordance
with GAAP; provided that Consolidated Net Income for any such period shall
exclude, without duplication, (i) any net after-tax extraordinary, unusual or
non-recurring gains, losses or charges (including severance, relocation,
transition, integration and other restructuring costs and litigation settlements
or losses), (ii) the cumulative effect of a change in accounting principle(s)
during such period, (iii) any net after-tax gains or losses realized upon the
disposition of assets outside the ordinary course of business (including any
gain or loss realized upon the sale or other disposition of any Equity Interests
of any Person), (iv) (A) the income of (1) for purposes of calculating
Cumulative Consolidated Net Income only, any Subsidiary (other than a Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of that income is not at the time permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary or its stockholders (which has not been
legally waived) and (2) any Joint Venture and any Unrestricted Subsidiary,
except in each case to the extent of the amount of dividends or other
distributions actually paid in cash to such Person or one of its Subsidiaries by
such Subsidiary, Joint Venture or Unrestricted Subsidiary during such period and
(B) the income or loss of any Person accrued prior to the date it becomes a
Subsidiary of such Person or is merged into or consolidated with such Person or
any Subsidiary of such Person or the date that such other Person’s assets are
acquired by such Person or any Subsidiary of such Person, (v)
 
 
-14-

--------------------------------------------------------------------------------

 
 
non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs, (vi) any
net after-tax income or loss (less all fees and expenses or charges relating
thereto) attributable to the early extinguishment of Indebtedness, (vii) the
effect of any non-cash items resulting from any amortization, write-up,
write-down or write-off of assets (including intangible assets, goodwill and
deferred financing costs) in connection with the Transactions, the
“Transactions” as defined in the Prior Credit Agreement prior to the termination
thereof, any Permitted Acquisition or any merger, consolidation or similar
transaction not prohibited by this Agreement (other than any such non-cash item
to the extent that it represents an accrual of or reserve for cash expenditures
in any future period except to the extent such item is subsequently reversed)
and (viii) any reductions in respect of dividends on, or accretion of, preferred
Equity Interests; and provided further that Consolidated Net Income for any such
period shall be decreased by the amount of any equity of the Parent Guarantor in
a net loss of any Person for such period to the extent the Parent Guarantor has
funded such net loss.
 
“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower Parties on a
consolidated basis, the sum of all scheduled payments of principal on
Consolidated Funded Indebtedness made during such period (including the implied
principal component of payments made on Capitalized Leases during such period)
as determined in accordance with GAAP.
 
“Consolidated Secured Indebtedness” means, as of the date of determination, (1)
an amount equal to the Consolidated Funded Indebtedness as of such date that in
each case is then secured by Liens on property or assets of the Borrowers and
the Restricted Subsidiaries plus (2) the amount of any Indebtedness incurred
pursuant to Section 7.03(b)(xxii) (regardless of whether such Indebtedness
incurred pursuant to Section 7.03(b)(xxii) is secured by a Lien).
 
“Consolidated Secured Leverage Ratio” means with respect to the Borrower Parties
on a consolidated basis, as of the end of any fiscal quarter of the Parent
Guarantor for the four (4) fiscal quarter period ending on such date, the ratio
of (a) Consolidated Secured Indebtedness of the Borrower Parties on the last day
of such period to (b) Consolidated EBITDA of the Borrower Parties for such
period.
 
“Continuing Directors” shall meanmeans the directors (or managers) of the Parent
on the Closing Date and each other director (or manager), if, in each case, such
other directors’ or managers’ nomination for election to the board of directors
(or board of managers) of the Parent is endorsed by a majority of the
then-Continuing Directors or such other director receives the vote of the
Permitted Holders in his or her election by the stockholders of the Parent.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” has the meaning specified in the definition of “Affiliate.”
 
“Credit Agreement Refinancing Indebtedness” means Indebtedness incurred or Other
Revolving Credit Commitments obtained, in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange
 
 
-15-

--------------------------------------------------------------------------------

 
 
for, or to extend, renew, replace or refinance, in whole or part, existing Term
Loans, outstanding Revolving Credit Loans or (in the case of Other Revolving
Credit Commitments obtained pursuant to a Refinancing Amendment) Revolving
Credit Commitments hereunder (including any successive Credit Agreement
Refinancing Indebtedness) (“Refinanced Debt”); provided that (a) such extending,
renewing or refinancing Indebtedness (including, if such Indebtedness includes
any Other Revolving Credit Commitments, the unused portion of such Other
Revolving Credit Commitments) is in an original aggregate principal amount not
greater than the aggregate principal amount of the Refinanced Debt (and, in the
case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Credit Commitments or Other Revolving Credit Commitments, the amount thereof)
plus the amount of all accrued and unpaid interest, fees, expenses and premiums
payable in connection therewith, (b) such Indebtedness does not mature earlier
than and, except in the case of Other Revolving Credit Commitments, has a
Weighted Average Life to Maturity equal to or greater than the Refinanced Debt,
(c) the other terms and conditions of such Indebtedness (excluding pricing (and
any related “most favored nation” provisions) and optional prepayment or
redemption terms) are substantially identical to, or less favorable to the
investors providing such Indebtedness than those applicable to the Refinanced
Debt (except for covenants or other provisions applicable only to periods after
the Latest Maturity Date existing at the time of such refinancing) (provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this clause (c), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five (5)
Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees) and (d) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, on the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained;
provided that to the extent that such Refinanced Debt consists, in whole or in
part, of Revolving Credit Commitments or Other Revolving Credit Commitments (or
Revolving Credit Loans, Other Revolving Credit Loans or Swing Line Loans
incurred pursuant to any Revolving Credit Commitments or Other Revolving Credit
Commitments), such Revolving Credit Commitments or Other Revolving Credit
Commitments, as applicable, shall be terminated or reduced, and all accrued fees
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Cumulative Consolidated Net Income” means, as of any date of determination,
Consolidated Net Income of the Parent Guarantor for the period (taken as one
accounting period) commencing on October 1, 2009 and ending on the last day of
the most recent fiscal quarter or fiscal year, as applicable, for which
financial statements required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), and the related Compliance Certificate required to be delivered
pursuant to Section 6.02(b), have been received by the Administrative Agent,
provided that for the purposes of this definition, the Consolidated Net Income
for the period commencing October 1, 2009 and ending on the “Closing Date” as
defined in the Prior Credit Agreement, shall be the
 
 
-16-

--------------------------------------------------------------------------------

 
 
Consolidated Net Income of the Parent Guarantor and its Subsidiaries and the
Pharmaceuticals Business on a pro forma basis for such period.
 
“Cumulative Excess Cash Flow” means the sum of Excess Cash Flow for each fiscal
year commencing with the fiscal year ending December 31, 2011 and ending on the
last day of Parent Guarantor’s most recently ended fiscal year.
 
“Current Assets” means, at any time, the consolidated current assets (other than
cash, amounts relating to current or deferred income taxes and Cash Equivalents)
of the Borrower Parties.
 
“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower Parties at such time, but excluding, without duplication, (a)
the current portion of any long-term Indebtedness and, (b) outstanding Revolving
Credit Loans and Swing Line Loans and (c) accruals for current or deferred
income taxes.
 
“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, examinership,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
 
“Declining Lender” has the meaning specified in Section 2.05(b)(viii).
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans that are Term Loans plus (c) 2.0%
per annum; provided that with respect to a Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, (c) has defaulted in fulfilling its funding obligations (as a
lender, agent or letter of credit or bank guarantee issuer) under one or more
other syndicated credit facilities generally, unless the subject of a good faith
dispute, or (d) has admitted in writing that it is insolvent or such Lender
becomes subject to a Lender-Related Distress Event.
 
“Discount Range” has the meaning specified in Section 10.07(k)(iii)(A).
 
 
-17-

--------------------------------------------------------------------------------

 
 
“Discount Range Prepayment Amount” has the meaning specified in Section
10.07(k)(iii)(A).
 
“Discount Range Prepayment Notice” means an irrevocable written notice of a
Borrower Solicitation of Discount Range Prepayment Offers made pursuant to
Section 10.07(k)(iii) substantially in the form of Exhibit M.
 
“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit N, submitted in response to an
invitation to submit offers following the Administrative Agent’s receipt of a
Discount Range Prepayment Notice.
 
“Discount Range Prepayment Response Date” has the meaning specified in Section
10.07(k)(iii)(A).
 
“Discount Range Pro-Rata Factor” has the meaning specified in Section
10.07(k)(iii).
 
“Discounted Prepayment Determination Date” has the meaning specified in Section
10.07(k)(iv)(C).
 
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers, the second Business Day following the receipt by the
applicable Borrower Party of notice from the Administrative Agent in accordance
with Section 10.07(k)(ii)(C), Section 10.07(k)(iii)(C) or Section
10.07(k)(iv)(C), as applicable.
 
“Discounted Term Loan Prepayment” has the meaning specified in Section
10.07(k)(i).
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.
 
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date of the Term B Loan Facility.
 
“Dollar” and “$” mean lawful money of the United States.
 
 
-18-

--------------------------------------------------------------------------------

 
 
“Domestic Security Agreement” means the Domestic Security Agreement among the US
Borrower, the other Grantors named therein and the Administrative Agent, dated
as of the Closing Date and substantially in the form of Exhibit G, together with
each related security agreement supplement executed and delivered pursuant to
Section 6.12.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not, and that is not owned by, a “controlled foreign
corporation” under Section 957 of the Code.
 
“Dutch Security Documents” means (i) the deed of pledge of receivables between
the Administrative Agent and Warner Chilcott Nederland B.V., and (ii) the deeds
of share pledge in relation to the shares in Warner Chilcott Nederland B.V.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) an Affiliated Lender to the extent contemplated by
Section 10.07(j); and (e) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Credit Commitment, the L/C Issuer and the Swing Line Lender, and
(iii) unless an Event of Default has occurred and is continuing under Section
8.01(a), Section 8.01(f) or Section 8.01(g)(i), the relevant Borrower (each such
approval not to be unreasonably withheld or delayed).
 
“Eligible Equity Proceeds” means the Net Cash Proceeds received by Parent from
any sale or issuance of any Equity Interests (other than Disqualified Equity
Interests) of the Parent to the extent such Net Cash Proceeds are directly or
indirectly contributed to, and actually received by, the Luxco Borrower (or, if
only a portion thereof is so contributed and received, to the extent of such
portion).
 
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil and subsurface strata, and natural resources, such as
wetlands, flora and fauna.
 
“Environmental Laws” means the common law and any and all applicable Federal,
state, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution, the protection of
the Environment or of public health (to the extent relating to exposure to
Hazardous Materials) or the management, storage, treatment, transport,
distribution or Release of any Hazardous Materials.
 
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil and subsurface strata, and natural resources, such as
wetlands, flora and fauna.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries arising from, resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or Release of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
 
-19-

--------------------------------------------------------------------------------

 
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
 
“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests.  A Disposition shall not be deemed
to be an Equity Issuance.
 
“Equity Sponsor” means any Sponsor that from time to time, directly or
indirectly owns any Equity Interests of Parent.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the incurrence
by any Borrower or any ERISA Affiliate of any liability with respect to a
complete or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is, or is expected
to be, in reorganization within the meaning of Title IV of ERISA; (d) the filing
of a notice of intent to terminate, the treatment of a Pension Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums not yet due or premiums due but not yet
delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate
or (g) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code and Section 302 of ERISA, whether or
not waived, or the failure to make any contribution to a Multiemployer Plan.
 
“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum equal to (i) the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or such other commercially
available source providing quo-
 
 
-20-

--------------------------------------------------------------------------------

 
 
tations of BBA LIBOR as may be designated by the Administrative Agent in
consultation with the Borrowers from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for U.S. dollar denominated deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period or (ii) if
such rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 4:00 p.m. (London time) two (2) Business Days
prior to the first day of such Interest Period.  Notwithstanding the foregoing,
(i) the Eurodollar Rate with respect to Term A Loans shall not be less than
0.75% and (ii) the Eurodollar Rate with respect to Term B Loans (other than Term
B-4 Loans and Term B-5 Loans) shall not be less than 1.00%.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, with respect to any fiscal year of the Borrower
Parties on a consolidated basis, an amount equal to (a) Consolidated EBITDA of
the Borrower Parties for such period minus (b) without duplication,
 
                (i)Capital Expenditures made in cash to the extent not financed
with the proceeds of long-term Indebtedness, equity issuances or other proceeds
of a financing transaction that would not be included in Consolidated EBITDA,
 
                (ii)Consolidated Interest Charges,
 
                (iii)Consolidated Cash Taxes paid, including cash payments for
Federal, state and other income tax liabilities incurred prior to the Closing
Date,
 
                (iv)Consolidated Scheduled Funded Debt Payments,
 
                (v)Restricted Payments made by the Borrower Parties to the
extent that such Restricted Payments are permitted to be made under Section
7.06(e),
 
                (vi)the aggregate principal amount of any long term Indebtedness
voluntarily prepaid (other than (A) prepayments of long term Indebtedness
financed by incurring other long term Indebtedness, (B) prepayments of Term
Loans pursuant to Section 2.05(a) or Section 2.05(b) and (C) prepayments of
Revolving Credit Loans pursuant to Section 2.05(a)); provided that (1) such
prepayments are otherwise permitted hereunder and (2) if such Indebtedness
consists of a revolving line of credit, the commitments under such line of
credit are permanently reduced by the amount of such prepayment,
 
                (vii)letter of credit fees and annual agency fees,
 
 
-21-

--------------------------------------------------------------------------------

 
 
                (viii)proceeds received by the Borrower Parties from insurance
claims with respect to casualty events, business interruption or product recalls
which reimburse prior business expenses to the extent such expenses were added
to Consolidated Net Income in determining Consolidated EBITDA,
 
                (ix)all extraordinary cash charges,
 
                (x)cash payments made in satisfaction of non-current liabilities
(other than Indebtedness),
 
                (xi)cash fees and expenses incurred in connection with the
Transactions and not paid with the proceeds of the Loans or, to the extent
permitted hereunder, any Investment permitted under Section 7.02, Equity
Issuance or Debt Issuance (whether or not consummated) and not paid with the
proceeds of any financing transaction,
 
                (xii)cash fees and expenses in connection with the exchanges or
refinancings permitted by Section 7.03 or Section 7.13,
 
                (xiii)to the extent added to Consolidated Net Income in
determining Consolidated EBITDA, cash indemnity payments received pursuant to
indemnification provisions in any agreement in connection with the Acquisition,
any Permitted Acquisition or any other Investment permitted hereunder (or in any
similar agreement related to any other acquisition consummated prior to the
Closing Date),
 
                (xiv)non-recurring cash charges to the extent included in
determining Consolidated EBITDA,
 
                (xv)cash expenses incurred in connection with deferred
compensation arrangements in connection with the Acquisition,
 
                (xvi)“milestone” or similar payments made in connection with any
Permitted Acquisition that is consummated on or after the date hereof or any
“Permitted Acquisition” as defined in the Prior Credit Agreement that was
consummated prior to the date hereof,
 
                (xvii)cash used to consummate a Permitted Acquisition to the
extent not financed with the proceeds of long term Indebtedness, equity
issuances or other proceeds from a financing transaction that would not be
included in Consolidated EBITDA,
 
                (xviii)to the extent added to Consolidated Net Income in
determining Consolidated EBITDA, losses from discontinued operations for such
period,
 
                (xix)[Reserved],
 
                (xx)cash expenditures made in respect of Swap Contracts to the
extent not reflected in the computation of Consolidated EBITDA or Consolidated
Interest Charges,
 
                (xxi)to the extent not deducted in the computation of Net Cash
Proceeds in respect of any asset disposition or condemnation giving rise
thereto, the amount of any mandatory prepayment of Indebtedness (other than
Indebtedness hereunder or under any other Loan Document), together with any
interest, premium or penalties required to be paid (and actually paid) in
connec-
 
 
-22-

--------------------------------------------------------------------------------

 
 
tion therewith (in the case of this clause (b)(xxi) and the foregoing clauses
(b)(i) through (xx), to the extent made, paid, incurred or for, as the case may
be, such fiscal year),
 
                (xxii)payments under Contractual Obligations in respect of
Product Acquisitions required to be paid in the twelve (12) months after the end
of such fiscal year (which payments would have been deducted in calculating
Excess Cash Flow for such fiscal year had they been made during such fiscal
year); provided that (x) the Parent Guarantor shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such fiscal year,
signed by a Responsible Officer of the Parent Guarantor, describing the nature
and amount of such Contractual Obligation and certifying that such Contractual
Obligation will be paid within twelve (12) months after the end of such fiscal
year, (y) if such payment is not made within twelve (12) months after the close
of such fiscal year, then the Borrowers shall promptly make an optional
prepayment of Term Loans in accordance with Section 2.05(a) in an amount, if
positive, equal to (A) the amount that would have been paid pursuant to Section
2.05(b)(i) with respect to such fiscal year but for this clause (xxii) minus (B)
the amount of the payment made pursuant to Section 2.05(b)(i) with respect to
such fiscal period and (z) any deduction from Excess Cash Flow made with respect
to Contractual Obligations pursuant to this clause (xxii) in such fiscal year
shall not be deducted in computing Excess Cash Flow for the fiscal year in which
such obligations are paid;, and
 
                (xxiii)the amount of Specified Dividends declared or paid
during, or within 90 days following the end of, such period; and
 
(c) minus increases in working capital for such fiscal year (i.e., the increase,
if any, in Current Assets minus Current Liabilities from the beginning to the
end of such fiscal year) or plus decreases in working capital for such fiscal
year (i.e., the decrease, if any, in Current Assets minus Current Liabilities
from the beginning to the end of such fiscal year).
 
“Excluded Taxes” means, with respect to any Agent, any Lender (including any L/C
Issuer) or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
 
(a)           any Taxes imposed on or measured by its net income or overall
gross income (including branch profits) and franchise (and similar) Taxes
imposed on it in lieu of net income taxes by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or, in
the case of any Lender, in which it maintains a Lending Office;
 
(b)           other than in the case of an assignee pursuant to a request by a
Borrower under Section 3.07, any United States federal withholding Taxes imposed
on amounts payable to such Person with respect to the Loan made to the US
Borrower pursuant to any Law in effect at the time such Person becomes a party
to this Agreement, provided that, if at the date of the Assignment and
Assumption pursuant to which a Lender becomes a party to this Agreement, the
Lender’s assignor was entitled to payments under Section 3.01(a) in respect of
United States federal withholding Taxes with respect to interest paid at such
date, then, to such extent, the term Excluded Taxes shall not include United
States federal withholding Taxes, if any, applicable with respect to the Lender
assignee on such date;
 
 
-23-

--------------------------------------------------------------------------------

 
 
(c)           any Taxes attributable to a recipient’s failure to comply with
Section 10.15(a) or (b);
 
(d)           any Tax that is required to be deducted or withheld subsequent to
the Closing Date with respect to any Lender or Agent (or, if later, the date
such Lender or Agent becomes a party to this Agreement) as a result of a change
in the place of organization of such Lender or Agent or a change in the Lending
Office of such Lender, except to the extent that any such change is requested or
required in writing by any Borrower, or to the extent such Tax results from a
change in Law after such change in Lending Office or place of organization;
provided that, for the avoidance of doubt, a Tax imposed at the time of a change
in Lending Office or place of organization shall not be an Excluded Tax under
this clause (d) to the extent such Tax does not exceed the Taxes that were
imposed immediately prior thereto; or
 
(e)           any United States federal withholding Taxes imposed on any
recipient that is not a “United States person” within the meaning of Section
7701(a)(30) of the Code as result of the failure by such recipient to comply
with the applicable requirements as set forth in Section 1471 through 1474 of
the Code as in effect on the date hereof or any amended or successor version
that is substantively comparable (or, in each case, any regulation or
administrative guidance promulgated thereunder).
 
“Existing Letter of Credit” means the outstanding letter of credit existing as
of the Closing Date, such Existing Letter of Credit being listed on
Schedule 1.01(a) hereto.
 
“Existing Revolver Tranche” has the meaning provided in Section 2.16(b).
 
“Existing Term Loan Tranche” has the meaning provided in Section 2.16(a).
 
“Existing Term Loans” means the Term A Loans, the Term B-1 Loans, the Term B-2
Loans and the Term B-3 Loans.
 
“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.16(b).
 
“Extended Term Loans” has the meaning provided in Section 2.16(a).
 
“Extending Revolving Credit Lender” has the meaning provided in Section 2.16(c).
 
“Extending Term Lender” has the meaning provided in Section 2.16(c).
 
“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.
 
“Extension Amendment” has the meaning provided in Section 2.16(d).
 
“Extension Election” has the meaning provided in Section 2.16(c).
 
 
-24-

--------------------------------------------------------------------------------

 
 
“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.
 
“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.
 
“Facility” means a Term Loan Facility, the Revolving Credit Facility, the Swing
Line Sublimit or, the Letter of Credit Sublimit, any Incremental Facility, Other
Revolving Credit Facility or Other Term Loan Facility, as the context may
require.
 
“Fajardo Facility” means the manufacturing facility that is owned by the PR
Borrower and located at property number 10,658 recorded at the overleaf of page
244 of volume 79 of Fajardo, Registry of Property of Puerto Rico and property
number 5,166 recorded at 131 of volume 155 of Fajardo, Registry of Property of
Puerto Rico.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately  preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
 
“First Lien Intercreditor Agreement” means (x) the First Lien Intercreditor
Agreement substantially in the form of Exhibit T hereto among the Administrative
Agent and one or more Senior Representatives for holders of Permitted First
Priority Refinancing Debt and/or holders of Additional Debt permitted under
Section 7.03 (xxii) secured by a Lien on the Collateral on a pari passu basis,
with such modifications thereto as the Administrative Agent may reasonably agree
and (y) such intercreditor, collateral agency or similar agreements having
substantially similar effect as the agreement contemplated by clause (x) in
non-U.S. jurisdictions.
 
“Foreign Plan” means any employee benefit plan maintained or contributed to by
any Borrower or its Subsidiaries that provides pension benefits to employees
employed outside the United States.
 
“Foreign Security Agreements” means, collectively, the Collateral Documents set
forth on Schedule II and each Security Agreement executed and delivered pursuant
to Section 4.01, Section 6.12, Section 6.14 and Section 6.20, each in form and
substance reasonably acceptable to the Administrative Agent, to secure the
Obligations of each Foreign Subsidiary that is a Guarantor under its respective
Guaranty.
 
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Parent
Guarantor which is not a Domestic Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
 
-25-

--------------------------------------------------------------------------------

 
 
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“German Security Documents” means those Collateral Documents governed by the
laws of the Federal Republic of Germany, including the German Security Trust
Agreement.
 
“German Security Trust Agreement” means the German law security trust agreement
made between, inter alia, Warner Chilcott Deutschland GmbH as security grantor
and the Secured Parties.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Granting Lender” has the meaning specified in Section 10.07(g).
 
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness).  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guar-
 
 
-26-

--------------------------------------------------------------------------------

 
 
antee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.
 
“Guarantors” means, collectively, the Parent Guarantor and each of its
Restricted Subsidiaries listed as such on Schedule I that, as of the Closing
Date, shall have Guaranteed the Obligations of the Borrowers (each in its
capacity as a Borrower under the Loan Documents) pursuant to the Guaranty and
each other Restricted Subsidiary of the Parent Guarantor that shall be required
to become a Guarantor pursuant to Section 6.12.
 
“Guaranty” means the Guaranty made by the Borrowers and the Guarantors in favor
of the Secured Parties, substantially in the form of Exhibit F, together with
each other guaranty and guaranty supplement in respect of the Obligations of the
Borrowers delivered pursuant to Section 6.12.
 
“Hazardous Materials” means all substances, materials, wastes, chemicals,
pollutants, contaminants, constituents or compounds, in any form, regulated, or
which can give rise to liability, under any environmental law, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials
and polychlorinated biphenyls.
 
“Hedge Bank” means any Person that is a Lender, an Agent or an Arranger or an
Affiliate of a Lender, an Agent or an Arranger in its capacity as a party to a
Secured Hedge Agreement.
 
“Holdings” means Warner Chilcott Holdings Company II, Limited, a company
organized under the laws of Bermuda and the direct parent company of the Parent
Guarantor.
 
“Holdings Pledge” means the Non-Recourse Share Mortgage (relating to the shares
of the Parent Guarantor) between Holdings and the Administrative Agent, dated as
of the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, to secure the Obligations.
 
“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
“Identified Participating Lenders” has the meaning specified in
Section 10.07(k)(iii)(C).
 
“Identified Qualifying Lenders” has the meaning specified in
Section 10.07(k)(iv)(C).
 
“Increase Date” has the meaning specified in Section 2.14(a).
 
“Incremental Amendment” has the meaning specified in Section 2.14(b).
 
“Incremental Commitments” has the meaning specified in Section 2.14(a).
 
“Incremental Facility” has the meaning specified in Section 2.14(a).
 
 
-27-

--------------------------------------------------------------------------------

 
 
“Incremental Term Commitment” means Incremental Commitment in respect of any
Incremental Term Facility.
 
“Incremental Term Facility” has the meaning specified in Section 2.14(a).
 
“Incremental Term Loan” means any loan made by any Lender under any Incremental
Term Facility.
 
“Incremental Term Note” means, with respect to any Incremental Term Facility, a
promissory note made by the Borrower in favor of a Lender evidencing any
Incremental Term Loan (under such Incremental Term Facility) made by such
Lender, in substantially the form of Exhibit C-3 to Amendment No. 1.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business (ii) any earn-out obligation until such obligation appears in
the liabilities section of the balance sheet of such Person and (iii) any
deferred as unpaid balance of the purchase price in connection with the
Acquisition);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
 
(f)           all Attributable Indebtedness;
 
(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or
 
 
-28-

--------------------------------------------------------------------------------

 
 
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith.
 
“Indemnified Liabilities” has the meaning specified in Section 10.05.
 
“Indemnitees” has the meaning specified in Section 10.05.
 
“Information” has the meaning specified in Section 10.08.
 
“Intellectual Property Security Agreement” means, collectively, the Copyright
Security Agreement, the Trademark Security Agreement and the Patent Security
Agreement, substantially in the forms attached to the Domestic Security
Agreement together with each other intellectual property security agreement
executed and delivered pursuant to Section 6.12 or the applicable Security
Agreement.
 
“Interest Coverage Ratio” means, with respect to the Borrower Parties on a
consolidated basis, as of the end of any fiscal quarter of the Parent Guarantor
for the four (4) fiscal quarter period ending on such date with respect to the
Borrower Parties on a consolidated basis, the ratio of (a) Consolidated EBITDA
of the Borrower Parties for such period to (b) Consolidated Interest Charges of
the Borrower Parties for such period; provided that for the purpose of
calculating the Interest Coverage Ratio on any day prior to the expiration of
four full fiscal quarters since the Closing Date, Consolidated Interest Charges
shall be determined for the period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter, annualized on a simple
arithmetic basis.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or with the consent of all relevant Lenders, nine or twelve months
thereafter, as selected by the relevant Borrower in its Committed Loan Notice;
provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
 
 
-29-

--------------------------------------------------------------------------------

 
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
“Intermediate Holding Company” means Holdings and any other direct or indirect
wholly owned subsidiary of the Parent of which Parent Guarantor is a direct or
indirect wholly owned subsidiary.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.
 
“Investment Fund” means an Affiliate of one or more of the Equity Sponsors
(other than a natural person) that is primarily engaged in, or advises funds or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and with respect to which the Equity Sponsors do not,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of such entity.
 
“Investment Pull-Forward Amount” has the meaning specified in Section 7.02(n).
 
“IP Rights” has the meaning specified in Section 5.14.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” has the meaning specified in Section 2.03(h).
 
“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Parent Guarantor or any of its Restricted Subsidiaries, (b) any
other Person designated by the Parent Guarantor in writing to the Administrative
Agent (which designation shall be irrevocable) as a “Joint Venture” for purposes
of this Agreement and at least 50% but less than 100% of whose Equity Interests
are directly owned by the Parent Guarantor or any of its
 
 
-30-

--------------------------------------------------------------------------------

 
 
Subsidiaries, and (c) any Person in whom the Parent Guarantor or any of its
Restricted Subsidiaries beneficially owns any Equity Interest that is not a
Subsidiary.
 
“Junior Financing” shall meanmeans any Permitted Subordinated Indebtedness or
any other subordinated Indebtedness; providing that, except with respect to
Section 7.13, such Indebtedness has an aggregate principal amount in excess of
the Threshold Amount.
 
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
 
“Jurisdictional Requirements” has the meaning specified in Section 7.04(a).
 
“Larne Facility” means the manufacturing facility located in Larne, Northern
Ireland that is leased by Warner Chilcott UK Limited.
 
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Credit Loan or any Other Revolving
Credit Commitment, in each case, as extended in accordance with this Agreement
from time to time.
 
“Laws” means, collectively, all applicable international, foreign, Federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
 
“L/C Issuer” means (i) solely with respect to the Existing Letter of Credit,
Credit Suisse AG, Cayman Islands Branch, as L/C Issuer with respect to such
Existing Letter of Credit, and (ii) Bank of America, N.A., acting through one of
its affiliates or branches, in its capacity as issuer of Letters of Credit
hereunder and each other Lender reasonably acceptable to the Administrative
Agent (such consent not to be unreasonably withheld or delayed) that has entered
into a L/C Issuer Agreement, in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder; provided that no Person shall at any time become an L/C Issuer if
after giving effect thereto there would at such time be more than five (5)
 
 
-31-

--------------------------------------------------------------------------------

 
 
L/C Issuers.  Each L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term L/C Issuer shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.  In the event that there is more than one L/C
Issuer at any time, references herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context
requires.  Notwithstanding anything to the contrary contained herein, Credit
Suisse AG, Cayman Islands Branch shall not be required to issue, amend or extend
any Letter of Credit (including the Existing Letter of Credit) hereunder unless
it elects to do so in its sole discretion.
 
“L/C Issuer Agreement” means an agreement substantially in the form of Exhibit
I, pursuant to which a Lender agrees to act as an L/C Issuer.
 
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including, without duplication, all L/C Borrowings.  For
purposes of computing the undrawn amount of any Letter of Credit, that amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
 
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuer and the Swing
Line Lender.
 
“Lender-Related Distress Event” means with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver, examiner or similar official is appointed for such Distressed Person
or any substantial part of such Distressed Person’s assets, or such Distressed
Person or any person that directly or indirectly controls such Distressed Person
is subject to a forced liquidation, merger, sale or other change of control
supported in whole or in part by guaranties or other support of (including
without limitation the nationalization or assumption of ownership or operating
control by) the U.S. government or other governmental authority, or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any governmental authority having
regulatory authority over such Distressed Person or its assets to be, insolvent
or bankrupt; provided that a Lender-Related Distress Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any Equity
Interest in any Lender or any person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
 
“Letter of Credit” means (i) the Existing Letter of Credit and (ii) any letter
of credit issued hereunder.  A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
 
 
-32-

--------------------------------------------------------------------------------

 
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit substantially in the form from time
to time in use by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).
 
“Letter of Credit Sublimit” means $50,000,000; provided that the Outstanding
Amount of all L/C Obligations with respect to Letters of Credit issued by Bank
of America shall not exceed $30,000,000.  The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Credit Facility.
 
“Leverage Ratio” means, with respect to the Borrower Parties on a consolidated
basis, as of the end of any fiscal quarter of the Parent Guarantor for the four
(4) fiscal quarter period ending on such date, the ratio of (a) Adjusted
Consolidated Funded Indebtedness of the Borrower Parties on the last day of such
period to (b) Consolidated EBITDA of the Borrower Parties for such period.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Term Loan, a Revolving Credit Loan or, a Swing Line Loan, an
Incremental Term Loan, Extended Term Loan, Other Term Loan or Other Revolving
Credit Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the NotesAmendment
No. 1, (c) the GuarantyNotes, (d) the Guaranty, (e) the Collateral Documents,
(ef) the German Security Documents and (fg) each Letter of Credit
Application.  For the avoidance of doubt, Loan Documents shall include any
Incremental Amendment, Extension Amendment or Refinancing Amendment.
 
“Loan Parties” means, collectively, each Borrower and each Guarantor.
 
“Luxco Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
 
“Luxembourg” means the Grand Duchy of Luxembourg.
 
“Luxembourg Guarantor” means a Guarantor incorporated under the laws of
Luxembourg.
 
“Management Shareholders” means the members of management of the Parent or its
Subsidiaries who are investors, directly or indirectly, in Parent.
 
 
-33-

--------------------------------------------------------------------------------

 
 
“Manatí Facility” means the following real estate properties, located in Manatí,
Puerto Rico: (i) property number 2,530, recorded at page 101 of volume 562 of
Manatí, Registry of the Property of Manatí and (ii) property number 4,810,
recorded at page 241 of volume 124 of Manatí, Registry of the property of
Manatí.
 
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
 
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, results of operations or condition (financial or otherwise)
of Parent Guarantor and its Restricted Subsidiaries, taken as a whole, (b) a
material adverse effect on the ability of the Loan Parties (taken as a whole) to
perform their obligations under any Loan Document or (c) a material adverse
effect on the rights and remedies of the Lenders under any Loan Document.
 
“Material Foreign Subsidiary” means, at any time, any Foreign Subsidiary that
(a) contributed 5.0% or more of the Consolidated EBITDA of the Parent Guarantor
for the period of four fiscal quarters most recently ended on or prior to the
date of determination, (b) had consolidated assets representing 5.0% or more of
the total consolidated assets of the Parent Guarantor on the last day of the
most recent fiscal quarter ended on or prior to the date of determination or (c)
owns any Material Intellectual Property or any Material Real Property.
 
“Material Intellectual Property” means any IP Rights that (x) are material to
the operation of the business of the Parent Guarantor and the Restricted
Subsidiaries, taken as a whole, or (y) in the good faith determination of the
board of directors or senior management of the Parent Guarantor, could
reasonably be expected to become material to such operations.
 
“Material Real Property” means fee owned or, to the extent used for
manufacturing operations, leased real property (a) with a fair market value in
excess of $25,000,000 or (b) where manufacturing operations that are material to
the operation of the business of the Parent Guarantor and the Restricted
Subsidiaries, taken as a whole, are conducted, including, as of the Closing
Date, the Fajardo Facility, the Larne Facility, the Manati Facility and the
Weiterstadt Facility.
 
“Maturity Date” means (a) with respect to the Revolving Credit Facility and the
Term A Loan Facility, the date that is five years after the Closing Date and,
(b) with respect to the Term B-1 Loan Facility, the Term B-2 Facility and, the
Term B-3 Facility and the Additional Term B-1 Loan Facility, March 15, 2018.,
(c) with respect to the Term B-4 Loan Facility and the Term B-5 Loan Facility,
August 20, 2017, and (d) with respect to any other Class of Loans or
Commitments, the maturity date of such other Classes of Loans or Commitments as
specified herein, including pursuant to Section 2.14, Section 2.15 and
Section 2.16 hereof.
 
“Maximum Rate” has the meaning specified in Section 10.10.
 
“MNPI” has the meaning specified in Section 10.07(j)
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
 
-34-

--------------------------------------------------------------------------------

 
 
“Mortgage” means, collectively, the deeds of trust, deeds of mortgage, trust
deeds or mortgages, as applicable, made by the Loan Parties in favor or for the
benefit of the Administrative Agent on behalf of the Secured Parties in respect
of the Fajardo Facility, the Larne Facility, the Manatí Facility and the
Weiterstadt Facility pursuant to Section 4.01 or Section 6.20, as applicable,
together with each other mortgage or other comparable instrument in form and
substance reasonably acceptable to the Administrative Agent executed and
delivered pursuant to Section 6.12.
 
“Mortgage Policy” means a lender’s policy of title insurance.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to the Disposition of any asset by the Parent
Guarantor or any of its Restricted Subsidiaries or any Casualty Event, the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such Disposition or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by or paid to or for the
account of the Parent Guarantor or any of its Restricted Subsidiaries) over (ii)
the sum of (A) the principal amount of any Indebtedness that is secured by the
asset subject to such Disposition or Casualty Event and that is required to be
repaid (and is timely repaid) in connection with such Disposition or Casualty
Event (other than Indebtedness under the Loan Documents), (B) the out-of-pocket
expenses (including, without limitation, attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Parent Guarantor or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
payable in connection therewith by the Parent Guarantor or such Restricted
Subsidiary and attributable to such Disposition or Casualty Event (including, in
respect of any proceeds received in connection with a Disposition or Casualty
Event of any asset of any Restricted Subsidiary organized under the laws of a
jurisdiction different from the jurisdiction of organization of the Borrower
that is its most direct parent company, deductions in respect of withholding
taxes that are payable in cash if such funds are repatriated to the jurisdiction
of the relevant Borrower) and (D) any reserve for adjustment in respect of (1)
the sale price of such asset or assets established in accordance with GAAP and
(2) any liabilities associated with such asset or assets and retained by the
Parent Guarantor or any of its Restricted Subsidiaries after such sale or other
disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction and it being understood that “Net Cash Proceeds” shall include,
without limitation,
 
 
-35-

--------------------------------------------------------------------------------

 
 
any cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by the Parent Guarantor or any of its Restricted
Subsidiaries in respect of any such Disposition or Casualty Event and (ii) upon
the reversal (without the satisfaction of any applicable liabilities in cash in
a corresponding amount) of any reserve described in clause (D) above or, if such
liabilities have not been satisfied in cash and such reserve not reversed within
three hundred and sixty-five (365) days after such Disposition or Casualty
Event, the amount of such reserve; provided that (x) no proceeds realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such proceeds shall exceed $35,000,000 and (y) no proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate amount of all such proceeds in such fiscal year shall exceed
$75,000,000 (and thereafter only proceeds in excess of such amount shall
constitute Net Cash Proceeds under this clause (a));
 
(b)           with respect to the issuance of any Equity Interest by the Parent
Guarantor or any of its Restricted Subsidiaries, the excess of (i) the sum of
the cash and Cash Equivalents received in connection with such issuance over
(ii) all taxes (including, in respect of any proceeds received in connection
with the issuance of Equity Interests of any Restricted Subsidiary organized
under the laws of a jurisdiction different from the jurisdiction of organization
of the Borrower that is its most direct parent company, deductions in respect of
withholding taxes that are payable in cash if such funds are repatriated to the
jurisdiction of the relevant Borrower) and fees (including investment banking
fees, underwriting discounts, commissions, costs and other out-of-pocket
expenses (including attorneys’ fees) and other customary expenses) incurred by
the Parent Guarantor or such Restricted Subsidiary in connection with such
issuance; and
 
(c)           with respect to the incurrence or issuance of any Indebtedness by
the Parent Guarantor or any of its Restricted Subsidiaries, the excess, if any,
of (i) the sum of the cash received in connection with such incurrence or
issuance over (ii) the investment banking fees, underwriting discounts,
commissions, costs and other out-of-pocket expenses (including attorneys’ fees)
and other customary expenses, incurred by the Parent Guarantor or such
Restricted Subsidiary in connection with such incurrence or issuance (including,
in the case of Indebtedness of any Restricted Subsidiary organized under the
laws of a jurisdiction different from the jurisdiction of organization of the
Borrower that is its most direct parent company, deductions in respect of
withholding taxes that are payable in cash if such funds are repatriated to the
jurisdiction of the relevant Borrower).
 
“New Term Lenders” means Term B-4 Lenders, Term B-5 Lenders and Additional Term
B-1 Lenders.
 
“New Term Loan Commitment” means a Term B-4 Commitment, a Term B-5 Commitment or
an Additional Term B-1 Commitment, as the context may require.
 
“New Term Loan Facility” means the Term B-4 Loan Facility, the Term B-5 Loan
Facility or the Additional Term B-1 Loan Facility, as the context may require.
 
“New Term Loans” means Term B-4 Loans, Term B-5 Loans and Additional Term B-1
Loans, as the context may require.
 
 
-36-

--------------------------------------------------------------------------------

 
 
“Non-Consenting Lender” has the meaning specified in Section 3.07(d).
 
“Non-Excluded Taxes” means any Taxes other than Excluded Taxes.
 
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
 
“Non-US Lender” has the meaning specified in Section 10.15(a)(i).
 
“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of Excess Cash Flow, that such amount (i) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b), and (ii)
was not previously applied in determining the permissibility of a transaction
under the Loan Documents where such permissibility was (or may have been)
contingent on the receipt or availability of such amount.
 
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means (a) for purposes of this Agreement, all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding and (b) for purposes of the Collateral
Documents and each Guaranty, (x) all “Obligations” as defined in the foregoing
clause (a), (y) all Secured Hedge Obligations and (z) all Cash Management
Obligations.  Without limiting the generality of the foregoing, the Obligations
of the Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
 
“Offered Amount” has the meaning specified in Section 10.07(k)(iv)(A).
 
“Offered Discount” has the meaning specified in Section 10.07(k)(iv)(A).
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement or the memorandum and articles
of association (if applicable); and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Govern-
 
 
-37-

--------------------------------------------------------------------------------

 
 
mental Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.
 
“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.
 
“Other Revolving Credit Facility” means any revolving credit facility providing
for Other Revolving Credit Loans hereunder.
 
“Other Revolving Credit Lender” means, at any time, any Lender or Additional
Refinancing Lender, as the case may be, that has an Other Revolving Credit
Commitment or Other Revolving Credit Loan at such time.
 
“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.
 
“Other Taxes” has the meaning specified in Section 3.01(b).
 
“Other Term Loan Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.
 
“Other Term Loan Facility” means any term loan facility pursuant to which Other
Term Loans are made available hereunder.
 
“Other Term Loan Lender” means, at any time, any Lender or Additional
Refinancing Lender, as the case may be, that has an Other Term Commitment or
Other Term Loan at such time.
 
“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.
 
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans,
Revolving Credit Loans (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount thereof on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
 
“Parent” means Warner Chilcott plc, a public limited company incorporated under
the laws of Ireland.
 
 
-38-

--------------------------------------------------------------------------------

 
 
“Parent Guarantor” has the meaning specified in the preliminary statements to
this Agreement.
 
“Participant” has the meaning specified in Section 10.07(d).
 
“Participant Register” has the meaning specified in Section 10.07(d).
 
“Participating Lender” has the meaning specified in Section 10.07(k)(iii)(B).
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.
 
“Permitted Acquisition” has the meaning specified in Section 7.02(i).
 
“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by any Borrower in the form of one or more series of senior secured
notes or senior secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Secured Obligations and is not secured by any property or
assets of the Parent Guarantor, any Borrower or any Restricted Subsidiary other
than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans (including portions of Classes
of Term Loans, Other Term Loans) or outstanding Revolving Credit Loans, (iii)
(A) in the case of senior secured loans, such Indebtedness does not mature
earlier than and has a Weighted Average Life to Maturity equal to or greater
than the Refinanced Debt and (B) otherwise, such Indebtedness does not mature or
have scheduled amortization or payments of principal prior to the maturity date
of the relevant Refinanced Debt, in each case at the time such Indebtedness is
incurred, other than customary offers to purchase upon a change of control,
asset sale or casualty or condemnation event, (iv) the security agreements
relating to such Indebtedness are substantially the same as the Collateral
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (v) such Indebtedness is not guaranteed by any
Subsidiaries of the Parent Guarantor other than the Loan Parties and (vi) a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to each applicable First Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted First Priority
Refinancing Debt incurred by any Borrower, then the Loan Parties, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered each applicable First Lien Intercreditor
Agreement.  Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
 
 
-39-

--------------------------------------------------------------------------------

 
 
“Permitted Holders” means the Sponsors and the Management Shareholders.
 
“Permitted Other Investment Amount” has the meaning specified in
Section 7.02(n).
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder or as
otherwise permitted pursuant to Section 7.03, (b) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c) if
the Indebtedness being modified, refinanced, refunded, renewed or extended  is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, taken as a whole, (d) the terms and
conditions (including, if applicable, as to collateral) of any such modified,
refinanced, refunded, renewed or extended Indebtedness are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause (d),
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees), (e) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person or Persons who are the obligors on the Indebtedness being modified,
refinanced, refunded, renewed or extended, and such new or additional obligors
as are permitted under Section 7.03(a) or (b)(iii) or as are or become Loan
Parties in accordance with Section 6.12 and with respect to subordinated
Indebtedness the obligations of such obligors shall be subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in documentation governing the Indebtedness, taken as a whole
and (f) at the time thereof, no Event of Default shall have occurred and be
continuing.
 
“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of second lien secured notes
or second lien secured  loans; provided that (i) such Indebtedness is secured by
the Collateral on a second (or more junior) lien, subordinated basis to the
Secured Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of the
Parent Guarantor, any Borrower or any Restricted Subsidiary other than the
Collateral, (ii)
 
 
-40-

--------------------------------------------------------------------------------

 
 
such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of Classes of Term Loans or Other Term
Loans) or outstanding Revolving Credit Loans, (iii) such Indebtedness does not
mature or have scheduled amortization or payments of principal prior to the
maturity date of the relevant Refinanced Debt at the time such Indebtedness is
incurred, other than customary offers to purchase upon a change of control,
asset sale or casualty or condemnation event, (iv) the security agreements
relating to such Indebtedness are substantially the same as the Collateral
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (v) such Indebtedness is not guaranteed by any
Subsidiaries of the Parent Guarantor other than the Loan Parties and (vi) a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to each applicable Second Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Second Priority
Refinancing Debt incurred by any Borrower, then the Loan Parties, the
Administrative Agent and the Senior Representatives for such Indebtedness shall
have executed and delivered each applicable Second Lien Intercreditor
Agreement.  For the avoidance of doubt, Permitted Second Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.
 
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of Parent
Guarantor or a Borrower that (a) is expressly subordinated to the prior payment
in full in cash of the Obligations on terms and conditions customary for high
yield subordinated debt securities as reasonably determined by the Parent
Guarantor or otherwise reasonably acceptable to the Administrative Agent, (b) is
not scheduled to mature prior to the date that is ninety-one (91) days after the
scheduled Maturity Date of the Term B Loan Facility, (c) has no scheduled
amortization or payments of principal prior to the Maturity Date of the Term B
Loan Facility, and (d) has covenant, default and remedy provisions no more
restrictive, or mandatory prepayment, repurchase or redemption provisions no
more onerous or expansive in scope, taken as a whole, than those set forth in
the Senior Notes Indenture.
 
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
any Borrower in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans or Other Term Loans) or outstanding Revolving Credit Loans, (ii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the maturity date of the relevant Refinanced Debt at the time
such Indebtedness is incurred, other than customary offers to purchase upon a
change of control or asset sale, and (iii) such Indebtedness is not guaranteed
by any Subsidiaries of the Parent Guarantor other than the Loan Parties.  For
the avoidance of doubt, Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Pharmaceuticals Business” means the worldwide prescription pharmaceuticals
business of Proctor & Gamble Company and its affiliates.
 
“Platform” has the meaning specified in Section 6.02.
 
 
-41-

--------------------------------------------------------------------------------

 
 
“Pledged Debt” has the meaning specified in the applicable Security Agreement.
 
“Pledged Equity” has the meaning specified in the applicable Security Agreement.
 
“PR Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
 
“Prepayment Response Date” means, as the context requires, either the Specified
Discount Prepayment Response Date or the Discount Range Prepayment Response
Date.
 
“Prior Credit Agreement” means the credit agreement dated October 30, 2009, as
amended, among the Parent Guarantor, the US Borrower, the PR Borrower, the Luxco
Borrower, the guarantors listed therein, the lenders listed therein and Credit
Suisse, Cayman Islands Branch, as Administrative Agent, Swing Line Lender and
L/C Issuer.
 
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” meansmean, for
purposes of calculating compliance with each of the financial covenants set
forth in Section 7.10 or with a Consolidated Secured Leverage Ratio in respect
of a Specified Transaction, that such Specified Transaction and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such covenant: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (I) in the case of a Disposition
of all or substantially all the assets of or all the Equity Interests of any
Subsidiary of such Person or of any division or product line of such Person or
any of its Subsidiaries, shall be excluded, and (II) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”,” shall be included, (b) any retirement of Indebtedness, and (c)
any Indebtedness incurred or assumed by the Parent Guarantor or any of its
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that the foregoing pro forma
adjustments may be applied to the financial covenants set forth in Section 7.10
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events that are (x) directly attributable
to such transaction, (y) expected to have a continuing impact on the Parent
Guarantor and its Restricted Subsidiaries and (z) factually supportable.  For
purposes of calculating Pro Forma Compliance with the financial covenants set
forth in Section 7.10 in respect of any determination that occurs at any time on
or after the Amendment No. 1 Effective Date and prior to June 30, 2011,the date
of delivery of financial statements pursuant to Section 6.10(b) for the fiscal
quarter ended prior to September 30, 2012, in the case of financial covenants
set forth in both Sections 7.10(a) and 7.10(b) the applicable ratios that apply
beginning JuneSeptember 30, 20112012 shall be deemed to apply as at the relevant
date of determination.
 
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities (or in the case of any Term Lender under any
Term Loan Facility under which Term Loans have been
 
 
-42-

--------------------------------------------------------------------------------

 
 
made, the Outstanding Amount of such Lender’s Term Loans under such Facility) at
such time and the denominator of which is the amount of the Aggregate
Commitments under the applicable Facility or Facilities (or in the case of any
Term Loan Facility under which Term Loans have been made, the Outstanding Amount
of all Term Loans under such Facility) at such time; provided that if such
Commitments have been terminated, then the Pro Rata Share of each Lender shall
be determined based on the Pro Rata Share of such Lender immediately prior to
such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.
 
“Process Agent” has the meaning specified in Section 10.20.
 
“Product Acquisition” means the acquisition (whether before or after the Closing
Date) of a pharmaceutical product or the sales and marketing rights with respect
to a pharmaceutical product and any related property or assets, including
general intangibles.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Qualifying Lender” has the meaning specified in Section 10.07(k)(iv)(C).
 
“Refinanced Debt” has the meaning specified in the definition of the term
“Credit Agreement Refinancing Indebtedness.”
 
“Refinanced Term Loans” has the meaning specified in Section 10.01.
 
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Parent
Guarantor executed by each of (a) the Borrowers and the Parent Guarantor, (b)
the Administrative Agent and (c) each Additional Refinancing Lender and Lender
that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.15.
 
“Register” has the meaning specified in Section 10.07(c).
 
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, as amended, substantially identical notes (having the same Guarantees)
issued in a dollar for dollar exchange therefor pursuant to an exchange offer
registered with the SEC.
 
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any structure or facility.
 
“Replacement Term Loans” has the meaning specified in Section 10.01.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
 
“Repricing Transaction” means (x) any amendment, amendment and restatement or
other modification of this Agreement the primary purpose of which is to reduce
the All-
 
 
-43-

--------------------------------------------------------------------------------

 
 
in Yield of any Term B Loans or (y) any prepayment or refinancing of any Term B
Loan in whole or in part with the proceeds of any term loans or other bank
financing incurred for the primary purpose of prepaying or refinancing such Term
B Loans with Indebtedness having a lower All-in Yield than such Term B Loans
(but excluding, for the avoidance of doubt, any such transaction described in
clause (x) or (y) above occurring in connection with a Change of Control);
provided that in calculating the All-in Yield for purposes of this definition,
the Term B-1 Loans, Term B-2 Loans, Term B-3 Loans and Additional Term B-1 Loans
shall be deemed to have been issued at par.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that for all
purposes under this Agreement and each other Loan Document, the “Required
Lenders” shall be calculated in accordance with Section 10.07(j).
 
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Outstanding Amount of
all Revolving Credit Loans and all L/C Obligations (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
unused Revolving Credit Commitment of, and the portion of the Outstanding Amount
of all Revolving Credit Loans and all L/C Obligations held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders; provided, further, that for all purposes under
this Agreement and each other Loan Document, the “Required Revolving Lenders”
shall be calculated in accordance with Section 10.07(j).
 
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party or, in the case of any Foreign Subsidiary (other
than the PR Borrower), any duly appointed authorized signatory or any director
or managing member of such Person and, as to any document delivered on the
Closing Date or Amendment No. 1 Effective Date, any secretary or assistant
secretary.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
 
 
-44-

--------------------------------------------------------------------------------

 
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Parent
Guarantor or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the stockholders, partners or members (or the equivalent
Persons thereof) of the Parent Guarantor or any Restricted Subsidiary.
 
“Restricted Subsidiary” means any Subsidiary of the Parent Guarantor other than
an Unrestricted Subsidiary.
 
“Revolver Extension Request” has the meaning provided in Section 2.16(b).
 
“Revolver Extension Series” has the meaning provided in Section 2.16(b).
 
“Revolving Credit Borrower” means the US Borrower, the PR Borrower or the Luxco
Borrower, as the context may require, and “Revolving Credit Borrowers” means,
collectively, the US Borrower, the PR Borrower and the Luxco Borrower.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Revolving Credit Borrowers
pursuant to Section 2.01(b) or Section 2.14, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name  on Schedule 2.01 under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement, including pursuant
to Section 2.14.  The Aggregate Commitments of all Revolving Credit Lenders
shall be $250,000,000 on the Closing Date.
 
“Revolving Credit Commitment Fee” has the meaning specified in Section 2.09.
 
“Revolving Credit Commitment Period” means the period from and including the
Closing Date to but not including the Maturity Date of the Revolving Credit
Facility or any earlier date on which the Revolving Credit Commitments shall
terminate as provided herein.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or a Revolving Credit Loan at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
 
 
-45-

--------------------------------------------------------------------------------

 
 
“Revolving Credit Note” means a promissory note of a Revolving Credit Borrower
payable to any Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-2 hereto, evidencing the aggregate
indebtedness of such Revolving Credit Borrower to such Revolving Credit Lender
resulting from the Revolving Credit Loans made by such Revolving Credit Lender
to such Revolving Credit Borrower.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Second Lien Intercreditor Agreement” means (x) the Second Lien Intercreditor
Agreement substantially in the form of Exhibit U hereto among the Administrative
Agent and one or more Senior Representatives for holders of Permitted Second
Priority Refinancing Debt and/or holders of Additional Debt permitted under
Section 7.03(xxii) secured by a second priority lien on the Collateral, with
such modifications thereto as the Administrative Agent may reasonably agree and
(y) such intercreditor, collateral agency or similar agreements having
substantially similar effect as the agreement contemplated by clause (x) in
non-U.S. jurisdictions..
 
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article 6 or Article 7 that is entered into by and between any Loan Party and
any Hedge Bank.
 
“Secured Hedge Obligations” means the obligations of any Loan Party arising
under any Secured Hedge Agreement.
 
“Secured Obligations” has the meaning specified in the applicable Security
Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, Lenders or Affiliates of Lenders under Cash Management
Obligations of a Loan Party, the Supplemental Administrative Agent, if any, and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.02.
 
“Secured Party Claim” means, solely for purposes of Section 9.01(f), any amount
which a Loan Party owes to a Secured Party under or in connection with the Loan
Documents.
 
“Security Agreement” means, collectively, the Domestic Security Agreement, the
Foreign Security Agreements, the Intellectual Property Security Agreements and
each other Collateral Document executed and delivered pursuant to Section 4.01,
Section 6.12, Section 6.14 and Section 6.20, each in form and substance
reasonably acceptable to the Administrative Agent, to secure the Obligations of
each Loan Party under its respective Loan Documents.
 
“Security Agreement Supplement” has the meaning specified in the applicable
Security Agreement, if applicable.
 
 
-46-

--------------------------------------------------------------------------------

 
 
“Senior Notes” means the US Borrower’s 7.75% senior notes due 2018 pursuant to
the Senior Notes Indenture.
 
“Senior Notes Indenture” means the Indenture dated as of August 20, 2010,
pursuant to which the Senior Notes were issued.
 
“Senior Representative” means, with respect to any Permitted First Priority
Refinancing Debt, Permitted Second Priority Refinancing Debt or Additional Debt
permitted under Section 7.03(xxii) secured by a Lien or the Collateral, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
 
“Series 1 Specified Term Loans” has the meaning specified in Section 10.07(p).
 
“Series 2 Specified Term Loans” has the meaning specified in Section 10.07(q).
 
“Solicited Discount Pro-Rata Factor” has the meaning specified in Section
10.07(k)(iv)(C).
 
“Solicited Discounted Prepayment Amount” has the meaning specified in Section
10.07(k)(iv)(A).
 
“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
10.07(k)(iv) substantially in the form of Exhibit O.
 
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit P, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
 
“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 10.07(k)(iv)(A).
 
“Solicited Discount Pro-Rata Factor” has the meaning specified in Section
10.07(k)(iv)(C).
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in light of
 
 
-47-

--------------------------------------------------------------------------------

 
 
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
“SPC” has the meaning specified in Section 10.07(g).
 
“Specified Asset Sale” has the meaning specified in Section 2.05(b)(vi).
 
“Specified Discount” has the meaning specified in Section 10.07(k)(ii).
 
“Specified Discount Prepayment Amount” has the meaning specified in Section
10.07(k)(ii)(A).
 
“Specified Discount Prepayment Notice” means an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to Section
10.07(k)(ii) substantially in the form of Exhibit K.
 
“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit L, to a Specified
Discount Prepayment Notice.
 
“Specified Discount Prepayment Response Date” has the meaning specified in
Section 10.07(k)(ii)(A).
 
“Specified Discount Pro-Rata Factor” has the meaning specified in Section
10.07(k)(ii)(C).
 
“Specified Dividend” means the Parent’s semi-annual dividend of up to $0.25 per
share (and any dividend by any Borrower Party to its direct parent, Holdings any
Intermediate Holding Company and Parent to pay such amount).
 
“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing.
 
“Specified Lender Prepayment” has the meaning specified in Section 10.07(k)(v).
 
“Specified Term Loans” has the meaning specified in Section 10.07(p).
 
“Specified Transaction” means any (a) Disposition of all or substantially all
the assets of or all the Equity Interests of any Restricted Subsidiary or of any
division or product line of the Parent Guarantor or any of its Restricted
Subsidiaries, (b) Permitted Acquisition, (c) designation of any Restricted
Subsidiary as an Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a
Restricted Subsidiary, in each case in accordance with Section 6.15 or (d) the
proposed incurrence of Indebtedness or making of a Restricted Payment in respect
of which compliance with the financial covenants set forth in Section 7.10 or
with a Consolidated Secured Leverage Ratio is by the terms of this Agreement
required to be calculated on a Pro Forma Basis.
 
 
-48-

--------------------------------------------------------------------------------

 
 
“Sponsors” means, collectively, Bain Capital Partners LLC, JPMorgan Partners
(managed by CCMP Capital Advisors), and Thomas H. Lee Partners, L.P. and/or
their respective Affiliates (including, as applicable, related funds, general
partners thereof and limited partners thereof, but solely to the extent any such
limited partners are directly or indirectly participating as investors pursuant
to a side-by-side investing arrangement, but not including, however, any
portfolio company of any of the foregoing).
 
“Submitted Amount” has the meaning specified in Section 10.07(k)(iii)(A).
 
“Submitted Discount” has the meaning specified in Section 10.07(k)(iii)(A).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent Guarantor.
 
“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market
 
 
-49-

--------------------------------------------------------------------------------

 
 
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
 
“Swing Line Lender” means Bank of America, acting through one of its affiliates
or branches, in its capacity as provider of Swing Line Loans, or any successor
swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means $20,000,000.  The Swing Line Sublimit is part of,
and not in addition to, the Revolving Credit Facility.
 
“Syndication Agent” means J.P. Morgan Securities LLC, as syndication agent under
this Agreement.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, fees, withholdings or similar charges imposed by any
Governmental Authority, and all liabilities (including interest, penalties or
additions to tax) with respect to the foregoing.
 
“Term A Commitment” means, as to each Lender, its obligation to make a Term A
Loan to PR Borrower pursuant to Section 2.01(a)(i) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Term A Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The aggregate
amount of the Term A Commitments as of the Closing Date is $1,250,000,000.
 
“Term A Lender” means, at any time, any Lender that has a Term A Commitment or a
Term A Loan at such time.
 
“Term A Loan Facility” means the facility providing for the Borrowing of Term A
Loans.
 
“Term A Loans” has the meaning specified in Section 2.01(a)(i).
 
“Term B Commitment” means a Term B-1 Commitment, Term B-2 Commitment or, Term
B-3 Commitment, Term B-4 Commitment, Term B-5 Commitment or Additional Term B-1
Commitment, as applicable.
 
 
-50-

--------------------------------------------------------------------------------

 
 
“Term B Lender” means a Term B-1 Lender, Term B-2 Lender or, Term B-3 Lender,
Term B-4 Lender, Term B-5 Lender or Additional Term B-1 Lender, as applicable.
 
“Term B Loan Facility” means the Term B-1 Loan Facility, the Term B-2 Loan
Facility or, Term B-3 Loan Facility, Term B-4 Loan Facility, Term B-5 Loan
Facility or Additional Term B-1 Loan Facility, as applicable.
 
“Term B Loans” means any Term B-1 Loan, Term B-2 Loan or, Term B-3 Loan, Term
B-4 Loan, Term B-5 Loan or Additional Term B-1 Loan, as applicable.
 
 “Term B-1 Commitment” means, as to each Term B-1 Lender, its obligation to make
a Term B-1 Loan to US Borrower pursuant to Section 2.01(a)(ii) in an aggregate
amount not to exceed the amount set forth opposite such Term B-1 Lender’s name
on Schedule 2.01 under the caption “Term B-1 Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The aggregate amount of the Term B-1 Commitments as of the
Closing Date is $800,000,000.
 
“Term B-1 Lender” means, at any time, any Lender that has a Term B-1 Commitment
or a Term B-1 Loan at such time.
 
“Term B-1 Loan Facility” means the facility providing for the Borrowing of Term
B-1 Loans.
 
“Term B-1 Loans” has the meaning specified in Section 2.01(a)(ii).
 
“Term B-2 Commitment” means, as to each Term B-2 Lender, its obligation to make
a Term B-2 Loan to PR Borrower pursuant to Section 2.01(a)(iii) in an aggregate
amount not to exceed the amount set forth opposite such Term B-2 Lender’s name
on Schedule 2.01 under the caption “Term B-2 Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The aggregate amount of the Term B-2 Commitments as of the
Closing Date is $400,000,000.
 
“Term B-2 Lender” means, at any time, any Lender that has a Term B-2 Commitment
or a Term B-2 Loan at such time.
 
“Term B-2 Loan Facility” means the facility providing for the Borrowing of Term
B-2 Loans.
 
“Term B-2 Loans” has the meaning specified in Section 2.01(a)(iii).
 
“Term B-3 Commitment” means, as to each Term B-3 Lender, its obligation to make
a Term B-3 Loan to Luxco Borrower pursuant to Section 2.01(a)(iv) in an
aggregate amount not to exceed the amount set forth opposite such Term B-3
Lender’s name on Schedule 2.01 under the caption “Term B-3 Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted
 
 
-51-

--------------------------------------------------------------------------------

 
 
from time to time in accordance with this Agreement.  The aggregate amount of
the Term B-3 Commitments as of the Closing Date is $550,000,000.
 
“Term B-3 Lender” means, at any time, any Lender that has a Term B-3 Commitment
or a Term B-3 Loan at such time.
 
“Term B-3 Loan Facility” means the facility providing for the Borrowing of Term
B-3 Loans.
 
“Term B-3 Loans” has the meaning specified in Section 2.01(a)(iv).
 
“Term B-4 Commitment” means, as to each Term B-4 Lender, its obligation to make
a Term B-4 Loan to PR Borrower pursuant to Section 2.01(a)(v)(A) in an aggregate
amount not to exceed the amount set forth opposite such Term B-4 Lender’s name
on Schedule 2.01B under the caption “Term B-4 Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The aggregate amount of the Term B-4 Commitments as of the
Amendment No. 1 Effective Date is $250,000,000.
 
“Term B-4 Lender” means, at any time, any Lender that has a Term B-4 Commitment
or a Term B-4 Loan at such time.
 
“Term B-4 Loan Facility” means the facility providing for the Borrowing of Term
B-4 Loans.
 
“Term B-4 Loans” has the meaning set forth in Section 2.01(a)(v)(A).
 
“Term B-5 Commitment” means, as to each Term B-5 Lender, its obligation to make
a Term B-5 Loan to US Borrower pursuant to Section 2.01(a)(v)(B) in an aggregate
amount not to exceed the amount set forth opposite such Term B-5 Lender’s name
on Schedule 2.01B under the caption “Term B-5 Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The aggregate amount of the Term B-5 Commitments as of the
Amendment No. 1 Effective Date is $50,000,000.
 
“Term B-5 Lender” means, at any time, any Lender that has a Term B-5 Commitment
or a Term B-5 Loan at such time.
 
“Term B-5 Loan Facility” means the facility providing for the Borrowing of Term
B-5 Loans.
 
“Term B-5 Loans” has the meaning set forth in Section 2.01(a)(v)(B).
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
 
 
-52-

--------------------------------------------------------------------------------

 
 
“Term Commitment” means a Term A Commitment or a Term B Commitment, as the
context may require.
 
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
 
“Term Loan Extension Request” has the meaning provided in Section 2.16(a).
 
“Term Loan Extension Series” has the meaning provided in Section 2.16(a).
 
“Term Loan Facility” means a Term A Loan Facility or a Term B Loan Facility, as
the context may require.
 
“Term Loans” means Term A Loans or, Term B Loans, Other Term Loans or
Incremental Term Loans, as the context may require.
 
“Term Note” means a promissory note of any Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate indebtedness of such Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.
 
“Threshold Amount” means $100,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Transactions” means, collectively, (a) the repayment of the Prior Credit
Agreement, (b) the execution and delivery and performance by the Loan Parties of
each Loan Document to which they are a party executed and delivered or to be
executed and delivered on or prior to the Closing Date, and, in the case of each
Borrower, the making of the initial Borrowings hereunder, (c) the consummation
of any other transactions in connection with the foregoing, and (d) the payment
of the fees and expenses incurred in connection with any of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrowers on the
assumption that each Appropriate Lender has made its Pro Rata Share of the
applicable Borrowing available to the Administrative Agent and (ii) with respect
to which a corresponding amount shall not in fact have been made available to
the Administrative Agent by any such Lender, (b) with respect to the Swing Line
Lender, the aggregate amount, if any, of participations in respect of any
outstanding Swing Line Loan that shall not have been funded by the Appropriate
Lenders in accordance with Section 2.04(c) and (c) with respect to the L/C
Issuer, the aggregate amount of L/C Borrowings.
 
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code
 
 
-53-

--------------------------------------------------------------------------------

 
 
 
(or similar code or statute) of another jurisdiction, to the extent it may be
required to apply to the creation or perfection of a security interest in any
item or items of Collateral.
 
“United States” and “US” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Subsidiary” means any Subsidiary of the Parent Guarantor
designated by the board of directors of the Parent Guarantor as an Unrestricted
Subsidiary pursuant to Section 6.15 subsequent to the date hereof.
 
“US Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
 
“US Lender” has the meaning specified in Section 10.15(b).
 
“US Tax Certificate” has the meaning set forth in Section 10.15(a).
 
“Warner Chilcott” means the Parent and its Subsidiaries, taken as a whole.
 
“Warner Chilcott Deutschland GmbH” means Warner Chilcott Deutschland GmbH,
formerly known as Proctor & Gamble Pharmaceuticals GmbH, a limited liability
company incorporated under the laws of Germany and registered with the local
court of Darmstadt under registration number HRB 1049.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
 
“Weiterstadt Facility” means the manufacturing facility located in Weiterstadt,
Germany that is owned by Warner Chilcott Deutschland GmbH and listed in the land
register of the Local court of Darmstadt, Blatt 4889, laufende Nr. 2, Flur 4,
Flurstuck 183/3 and laufende Nr. 10, Flur 4, Flurstuck 151/7.
 
Section 1.02.    Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)           1.1.1.1.(1) The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof.
 
 
-54-

--------------------------------------------------------------------------------

 
 
(1)            (i)           Article, Section, Exhibit and Schedule references
are to the Loan Document in which such reference appears.
 
(2)            (ii)           The term “including” is by way of example and not
limitation.
 
(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;”; the words
“to” and “until” each mean “to but excluding;”; and the word “through” means “to
and including.”
 
(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
Section 1.03.    Accounting Terms.
 
(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time.  All financial ratios calculated pursuant to
Section 7.10 shall be calculated in a manner consistent with that used in
preparing the audited consolidated balance sheet of Warner Chilcott
LimitedParent as of December 31, 2010 and the related audited consolidated
statements of operations, shareholders’ equity and cash flows for Warner
Chilcott Limited for the fiscal years then ended for the fiscal year ended
December 31, 2010, except as otherwise specifically prescribed herein; provided
that Statement of Financial Accounting Standards No. 141 shall unless otherwise
agreed by the Administrative Agent and the Parent BorrowerGuarantor be applied
as in effect prior to the 2007 amendments thereto.
 
(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or other covenant set forth in any Loan Document, and either
the Parent Guarantor or the Required Lenders shall so request, the
Administrative Agent and the Parent Guarantor shall negotiate in good faith to
amend such ratio or covenant to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or covenant shall continue to be computed
in accordance with GAAP prior to such change therein and (ii) the Parent
Guarantor shall provide to the Administrative Agent and the Lenders a written
reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such ratio or covenant, as the
case may be, made before and after giving effect to such change in GAAP.
 
(c)           Notwithstanding anything to the contrary contained herein,
financial ratios and other financial calculations pursuant to this Agreement
shall, following any Specified Transaction, be calculated on a Pro Forma Basis
until the completion of four (4) full fiscal quarters following such Specified
Transaction.
 
Section 1.04.    Terms Applicable Toto Foreign Subsidiaries That Are
Guarantors.  Certain terms used in this Agreement but not defined elsewhere in
this Agreement with respect to Foreign Subsidiaries that are Guarantors have the
meanings assigned to such terms in Schedule 1.04.
 
 
-55-

--------------------------------------------------------------------------------

 
 
Section 1.05.    Rounding.  Any financial ratios required to be maintained by
any Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
 
Section 1.06.    References Toto Agreements Andand Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications not prohibited by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
 
Section 1.07.    Times Ofof Day.  Unless otherwise specified, all references
herein to times of day shall be references to New York time (daylight or
standard, as applicable).
 
Section 1.08.    Timing Ofof Payment Oror Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
 
Section 1.09.    Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Letter of Credit or Letter of Credit Application related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.  For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
 
ARTICLE 2
 
The Commitments and Credit Extensions
 
 
-56-

--------------------------------------------------------------------------------

 
 
Section 2.01.    The Loans.
 
(a)           The Term Borrowings.  Subject to the terms and conditions set
forth herein:
 
(i)       each Term A Lender severally agrees to make a loan on the Closing Date
to PR Borrower (each, a “Term A Loan” and, collectively, the “Term A Loans”) in
an amount in US Dollars equal to such Term A Lender’s Term A Commitment;
 
(ii)       each Term B-1 Lender severally agrees to make a loan on the Closing
Date to US Borrower (each, a “Term B-1 Loan” and, collectively, the “Term B-1
Loans”) in an amount in US Dollars equal to such Term B-1 Lender’s Term B-1
Commitment;
 
(iii)       each Term B-2 Lender severally agrees to make a loan on the Closing
Date to PR Borrower (each, a “Term B-2 Loan” and, collectively, the “Term B-2
Loans”) in an amount in US Dollars equal to such Term B-2 Lender’s Term B-2
Commitment;
 
(iv)       each Term B-3 Lender severally agrees to make a loan on the Closing
Date to Luxco Borrower (each, a “Term B-3 Loan” and, collectively, the “Term B-3
Loans”) in an amount in US Dollars equal to such Term B-3 Lender’s Term B-3
Commitment;
 
(v)       (A) each Term B-4 Lender severally agrees to make Term B-4 Loans to
the PR Borrower on the Amendment No. 1 Effective Date in an amount in Dollars
equal to such Term B-4 Lender’s Term B-4 Commitment (the “Term B-4 Loans”);
 
(B)           each Term B-5 Lender severally agrees to make Term B-5 Loans to
the US Borrower on the Amendment No. 1 Effective Date in an amount in Dollars
equal to such Term B-5 Lender’s Term B-5 Commitment (the “Term B-5 Loans”);
 
(C)           each Additional Term B-1 Lender severally agrees to make
Additional Term B-1 Loans to the US Borrower on the Amendment No. 1 Effective
Date in an amount in Dollars equal to such Additional Term B-1 Lender’s
Additional Term B-1 Commitment (the “Additional Term B-1 Loans”); and
 
(D)           Upon the Amendment No. 1 Effective Date, except as expressly set
forth herein, the Term B-4 Loans, the Term B-5 Loans and the Additional Term B-1
Loans shall have the same terms as the Existing Term Loans, in each case as
modified by Amendment No. 1.  For the avoidance of doubt, the New Term Loans
(and all principal, interest and other amounts in respect thereof) will
constitute “Obligations” hereunder and under the other Loan Documents and shall
have the same rights and obligations hereunder and under the other Loan
Documents as the other Term Loans (except as expressly set forth herein).
 
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed.  Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
 
 
-57-

--------------------------------------------------------------------------------

 
 
(b)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans in US Dollars to each Revolving Credit Borrower (each such loan, a
“Revolving Credit Loan”) from time to time, on any Business Day during the
Revolving Credit Commitment Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided that after giving effect to any Revolving Credit Borrowing, the
aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans, shall not exceed such Lender’s Revolving Credit
Commitment.  Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, each Revolving Credit Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein; provided that all Revolving
Credit Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Revolving
Credit Loans of the same Type made to the same Borrower.
 
Section 2.02.    Borrowings, Conversions Andand Continuations Ofof Loans.
 
(a)           Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the relevant
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent(i) not
later than 12:00 p.m. (noon) three (3) Business Days prior to the requested date
of any Borrowing of Eurodollar Rate Loans, continuation of Eurodollar Rate Loans
or any conversion of Base Rate Loans to Eurodollar Rate Loans, (ii) not later
than 12:00 p.m. (noon) one (1) Business Day before the requested date of any
Borrowing of Base Rate Loans.  Each telephonic notice by a Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of such Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a minimum
principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof.  Except as provided in Section 2.03(c)(i) and Section 2.04(c)(i), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the relevant
Borrower is requesting a Term Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (v) if applicable, the duration
of the Interest Period with respect thereto and (vi) the account of the relevant
Borrower to be credited with the proceeds of such Borrowing.  If the relevant
Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the rel-
 
 
-58-

--------------------------------------------------------------------------------

 
 
evant Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.
 
(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount of its Pro
Rata Share of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the relevant Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation described in Section 2.02(a).  In
the case of each Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 12:00 p.m. (noon) on the Business
Day specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Article 4, the Administrative Agent shall
make all funds so received available to the relevant Borrower in like funds as
received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to the Administrative Agent by such
Borrower.
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the relevant Borrower pays the amount due, if any,
under Section 3.05 in connection therewith.  During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurodollar Rate Loans.
 
(d)           The Administrative Agent shall promptly notify the relevant
Borrower and the Appropriate Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  The determination of the Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the relevant
Borrower and the Appropriate Lenders of any change in the Administrative Agent’s
prime rate used in determining the Base Rate promptly following the
determination of such change.
 
(e)           After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than twenty-five (25) Interest Periods
in effect and (x) with respect to any Facility that is a Revolving Credit
Facility, there shall not be more than ten (10) Interest Periods in effect with
respect to Loans under such Facility and (y) with respect to any Facility that
is a Term Loan Facility, there shall not be more than five (5) Interest Periods
in effect with respect to Loans under such Facility.
 
(f)           The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.
 
(g)           Each Lender may, at its option, make any Loan available to the PR
Borrower or the Luxco Borrower by causing any foreign or domestic branch or
Affiliate of such  
 
 
-59-

--------------------------------------------------------------------------------

 
 
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with this Agreement.
 
Section 2.03.    Letters of Credit.
 
(a)           The Letter of Credit Commitment.  Subject to the terms and
conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the other Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars for the account of any Revolving Credit Borrower (or any
other Borrower or Restricted Subsidiary so long as a Revolving Credit Borrower
is a joint and several co-applicant, and references to a “Borrower” in this
Section 2.03 shall be deemed to include reference to such other Borrower or
Restricted Subsidiary) and to amend or renew Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (2) to honor drafts under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of any Revolving Credit
Borrower; provided that the L/C Issuer shall not be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if, as of the date of such L/C
Credit Extension, (x) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans, would exceed such Lender’s
Revolving Credit Commitment or (y) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit.  Within the foregoing limits, and
subject to the terms and conditions hereof, each Revolving Credit Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
each Revolving Credit Borrower may, during the foregoing period, obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
 
(i)       The L/C Issuer shall be under no obligation to issue any Letter of
Credit if
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which, in each case, the L/C Issuer in good faith deems material to it;
 
(B)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit, prior to giving effect to any automatic renewal, would occur
more than twelve months after the date of issuance or last renewal, unless the
Required Lenders have approved such expiry date;
 
 
-60-

--------------------------------------------------------------------------------

 
 
(C)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless the L/C Issuer has approved
such expiry date;
 
(D)           the issuance of such Letter of Credit would violate any Laws or
one or more policies of the L/C Issuer; or
 
(E)           in the event that any Revolving Credit Lender is a Defaulting
Lender, unless the L/C Issuer has entered into arrangements reasonably
satisfactory to it and the applicable Revolving Credit Borrower to eliminate the
L/C Issuer’s risk with respect to the participation in Letters of Credit by all
such Defaulting Lenders, including by cash collateralizing, or obtaining a
backstop letter of credit from an issuer reasonably satisfactory to the L/C
Issuer to support, each such Defaulting Lender’s Pro Rata Share of any
Unreimbursed Amount.
 
(ii)       The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.  Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the relevant Borrower delivered
to the L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of such Borrower.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 12:00
p.m. (noon) at least two (2) Business Days prior to the proposed issuance date
or date of amendment, as the case may be, or such later date and time as the L/C
Issuer may agree in a particular instance in its sole discretion.  In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer:  (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the L/C Issuer may
reasonably request.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the L/C Issuer: (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably request.
 
(i)       Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the relevant Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof (such confirmation to
be promptly provided by the Administrative Agent), then, sub-
 
 
-61-

--------------------------------------------------------------------------------

 
 
ject to the terms and conditions hereof, the L/C Issuer shall, on the requested
date, issue a Letter of Credit for the account of the relevant Borrower or enter
into the applicable amendment, as the case may be.  Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer an unfunded risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Letter of Credit.
 
(ii)       If the relevant Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the L/C Issuer to prevent any such renewal at least once
in each twelve month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonrenewal Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, no Borrower shall be required to make a specific request to the
L/C Issuer for any such renewal.  Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the renewal of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided that
the L/C Issuer shall not permit any such renewal if (A) the L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five (5) Business
Days before the Nonrenewal Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such renewal or (2) from the
Administrative Agent, any Revolving Credit Lender or any Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied.
 
(iii)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the relevant Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.  (i)  Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the relevant Borrower
and the Administrative Agent thereof.  Not later than 3:30 p.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the relevant Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing; provided
that if such notice is not provided to such Borrower prior to 12:00 p.m. (noon)
on the Honor Date, then such Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing on the
next succeeding Business Day and such extension of time shall be reflected in
computing fees in respect of any such Letter of Credit.  If any Borrower fails
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreim-
 
 
-62-

--------------------------------------------------------------------------------

 
 
bursed drawing (the “Unreimbursed Amount”), and the amount of such Revolving
Credit Lender’s Pro Rata Share thereof.  In such event, the relevant Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02(a)
for the principal amount of Base Rate Loans but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice).  Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if promptly confirmed in writing;
provided that the lack of a prompt confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
                          (ii)Each Revolving Credit Lender (including the Lender
acting as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer,
in Dollars, at the Administrative Agent’s Office in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
relevant Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the L/C Issuer.
 
                          (iii)With respect to any Unreimbursed Amount that is
not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the relevant Borrower shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.
 
                          (iv)Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Pro Rata Share of such amount shall be
solely for the account of the L/C Issuer.
 
                          (v)Each Revolving Credit Lender’s obligation to make
Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the L/C Issuer, any Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the relevant
Borrower of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the relevant Borrower to reimburse
the L/C Issuer for the
 
 
-63-

--------------------------------------------------------------------------------

 
 
amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
 
(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Federal Funds Rate from time
to time in effect.  A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
 
(d)           Repayment of Participations.  (i)  If, at any time after the L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the relevant Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.
 
(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Federal
Funds Rate from time to time in effect.
 
(e)           Obligations Absolute.  The obligation of each Revolving Credit
Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit issued for its account and to repay each L/C Borrowing relating to any
Letter of Credit issued for its account shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
 
(i)       any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
 
(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that such Borrower or the applicable other Borrower or applicable
Restricted Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Is-
 
 
-64-

--------------------------------------------------------------------------------

 
 
suer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
 
(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)       any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
(v)       any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of such Borrower in
respect of such Letter of Credit; or
 
(vi)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, such Borrower;
 
provided that the foregoing shall not excuse the L/C Issuer from liability to
such Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by such Borrower to the extent
permitted by applicable Law) suffered by such Borrower that are caused by the
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  Each Revolving Credit Borrower shall promptly examine a copy of
each Letter of Credit issued for its account and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with such
Revolving Credit Borrower’s instructions or other irregularity, such Borrower
will promptly notify the L/C Issuer.  Each relevant Revolving Credit Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer.  Each Lender and each Revolving Credit
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required
 
 
-65-

--------------------------------------------------------------------------------

 
 
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application.  Each Revolving Credit Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude such Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
Law or under any other agreement.  None of the L/C Issuer, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
the L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, each relevant Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful or grossly negligent failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing and the
conditions set forth in Section 4.02 to a Revolving Credit Borrowing cannot then
be met, or (ii) if, as of the Letter of Credit Expiration Date, any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the relevant Borrower shall promptly Cash Collateralize (x) in the case of
clause (i), 100% and (y) in the case of clause (ii), 105%, in each case of the
then Outstanding Amount of all L/C Obligations (such Outstanding Amount to be
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be) or, in the case of clause (ii), provide a
back to back letter of credit in a face amount at least equal to 105% of the
then undrawn amount of such Letter of Credit from an issuer and in form and
substance satisfactory to the L/C Issuer in its sole discretion.  Any Letter of
Credit that is so Cash Collateralized or in respect of which such a back-to-back
letter of credit shall have been issued shall be deemed no longer outstanding
for purposes of this Agreement.  For purposes hereof, “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).  Derivatives of such term have corresponding meanings.  Cash
Collateral shall be maintained in deposit accounts designated by the
Administrative Agent and which is under the sole dominion and control of the
Administrative Agent.  If at any time the Administrative Agent determines that
any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or claims of the depositary bank
arising by operation of law or that the total amount of such funds is less than
the amount required by the first sentence of this
 
 
-66-

--------------------------------------------------------------------------------

 
 
clause (g), the relevant Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts designated by the Administrative
Agent as aforesaid, an amount equal to the excess of (x) 100% or 105%, as
applicable, of such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Law, to
reimburse the L/C Issuer.  To the extent the amount of any Cash Collateral
exceeds 100% or 105%, as applicable, of the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the relevant Borrower.
 
(h)           Applicability of ISP98 and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the relevant Borrower when a Letter of Credit is issued,
(i) the rules of the “International Standby Practices 1998” or “ISP” published
by the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.
 
(i)           Letter of Credit Fees.  Each Revolving Credit Borrower shall pay
to the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued for the account of such Borrower equal to the Applicable Rate
times the daily maximum amount then available to be drawn under such Letter of
Credit.  Such letter of credit fees shall be computed on a quarterly basis in
arrears.  Such letter of credit fees shall be due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.
 
(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  Each Revolving Credit Borrower shall pay directly to the L/C Issuer for
its own account a fronting fee with respect to each Letter of Credit issued for
the account of such Borrower equal to a percentage per annum to be agreed upon
computed on the daily amount available to be drawn under such Letter of
Credit.  Such fronting fees shall be computed on a quarterly basis in
arrears.  Such fronting fees shall be due and payable on the first Business Day
following the last day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand.  In addition,
each Revolving Credit Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees not
related to the fronting fee and standard costs and charges are due and payable
within five (5) Business Days of demand and are nonrefundable.
 
(k)           Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms of this Agreement shall control.
 
 
-67-

--------------------------------------------------------------------------------

 
 
 
Section 2.04.         Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans (each such loan, a “Swing
Line Loan”) to any Revolving Credit Borrower from time to time on any Business
Day (other than the Closing Date) during the Revolving Credit Commitment Period
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided that after giving effect to any Swing Line
Loan, the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment; provided further that neither Revolving Credit
Borrower shall use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Revolving Credit Borrowers may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender an unfunded risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Pro Rata Share and the amount of
such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the relevant Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, (ii) the requested borrowing
date, which shall be a Business Day and (iii) the account of the relevant
Revolving Credit Borrower to be credited with the proceeds of such Swing Line
Borrowing.  Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of the
relevant Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of such proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the relevant
Borrower.  Notwithstanding anything to the contrary contained in this Section
2.04 or elsewhere in this Agreement, the Swing Line Lender shall not be
obligated to make any Swing Line Loan at a time when a Revolving Credit
 
 
 
-68-

--------------------------------------------------------------------------------

 
 
 
Lender is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements reasonably satisfactory to it and the applicable Borrower to
eliminate the Swing Line Lender’s risk with respect to the Defaulting Lender’s
or Defaulting Lenders’ participation in such Swing Line Loans, including by cash
collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.
 
(c)           Refinancing of Swing Line Loans.  (i)  The Swing Line Lender at
any time in its sole and absolute discretion may request, on behalf of the
relevant Borrower (each of which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Lender’s Pro Rata Share of the amount
of Swing Line Loans then outstanding.  Each such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02(a),
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in Section
4.02.  The Swing Line Lender shall furnish the relevant Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
relevant Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
 
                          (ii)If for any reason any Swing Line Loan cannot be
refinanced by such a Revolving Credit Borrowing in accordance with Section
2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Revolving Credit Lenders fund its risk participation in such
Swing Line Loan and each such Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
 
                          (iii)If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Federal Funds Rate from time to time in effect.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
 
                          (iv)Each Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section
 
 
 
-69-

--------------------------------------------------------------------------------

 
 
 
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by a Borrower of a Committed Loan Notice).  No such funding of
risk participations shall relieve or otherwise impair the obligation of the
relevant Borrower to repay Swing Line Loans, together with interest as provided
herein.
 
(d)           Repayment of Participations.  At any time after any Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute to such Lender its Pro Rata
Share of such payment (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.
 
(i)       If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate.  The Administrative
Agent will make such demand upon the request of the Swing Line Lender.
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the relevant Revolving Credit Borrower for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such
Pro Rata Share shall be solely for the account of the Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The relevant Revolving
Credit Borrower shall make all payments of principal and interest in respect of
the Swing Line Loans directly to the Swing Line Lender.
 
Section 2.05.         Prepayments.
 
(a)          Optional.
 
(a)           Optional.  (i)  Any Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
made to such Borrower, in each case, in whole or in part without premium or
penalty, subject to Section 2.05(a)(iv); provided that (A) such notice must be
received by the Administrative Agent not later than 12:00 p.m. (noon), (1) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans
 
 
 
-70-

--------------------------------------------------------------------------------

 
 
 
and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid.  The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment.  If such notice is given by a Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be applied among the Facilities in
such amounts and, in the case of the Term Loan Facilities, in such order of
maturity, as the relevant Borrower may direct in its sole discretion.  Other
than as set forth in Section 10.07(k), each prepayment made by a Borrower in
respect of a particular Facility shall be paid to the Administrative Agent for
the account of (and to be promptly disbursed to) the Appropriate Lenders in
accordance with their respective Pro Rata Shares.
 
                          (ii)Any Revolving Credit Borrower may, upon notice to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 12:00 p.m.
(noon) on the date of the prepayment, and (B) any such prepayment shall be in a
minimum principal amount of $100,000.  Each such notice shall specify the date
and amount of such prepayment.  If such notice is given by any Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
 
                          (iii)Notwithstanding anything to the contrary
contained in this Agreement, any relevant Borrower may rescind any notice of
prepayment under Section 2.05(a)(i) or Section 2.05(a)(ii) if such prepayment
would have resulted from a refinancing of all of the Facilities, which
refinancing shall not be consummated or shall otherwise be delayed.
 
                          (iv)In the event that, prior to the six-monthfirst
anniversary of the ClosingAmendment No. 1 Effective Date, there shall occur any
amendment, amendment and restatement or other modification of this Agreement
that reduces the Applicable Rate with respect to any Term B-1 Loans, Term B-2
Loans or Term B-3 Loans or any prepayment or refinancing of any Term B-1 Loans,
Term B-2 Loans or Term B-3 Loans in whole or in part with proceeds of
Indebtedness having lower applicable total yield (after giving effect to any
premiums paid on such Indebtedness) than the applicable total yield for the
relevant Term B-1 Loans, Term B-2 Loans or Term B-3 Loans as of the Closing
Date, each such amendment, amendment and restatement, modification, prepayment
or refinancing, as the case may be, shall be accompanied by a fee or prepayment
premium, as applicable,Repricing Transaction, the Borrower shall pay a fee equal
to 1.00% of the outstanding principal amount of Term B Loans subject thereto, if
such amendment, amendment and restatement, modification, prepayment or
refinancing, as the case may be, occurs prior to the six-month anniversary of
the Closing Dateto such Repricing Transac-
 
 
 
-71-

--------------------------------------------------------------------------------

 
 
 
tion.  As a condition to effectiveness of any required assignment by any
Non-Consenting Lender of its Term B-1 Loans, Term B-2 Loans or Term B-3B Loans
pursuant to Section 3.07 in respect of any amendment, amendment and restatement
or modification to this Agreement effective prior to the six-monthfirst
anniversary of the ClosingAmendment No. 1 Effective Date that has the effect of
reducing the Applicable Rate for any Term Loans from the Applicable Rate in
effect on the Closing Dateconstitutes a Repricing Transaction, the relevant
Borrower shall pay to such Non-Consenting Lender of Term B-1 Loans, Term B-2
Loans or Term B-3B Loans a premium or fee equal to the premium or fee that would
apply pursuant to the preceding sentence if such Non-Consenting Lender’s
Term B-1 Loans, Term B-2 Loans or Term B-3B Loans being assigned were being
prepaid and subject to the premium or fee set forth in the immediately preceding
sentence.
 
(b)           Mandatory.  (i)  Within five (5) Business Days after financial
statements have been delivered pursuant to Section 6.01(a) and the related
Compliance Certificate has been delivered pursuant to Section 6.02(b), the
Parent Guarantor shall cause to be prepaid an aggregate principal amount of Term
Loans in an amount equal to (A) 50% of Excess Cash Flow, if any, for the fiscal
year covered by such financial statements (commencing with the fiscal year ended
December 31, 20112013) minus (B) the sum of (1) the amount of any voluntary
prepayments of Term Loans made pursuant to Section 2.05(a) and (2) solely to the
extent the amount of the Revolving Credit Commitments are permanently reduced
pursuant to Section 2.06 in connection therewith (and solely to the extent of
the amount of such reduction), the amount of any voluntary prepayments of
Revolving Credit Loans made pursuant to Section 2.05(a) during such fiscal year;
provided that such percentage shall be reduced to 25% if the Leverage Ratio as
of the last day of the immediately preceding four fiscal quarters was less than
2.50:1.
 
                          (ii)(A)  If (x) the Parent Guarantor or any Restricted
Subsidiary Disposes of any property or assets (other than any Disposition of any
property or assets permitted by Section 7.05(a), (b), (c), (d), (e), (f) (except
to the extent clause (iii) of the proviso thereto is applicable to such
Disposition), (g), (h), (i), (j) or (m)) or (y) any Casualty Event occurs, which
results in the realization or receipt by the Parent Guarantor or such Restricted
Subsidiary of Net Cash Proceeds, the Parent Guarantor shall cause to be prepaid
on or prior to the date which is ten (10) Business Days after the date of the
realization or receipt of such Net Cash Proceeds an aggregate principal amount
of Term Loans in an amount equal to 100% of all Net Cash Proceeds received;
provided that no such prepayment shall be required pursuant to this Section
2.05(b)(ii)(A) if, on or prior to such date, the Parent Guarantor shall have
given written notice to the Administrative Agent of its intention to reinvest or
cause to be reinvested all or a portion of such Net Cash Proceeds in accordance
with Section 2.05(b)(ii)(B) (which election may only be made if no Event of
Default has occurred and is then continuing).
 
(B)           With respect to any Net Cash Proceeds realized or received with
respect to any Disposition (other than any Disposition specifically excluded
from the application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the
option of the Parent Guarantor, and so long as no Event of Default shall have
occurred and be continuing, the Parent Guarantor may reinvest or cause to be
reinvested all or any portion of such Net Cash Proceeds in assets useful for its
business within (x) three hundred and sixty-five (365) days of the receipt of
such Net Cash Proceeds or (y) if the Parent Guarantor or the relevant Restricted
Subsidiary enters into a legally binding commitment to reinvest such Net Cash
Proceeds within three hundred and sixty five (365) days
 
 
 
-72-

--------------------------------------------------------------------------------

 
 
 
of the receipt thereof, within one hundred and eighty (180) days of the date of
such legally binding commitment; provided that if any Net Cash Proceeds are not
so reinvested within the time period set forth above in this Section
2.05(b)(ii)(B) or are no longer intended to be so reinvested at any time after
delivery of a notice of reinvestment election, an amount equal to any such Net
Cash Proceeds shall be promptly applied to the prepayment of the Term Loans as
set forth in this Section 2.05.
 
                          (iii)If for any reason the aggregate Outstanding
Amount of the Revolving Credit Loans, the L/C Obligations and Swing Line Loans
at any time exceeds the aggregate Revolving Credit Commitments then in effect,
the Borrowers shall promptly prepay Revolving Credit Loans or Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iii) unless
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans
such aggregate Outstanding Amount exceeds such aggregate Revolving Credit
Commitments then in effect.
 
                          (iv)If the Parent Guarantor or any Restricted
Subsidiary incurs or issues (A) any Indebtedness not expressly permitted to be
incurred or issued pursuant to Section 7.03, and (B) any Indebtedness incurred
in reliance on Section 7.03(b)(xviii) to the extent the applicable Permitted
Acquisition is not consummated within 120 days of the incurrence or issuance
thereof, the Parent Guarantor shall cause to be prepaid an aggregate amount of
Term Loans in an amount equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds.
 
                          (v)[RESERVED].
 
                          (vi)Notwithstanding any other provisions of this
Section 2.05(b), (A) to the extent that (and for so long as) any of or all the
Net Cash Proceeds of any asset sale or other Disposition or any Casualty Event
by a Restricted Subsidiary (other than a Borrower) giving rise to mandatory
prepayment pursuant to Section 2.05(b)(ii) (each such Disposition and Casualty
Event, a “Specified Asset Sale”) are prohibited or delayed by applicable local
Law from being repatriated to the jurisdiction of organization of the Borrower
that is the most direct parent company of such Restricted Subsidiary, the
portion of such Net Cash Proceeds so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 2.05(b) but may be
retained by the applicable Restricted Subsidiary so long as the applicable local
Law will not permit such repatriation to the relevant Borrower (the Parent
Guarantor hereby agreeing to cause the applicable Restricted Subsidiary to
promptly take all actions reasonably required by applicable local Law to permit
such repatriation), and once such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local Law, such repatriation will be
promptly effected and such repatriated Net Cash Proceeds will be promptly (and
in any event not later than five (5) Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans pursuant to this Section 2.05(b) and
(B) to the extent that the Parent Guarantor has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Specified Asset Sale
to the jurisdiction of organization of the Borrower that is the most direct
parent company of the relevant Restricted Subsidiary would have a material
adverse tax consequence with respect to such Net Cash Proceeds, the Net Cash
Proceeds so affected may be retained by the applicable Restricted Subsidiary,
pro-
 
 
 
-73-

--------------------------------------------------------------------------------

 
 
 
vided that, in the case of this clause (B), on or before the date on which any
Net Cash Proceeds so retained would otherwise have been required to be applied
to prepayments pursuant to Section 2.05(b)(ii), the Parent Guarantor causes to
be applied an amount equal to such Net Cash Proceeds to such prepayments as if
such Net Cash Proceeds had been received by the relevant Borrower rather than
such Restricted Subsidiary, less the amount of additional taxes that would have
been payable or reserved against if such Net Cash Proceeds had been so
repatriated (or, if less, the Net Cash Proceeds that would be calculated if
received by such Restricted Subsidiary) in satisfaction of such prepayment
requirement.
 
                          (vii)Except for any prepayments pursuant to Section
10.07(k) (which shall in each case be applied as provided in such Section) and
with respect to any Loans incurred in connection with any Refinancing Amendment
(which shall be applied as provided in Section 2.15), (A) each prepayment of
Term Loans of any Class pursuant to this Section 2.05(b) shall be applied,
first, in direct order of maturities, to any principal repayment installments of
such Term Loans that are due within twenty-four (24) months after the date of
such prepayment and second, on a pro-rata basis, to the other principal
repayment installments of such Term Loans; and each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares (prior
to giving effect to any rejection by any Term Lender of any such prepayment
pursuant to clause (viii) below), subject to clause (viii) of this Section
2.05(b) and (B) the prepayments referred to in this Section 2.05(b) shall be
allocated among each Class of Term Loans pro rata based on the aggregate
outstanding principal amount of the Term Loans of each such Class.
 
                          (viii)The Parent Guarantor shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to clauses (i) through (vi) of this Section 2.05(b)
at least three (3) Business Days prior to the date of such prepayment.  Each
such notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment.  The Administrative Agent
will promptly notify each Appropriate Lender of the contents of any such
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment.  Any Term Lender (a “Declining Lender”, and any Term Lender which is
not a Declining Lender, an “Accepting Lender”) may elect, by delivering not less
than two (2) Business Days prior to the proposed prepayment date, a written
notice that any mandatory prepayment otherwise required to be made with respect
to the Term Loans held by such Term Lender pursuant to clauses (i) through (vi)
of this Section 2.05(b) not be made, in which event the portion of such
prepayment which would otherwise have been applied to the Term Loans of the
Declining Lenders shall instead be retained by the relevant Borrower; provided
that in connection with such prepayment, if a Lender rejects a prepayment
pursuant to this Section 2.05(b)(viii) then the amount to be prepaid shall be
allocated ratably among all Borrowings of the effected Class regardless of Type.
 
(ixc)           Funding Losses, Etc.  All prepayments under this Section 2.05
shall be made together with, in the case of any such prepayment of a Eurodollar
Rate Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurodollar Rate Loan pursuant to Section
3.05.  Notwithstanding any of the other provisions of this Section 2.05(b), so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurodollar Rate Loans is required to be made under this Section
2.05(b), other than on the last day of the Interest Period therefor, a Borrower
may, in its sole discretion, deposit the amount of any such prepayment otherwise
required to be made thereunder into a Cash Collateral
 
 
 
-74-

--------------------------------------------------------------------------------

 
 
 
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from such Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(b).  Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from a Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this Section 2.05(b).
 
Section 2.06.         Termination or Reduction of Commitments.
 
(a)           Optional.  Any Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class; provided
that (i) any such notice shall be received by the Administrative Agent three (3)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount (A) of $500,000 or any whole
multiple of $100,000 in excess thereof or (B) equal to the entire remaining
amount of the Commitments of any Class and (iii) if, after giving effect to any
reduction of the Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit, as the case may be, exceeds the amount of the Revolving Credit
Commitments, such sublimit shall be automatically reduced by the amount of such
excess.  The amount of any such Commitment reduction shall not be applied to the
Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise specified
by the Parent Guarantor.  Notwithstanding the foregoing, any relevant Borrower
may rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or otherwise shall be delayed.
 
(b)           Mandatory.  (i)  The Term Commitment (other than the New Term Loan
Commitments) of each Term Lender (other than the New Term Lenders) shall be
automatically and permanently reduced to $0 at 5:00 p.m. on the Closing Date
upon funding the Term Loans (other than the New Term Loans).
 
                          (ii)The Revolving Credit Commitment of each Revolving
Credit Lender shall be automatically and permanently reduced to $0 on the
Maturity Date of the Revolving Credit Facility.
 
                          (iii)The New Term Loan Commitment of each New Term
Lender shall be automatically and permanently reduced to $0 on the Amendment
No. 1 Effective Date on the making of the New Term Loans hereunder.
 
(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of unused portions of the Letter of Credit Sublimit,
the Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.06.  Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.07).  All
commitment fees accrued
 
 
 
-75-

--------------------------------------------------------------------------------

 
 
 
until the effective date of any termination of the Aggregate Commitments of any
Class shall be paid to the Appropriate Lenders on the effective date of such
termination.
 
Section 2.07.         Repayment of Loans.
 
(a)           Term Loans.  (i)  The PR Borrower shall, on the dates set forth
below, repay to the Administrative Agent for the ratable account of the Term A
Lenders, the percentage set forth below of the aggregate principal amount of all
Term A Loans outstanding on the Closing Date (which installments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05):
 
Date
 
Term A Loan
Principal Amortization
Payment Percentage
June 30, 2011
 
2.5%
September 30, 2011
 
2.5%
December 31, 2011
 
2.5%
     
March 31, 2012
 
2.5%
June 30, 2012
 
5.0%
September 30, 2012
 
5.0%
December 31, 2012
 
5.0%
     
March 31, 2013
 
5.0%
June 30, 2013
 
5.0%
September 30, 2013
 
5.0%
December 31, 2013
 
5.0%
     
March 31, 2014
 
5.0%
June 30, 2014
 
5.0%
September 30, 2014
 
5.0%
December 31, 2014
 
5.0%
     
March 31, 2015
 
5.0%
June 30, 2015
 
7.5%
September 30, 2015
 
7.5%
December 31, 2015
 
7.5%
     
Maturity Date
 
7.5%;



                          (ii)The PR Borrower shall, on the dates set forth
below, repay to the Administrative Agent for the ratable account of the Term B-4
Lenders, the percentage set forth below of the initial aggregate principal
amount of all Term B-4 Loans outstanding on the Amendment No. 1 Effective Date
(which installments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05):
 
 
 
-76-

--------------------------------------------------------------------------------

 
 
 
 
Date
 
Term B-4 Loan
Principal Amortization
Payment Percentage
December 31, 2012
 
2.5%
     
March 31, 2013
 
2.5%
June 30, 2013
 
2.5%
September 30, 2013
 
2.5%
December 31, 2013
 
5.0%
     
March 31, 2014
 
5.0%
June 30, 2014
 
5.0%
September 30, 2014
 
5.0%
December 31, 2014
 
5.0%
     
March 31, 2015
 
5.0%
June 30, 2015
 
5.0%
September 30, 2015
 
5.0%
December 31, 2015
 
5.0%
     
March 31, 2016
 
5.0%
June 30, 2016
 
5.0%
September 30, 2016
 
5.0%
December 31, 2016
 
7.5%
     
March 31, 2017
 
7.5%
June 30, 2017
 
7.5%
     
Maturity Date
 
7.5%



                          (iii)The US Borrower shall, on the dates set forth
below, repay to the Administrative Agent for the ratable account of the Term B-5
Lenders, the percentage set forth below of the initial aggregate principal
amount of all Term B-5 Loans outstanding on the Amendment No. 1 Effective Date
(which installments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05):
 
Date
 
Term B-5 Loan
Principal Amortization
Payment Percentage
December 31, 2012
 
2.5%
     
March 31, 2013
 
2.5%
June 30, 2013
 
2.5%
September 30, 2013
 
2.5%
December 31, 2013
 
5.0%

 
 
 
 
-77-

--------------------------------------------------------------------------------

 
 
 
 
Date
 
Term B-5 Loan
Principal Amortization
Payment Percentage
March 31, 2014
 
5.0%
June 30, 2014
 
5.0%
September 30, 2014
 
5.0%
December 31, 2014
 
5.0%
     
March 31, 2015
 
5.0%
June 30, 2015
 
5.0%
September 30, 2015
 
5.0%
December 31, 2015
 
5.0%
     
March 31, 2016
 
5.0%
June 30, 2016
 
5.0%
September 30, 2016
 
5.0%
December 31, 2016
 
7.5%
     
March 31, 2017
 
7.5%
June 30, 2017
 
7.5%
     
Maturity Date
 
7.5%

 
                          (iiiv)(I)  The US Borrower shall, on the last Business
Day of each March, June, September and December, commencing with the last
Business Day of June 2011 and ending with the last Business Day of the fiscal
quarter preceding the Maturity Date for the Term B-1 Loan Facility, repay to the
Administrative Agent for the ratable account of the Term B-1 Lenders, 0.25% of
the aggregate principal amount of all Term B-1 Loans outstanding on the Closing
Date, (II) the PR Borrower shall, on the last Business Day of each March, June,
September and December, commencing with the last Business Day of June 2011 and
ending with the last Business Day of the fiscal quarter preceding the Maturity
Date for the Term B-2 Loan Facility, repay to the Administrative Agent for the
ratable account of the Term B-2 Lenders, 0.25% of the aggregate principal amount
of all Term B-2 Loans outstanding on the Closing Date and, (III) the Luxco
Borrower shall, on the last Business Day of each March, June, September and
December, commencing with the last Business Day of June 2011 and ending with the
last Business Day of the fiscal quarter preceding the Maturity Date for the Term
B-3 Loan Facility, repay to the Administrative Agent for the ratable account of
the Term B-3 Lenders, 0.25% of the aggregate principal amount of all Term B-3
Loans outstanding on the Closing Date and (IV) the US Borrower shall, on the
last Business Day of each March, June, September and December, commencing with
the last business day of the quarter in which the Amendment No. 1 Effective Date
occurs and ending with the last Business Day of the fiscal quarter preceding the
Maturity Date for the Additional Term B-1 Loan Facility, repay to the
Administrative Agent for the ratable account of the Additional Term B-1 Lenders,
0.25% of the aggregate principal amount of the Additional Term B-1 Loans
outstanding on the Amendment No. 1 Effective Date (which installments in the
case of this clause (iiiv) shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05);
 
 
 
-78-

--------------------------------------------------------------------------------

 
 
 
provided that the final principal repayment installment of the Term Loans of
each Class shall be repaid on the Maturity Date of the applicable Term Loan
Facility and in any event shall be in an amount equal to the aggregate principal
amount of all Term Loans of such Class outstanding on such date.
 
(b)           Revolving Credit Loans.  Each Revolving Credit Borrower shall
repay to the Administrative Agent for the ratable account of the applicable
Revolving Credit Lenders on the Maturity Date for the Revolving Credit Facility
the aggregate principal amount of all of its Revolving Credit Loans outstanding
on such date.
 
(c)           Swing Line Loans.  Each Revolving Credit Borrower shall repay the
aggregate principal amount of all of its Swing Line Loans on the date that is
five (5) Business Days prior to the Maturity Date for the Revolving Credit
Facility.
 
Section 2.08.         Interest.
 
(a)           Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.
 
(b)           While any Event of Default set forth in Section 8.01(a) exists,
each Borrower shall pay interest on the principal amount of all of its
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
Section 2.09.     Fees.  In addition to certain fees described in Section
2.03(i) and Section 2.03(j):
 
(a)           Revolving Credit Commitment Fee.  The Revolving Credit Borrowers
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender in accordance with its Pro Rata Share, a commitment fee (each, a
“Revolving Credit Commitment Fee” and, collectively, the “Revolving Credit
Commitment Fees”) equal to the Applicable Rate times the actual daily amount by
which the aggregate Revolving Credit Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations; provided that any Revolving Credit Commitment Fee accrued with
respect to the Revolving Credit Commitment of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting
 
 
 
-79-

--------------------------------------------------------------------------------

 
 
 
Lender and unpaid at such time shall not be payable by the Revolving Credit
Borrowers so long as such Lender shall be a Defaulting Lender except to the
extent that such Revolving Credit Commitment Fee shall otherwise have been due
and payable by such Borrowers prior to such time; and provided further that no
Revolving Credit Commitment Fee shall accrue on the Revolving Credit Commitment
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender.  The
Revolving Credit Commitment Fees shall accrue at all times from the date hereof
until the Maturity Date of the Revolving Credit Facility, including at any time
during which one or more of the conditions in Article 4 is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date for the Revolving Credit
Facility.  The Revolving Credit Commitment Fees shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
 
(b)          [Reserved].
 
(cb)           Other Fees.  The US Borrower shall pay or cause to be paid to the
Agents such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(d)          [Reserved].
 
Section 2.10.         Computation of Interest and Fees.  All computations of
interest for Base Rate Loans when the Base Rate is determined by the
Administrative Agent’s “prime rate” shall be made on the basis of a year of
three hundred and sixty-five (365) or three hundred and sixty-six (366) days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a three hundred and sixty-five (365)
day year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
Section 2.11.         Evidence Ofof Indebtedness.
 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and evidenced by one
or more entries in the Register maintained by the Administrative Agent, acting
as a non-fiduciary agent solely for purposes of Treasury Regulation Section
5f.103-1(c), as agent for the Borrowers, in each case in the ordinary course of
business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon.  Any
 
 
 
-80-

--------------------------------------------------------------------------------

 
 
 
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the relevant
Borrowers shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records.  Each Lender may attach schedules to
its Note and endorse thereon the date, Type (if applicable), amount and maturity
of its Loans and payments with respect thereto.  Each Borrower and each Lender
agrees from time to time after the occurrence and during the continuance of an
Event of Default under Section 8.01(f) or Section 8.01(g)(i) to execute and
deliver to the Administrative Agent all such Notes or other promissory notes and
other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to any exchange of Lenders’ interests pursuant to
arrangements relating thereto among the Lenders, and each Lender agrees to
surrender any Notes or other promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent against delivery
of any Notes or other promissory notes so executed and delivered.
 
(b)           In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
 
(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.11(a) and Section 2.11(b), and by each Lender in
its account or accounts pursuant to Section 2.11(a) and Section 2.11(b), shall
be prima facie evidence of the amount of principal and interest due and payable
or to become due and payable from the Borrowers to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement and the other Loan Documents, absent manifest error; provided
that the failure of the Administrative Agent or such Lender to make an entry, or
any finding that an entry is incorrect, in the Register or such account or
accounts shall not limit or otherwise affect the obligations of the Borrowers
under this Agreement and the other Loan Documents.
 
Section 2.12.         Payments Generally.
 
(a)           All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like
 
 
 
-81-

--------------------------------------------------------------------------------

 
 
 
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 4:00 p.m. shall be deemed
received on the next succeeding Business Day in the Administrative Agent’s sole
discretion and any applicable interest or fee shall continue to accrue to the
extent applicable.
 
(b)           If any payment to be made by any Borrower shall come due on a day
other than a Business Day in relation to such Borrower, payment shall be made on
the next following Business Day, and such extension of time shall be reflected
in computing interest or fees, as the case may be; provided that, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Loans to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.
 
(c)           Unless any Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that such Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that
such Borrower or such Lender, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:
 
(i)       if any Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the applicable Federal Funds Rate from time to
time in effect; and
 
(ii)       if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
relevant Borrower to the date such amount is recovered by the Administrative
Agent (the “Compensation Period”) at a rate per annum equal to the applicable
Federal Funds Rate from time to time in effect.  When such Lender makes payment
to the Administrative Agent (together with all accrued interest thereon), then
such payment amount (excluding the amount of any interest which may have accrued
and been paid in respect of such late payment) shall constitute such Lender’s
Loan included in the applicable Borrowing.  If such Lender does not pay such
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the relevant Borrower, and
the relevant Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing.  Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or any
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
 
 
 
-82-

--------------------------------------------------------------------------------

 
 
 
A notice of the Administrative Agent to any Lender or any relevant Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.
 
(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article 2, and such funds are not made available to the relevant
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article 4 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
 
(e)           The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
 
(f)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(g)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
 
Section 2.13.         Sharing Ofof Payments.  If, (other than (x) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or Participant, including any
assignee or participant that is a Sponsor, a Loan Party or an Affiliate of any
Loan Party or (y) as otherwise expressly provided elsewhere herein, including,
without limitation, as provided in Section 10.07(k)) any Lender shall obtain on
account of the Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such
 
 
 
-83-

--------------------------------------------------------------------------------

 
 
 
Loans or such participations, as the case may be, pro rata with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of such Borrower in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
 
Section 2.14.         Increase in Commitments.
 
(a)           The Borrowers may at any time after the Amendment No. 1 Effective
Date, by notice to the Administrative Agent, request the addition of one or more
additional tranches of Term Loans (each, an “Incremental Term Facility”) or an
increase in the Revolving Credit Facility (each, a “Revolving Facility Increase”
and, together with the Incremental Term Facilities, an “Incremental Facility”)
pursuant to additional commitments (the “Incremental Commitments”) to be
effective as of a date (the “Increase Date”) as specified in the related
Incremental Amendment; provided, however, that (i) in no event shall the
aggregate amount of all of the Incremental Commitments, taken together with any
Additional Debt incurred pursuant to Section 7.03(b)(xxii), exceed the greater
of (x) $500,000,000 and (y) an additional aggregate amount of Indebtedness such
that, after giving pro forma effect to the establishment or incurrence, as the
case may be, of all such Incremental Commitments (which shall be deemed to
include the full amount of any Revolving Facility Increase assuming the full
amount of such increase has been drawn), the Consolidated Secured Leverage Ratio
shall not be greater than 2.00:1.00 (or, in the case of any Incremental
Commitments the proceeds of which shall be used to finance all or any portion of
a Permitted Acquisition, 2.50:1.00), determined on a Pro Forma Basis as of the
last day of the fiscal quarter for which financial information was most recently
delivered to the Administrative Agent and the Lenders pursuant to Section
6.01(a) or Section 6.01(b); provided that the aggregate Incremental Commitments,
taken together with any Additional Debt incurred pursuant to Section
7.03(b)(xxii), shall not exceed $1,000,000,000, (ii) each new Incremental
Facility shall be in an aggregate amount of not less than $25,000,000, (iii)
other than with respect to any Incremental Commitments the proceeds of which
shall be used to finance all or any portion of the consideration for a Permitted
Acquisition, each of the conditions set forth in Section 4.02 shall be satisfied
after giving effect to the establishment of such Incremental Commitments, (iv)
after giving pro forma effect to the establishment or incurrence, as the
 
 
 
-84-

--------------------------------------------------------------------------------

 
 
 
 
case may be, of such Incremental Commitments (which shall be deemed to include
the full amount of any Revolving Facility Increase assuming the full amount of
such increase has been drawn), as of the Increase Date, the Borrower Parties
shall be in Pro Forma Compliance with all of the covenants set forth in
Section 7.10, determined on a Pro Forma Basis as of the last day of the fiscal
quarter for which financial information was most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or
Section 6.01(b), (v) (A) except as provided in clause (B), the maturity date of
any such Incremental Term Loans shall be no earlier than the Latest Maturity
Date of the Term B Loans and the Weighted Average Life to Maturity of such
Incremental Term Loans shall be not shorter than the then remaining Weighted
Average Life to Maturity of the Term B Loans (other than Term B-4 and Term B-5
Loans) and (B) with respect to Incremental Term Loans in an aggregate principal
amount not to exceed (x) $250,000,000, plus (y) an additional aggregate
principal amount equal to the aggregate principal amount of Term A Loans repaid
or prepaid (other than any such Term A Loans prepaid or repaid with the proceeds
of Indebtedness) by the Borrowers after the Amendment No. 1 Effective Date, but
in any event the additional amount in this clause (y) not to exceed
$250,000,000, the maturity date of such Incremental Term Loans shall be no
earlier than the Latest Maturity Date of the Term A Loans and the Weighted
Average Life to Maturity of such Incremental Term Loans shall be not shorter
than the longest Weighted Average Life to Maturity of the Term A Loans, (vi) in
the case of an Incremental Revolving Increase, the Incremental Revolving
Increase shall be on the exact same terms and pursuant to the exact same
documentation applicable to the Revolving Credit Facility, (vii) the interest
rate margins and floors, fees, discounts, premiums and (subject to clause (v))
amortization schedule applicable to any Incremental Term Loans shall be
determined by the applicable Borrower and the lenders thereunder; provided that
the interest rate margins with respect to any Incremental Term Loans shall not
be greater than the interest rate margin with respect to each of the then
outstanding Term B Loans plus 0.50% per annum unless the interest rate margin
applicable to each of the then outstanding Term B Loans is increased so that the
interest rate margin applicable to the Incremental Term Loans does not exceed
the interest rate margin applicable to any outstanding Term B Loans by more than
0.50% per annum; provided that in determining the interest rate margin
applicable to loans and/or commitments incurred pursuant to each Incremental
Term Loan and each applicable Term B Loan, (x) original issue discount (“OID”)
or upfront fees (which shall be deemed to constitute like amounts of OID)
payable by the applicable Borrower to the Lenders of the applicable Term B Loans
or the Incremental Term Loans in the initial primary syndication thereof shall
be included (with OID being equated to interest based on assumed four-year life
to maturity), (y) customary arrangement, structuring or other commitment fees
payable to the Lead Arrangers or Amendment No. 1 Lead Arrangers (or their
respective Affiliates) in connection with the applicable Term B Loans or to one
or more arrangers in connection with such Incremental Term Loans shall be
excluded and (z) if the Incremental Term Loans include an interest rate floor
greater than the applicable interest rate floor under the then outstanding
Term B Loans (other than Term B-4 Loans or Term B-5 Loans), such differential
between interest rate floors shall be equated to the applicable interest rate
margin solely for purposes of determining whether the interest rate margin of
such Incremental Term Loans is higher than the interest rate margin under the
applicable Term B Loans by more than 0.50% and to the extent the difference in
the interest rate floors would cause the interest rate margins of such
Incremental Term Loans to be higher than the interest rate margins for the
applicable Term B Loans by more than 0.50%, the interest rate floor (but not in
any event the interest rate margin) applicable to each of the then outstanding
Term B Loans (other than
 
 
 
 
-85-

--------------------------------------------------------------------------------

 
 
 
Term B-4 Loans or Term B-5 Loans) shall be increased to the extent of such
differential between interest rate floors; provided, further, that for purposes
of this clause (vii), the Term B-1 Loans, Term B-2 Loans, Term B-3 Loans and
Additional Term B-1 Loans shall be deemed to have been issued at par, (viii) any
Incremental Facility shall rank pari passu in right of payment and of security
with the Facilities on terms reasonably satisfactory to the Administrative Agent
and none of the Incremental Facilities shall have the benefit of any Guarantee
or any Lien or other security except for the Guaranty and Liens under the Loan
Documents for the benefit of the Obligations, and (ix) any Incremental Term
Loans may have other terms and conditions determined by the Borrowers and the
lenders thereunder; provided that to the extent such terms and conditions are
not consistent with the Term Loans, as the case may be (except to the extent
permitted by clause (v) or (vii) above), they shall be reasonably satisfactory
to the Administrative Agent.
 
(b)           Each notice from the Borrowers pursuant to this Section shall set
forth the requested amount and proposed terms of the relevant Incremental Term
Loans or Revolving Facility Increase, as applicable.  Incremental Term Loans and
Revolving Facility Increases may be made by any existing Lender (it being
understood that no existing Lender will have a right or obligation to make a
portion of any Incremental Term Loan or Revolving Facility Increase) or by any
other Eligible Assignee that agrees to make an Incremental Term Loan or
Revolving Facility Increase; provided that, to the extent the Administrative
Agent’s consent would be required for an assignment to such Eligible Assignee
pursuant to Section 10.07, each such Eligible Assignee shall be subject to the
approval of the Administrative Agent and, if such Eligible Assignee will provide
any Revolving Facility Increase, the L/C Issuers and Swing Line Lender (such
approval in each case not to be unreasonably withheld or delayed) and the
Borrower, as applicable (any such other Eligible Assignee being called an
“Additional Lender”).  Commitments in respect of Incremental Term Loans and
Revolving Facility Increases shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Parent Guarantor, the
Borrowers, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent.  The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section.  The effectiveness of (and,
in the case of any Incremental Amendment for an Incremental Term Loan or a
Revolving Facility Increase, the borrowing thereunder) any Incremental Amendment
shall be subject to the satisfaction on the Increase Date of each of (x) the
conditions set forth in Section 4.02 (it being understood that all references to
“the date of such Credit Extension” or similar language in such Section 4.02
shall be deemed to refer to the effective date of such Incremental Amendment)
and (y) such other conditions as the parties thereto shall agree; provided,
however, clause (x) shall not apply to the effectiveness of an Incremental
Amendment establishing Incremental Commitments the proceeds of which shall be
used to finance all or any portion of the consideration for a Permitted
Acquisition.  The Borrower will use the proceeds of Incremental Term Loans and
borrowings under any Revolving Facility Increase for any purpose not prohibited
by this Agreement.
 
Section 2.15.         Refinancing Amendments.  At any time after the Amendment
No. 1 Effective Date, the Borrowers may obtain Credit Agreement Refinancing
Indebtedness from any Lender or any Additional Refinancing Lender in respect of
(a) all or any portion of the Term Loans then outstanding under this Agreement
(which for purposes of this clause (a) will be
 
 
 
-86-

--------------------------------------------------------------------------------

 
 
 
 
deemed to include any then outstanding Other Term Loans) or (b) all or any
portion of the Revolving Credit Loans (or unused Revolving Credit Commitments)
under this Agreement (which for purposes of this clause (b) will be deemed to
include any then outstanding Other Revolving Credit Loans and Other Revolving
Credit Commitments), in the form of (x) Other Term Loans or Other Term
Commitments or (y) Other Revolving Credit Loans or Other Revolving Credit
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment, provided that such Credit Agreement Refinancing Indebtedness will
rank pari passu in right of payment and of security with the other Loans and
Commitments hereunder.  The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 4.01 or the
Amendment No. 1 Effective Date under Section 4.03, respectively (other than
changes to such legal opinions resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent).  Each Class of Credit Agreement Refinancing Indebtedness
incurred under this Section 2.15 shall be in an aggregate principal amount that
is not less than $5,000,000.  Any Refinancing Amendment may provide for the
issuance of Letters of Credit for the account of any Revolving Credit Borrower,
or the provision to the Revolving Credit Borrower of Swing Line Loans, pursuant
to any Other Revolving Credit Commitments established thereby, in each case on
terms substantially equivalent to the terms applicable to Letters of Credit and
Swing Line Loans under the Revolving Credit Commitments.  The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Credit Loans,
Other Revolving Credit Commitments and/or Other Term Commitments).  Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, the Borrower
and/or the Company, to effect the provisions of this Section.
 
Section 2.16.         Extension of Term Loans; Extension of Revolving Credit
Loans.
 
(a)           Extension of Term Loans.  The Borrowers may at any time and from
time to time request that all or a portion of the Term Loans of a given Class
(each, an “Existing Term Loan Tranche”) be amended to extend the scheduled
maturity date(s) with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so amended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.16.  In
order to establish any Extended Term Loans, the Borrowers shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
 
 
 
-87-

--------------------------------------------------------------------------------

 
 
 
 
Tranche from which such Extended Term Loans are to be amended, except as to
maturity and except that:  (i) all or any of the scheduled amortization payments
of principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal of the Term Loans of such Existing
Term Loan Tranche, to the extent provided in the applicable Extension Amendment;
(ii) the All-in Yield with respect to the Extended Term Loans (whether in the
form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the All-in Yield for the Term Loans of such
Existing Term Loan Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); (iv)
Extended Term Loans may have call protection as may be agreed by the Borrowers
and the Lenders thereof; provided that no Extended Term Loans may be optionally
prepaid prior to the date on which all Term Loans with an earlier final stated
maturity (including Term Loans under the Existing Term Loan Tranche from which
they were amended) are repaid in full, unless such optional prepayment is
accompanied by a pro rata optional prepayment of such other Term Loans and (v)
any Extended Term Loans may participate on a pro rata basis or less than a pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Term Loan Extension Request; provided, however, that (A) no Default shall have
occurred and be continuing at the time a Term Loan Extension Request is
delivered to Lenders and (B) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing.  Any Extended Term Loans
amended pursuant to any Term Loan Extension Request shall be designated a series
(each, a “Term Loan Extension Series”) of Extended Term Loans for all purposes
of this Agreement; provided that any Extended Term Loans amended from an
Existing Term Loan Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Term Loan Extension Series with respect to such Existing Term Loan
Tranche.  Each Term Loan Extension Series of Extended Term Loans incurred under
this Section 2.16 shall be in an aggregate principal amount that is not less
than $25,000,000.
 
(b)           Extension of Revolving Credit Commitments.  The Borrowers may at
any time and from time to time request that all or a portion of the Revolving
Credit Commitments of a given Class (each, an “Existing Revolver Tranche”) be
amended to extend the Maturity Date with respect to all or a portion of any
principal amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16.  In order to
establish any Extended Revolving Credit Commitments, the Borrowers shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Credit Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that:  (i) the Maturity
Date of the Extended Revolving Credit Commitments may be delayed to a later date
than the Maturity Date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension
 
 
 
 
-88-

--------------------------------------------------------------------------------

 
 
 
Amendment; provided, however, that at no time shall there be Classes of
Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments) which have more than five (5) different Maturity Dates; (ii) the
All-in Yield with respect to extensions of credit under the Extended Revolving
Credit Commitments (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the All-in Yield for
extensions of credit under the Revolving Credit Commitments of such Existing
Revolver Tranche, in each case, to the extent provided in the applicable
Extension Amendment and (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); provided, further, that (A) no Default shall have occurred and be
continuing at the time a Revolver Extension Request is delivered to Lenders, (B)
in no event shall the final maturity date of any Extended Revolving Credit
Commitments of a given Revolver Extension Series at the time of establishment
thereof be earlier than the then Latest Maturity Date of any other Revolving
Credit Commitments hereunder and (C) all documentation in respect of such
Extension Amendment shall be consistent with the foregoing.  Any Extended
Revolving Credit Commitments amended pursuant to any Revolver Extension Request
shall be designated a series (each, a “Revolver Extension Series”) of Extended
Revolving Credit Commitments for all purposes of this Agreement; provided that
any Extended Revolving Credit Commitments amended from an Existing Revolver
Tranche may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Revolver Extension
Series with respect to such Existing Revolver Tranche.  Each Revolver Extension
Series of Extended Revolving Credit Commitments incurred under this Section 2.16
shall be in an aggregate principal amount that is not less than $5,000,000.
 
(c)           Extension Request.  The Borrowers shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the Existing Term Loan Tranche or Existing Revolver Tranche, as
applicable, are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.16.  No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Credit Commitments amended into Extended Revolving Credit Commitments,
as applicable, pursuant to any Extension Request.  Any Lender holding a Loan
under an Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing
to have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request amended into Extended Term Loans and any
Revolving Credit Lender (each, an “Extending Revolving Credit Lender”) wishing
to have all or a portion of its Revolving Credit Commitments under the Existing
Revolver Tranche subject to such Extension Request amended into Extended
Revolving Credit Commitments, as applicable, shall notify the Administrative
Agent (each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Tranche or Revolving Credit Commitments under the Existing Revolver Tranche, as
applicable, which it has elected to request be amended into Extended Term Loans
or Extended Revolving Credit Commitments, as applicable (subject to any minimum
denomination requirements imposed by the Administrative Agent).  In the event
that the aggregate principal amount of Term Loans under the Existing Term Loan
Tranche or Revolving Credit Commitments under the Existing Revolver Tranche, as
applicable, in respect of which applicable Term Lenders or Re-
 
 
 
-89-

--------------------------------------------------------------------------------

 
 
 
 
volving Credit Lenders, as the case may be, shall have accepted the relevant
Extension Request exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested to be extended pursuant
to the Extension Request, Term Loans or Revolving Credit Commitments, as
applicable, subject to Extension Elections shall be amended to Extended Term
Loans or Revolving Credit Commitments, as applicable, on a pro rata basis
(subject to rounding by the Administrative Agent, which shall be conclusive)
based on the aggregate principal amount of Term Loans or Revolving Credit
Commitments, as applicable, included in each such Extension Election.
 
(d)           Extension Amendment.  Extended Term Loans and Extended Revolving
Credit Commitments shall be established pursuant to an amendment (each, a
“Extension Amendment”) to this Agreement among the Borrowers, the Administrative
Agent and each Extending Term Lender or Extending Revolving Credit Lender, as
applicable, providing an Extended Term Loan or Extended Revolving Credit
Commitment, as applicable, thereunder, which shall be consistent with the
provisions set forth in Section 2.16(a) or (b) above, respectively (but which
shall not require the consent of any other Lender).  The effectiveness of any
Extension Amendment shall be subject to the satisfaction on the date thereof of
each of the conditions set forth in Section 4.02 and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
legal opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Closing Date under Section
4.01 or the Amendment No. 1 Effective Date under Section 4.03, respectively
(other than changes to such legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent).  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension Amendment.  Each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents may be
amended pursuant to an Extension Amendment, without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, incurred pursuant thereto, (ii) modify the
prepayments set forth in Section 2.05 to reflect the existence of the Extended
Term Loans and the application of prepayments with respect thereto, (iii) make
such other changes to this Agreement and the other Loan Documents consistent
with the provisions and intent of the second paragraph of Section 10.01 (without
the consent of the Required Lenders called for therein) and (iv) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrowers, to effect the provisions of this Section 2.16, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment.
 
(e)           No conversion of Loans pursuant to any Extension in accordance
with this Section 2.16 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.
 
ARTICLE 3
 
Taxes, Increased Costs Protection and Illegality
 
 
 
-90-

--------------------------------------------------------------------------------

 
 
 
 
Section 3.01.         Taxes.
 
(a)           Unless otherwise required by any Law, any and all payments by any
Borrower to or for the account of any Agent or any Lender (which term shall, for
purposes of this Section 3.01, include any L/C Issuer) under any Loan Document
shall be made free and clear of and without deduction for any Taxes.  If any
applicable withholding agent shall be required by any Laws to deduct any
Non-Excluded Taxes from or in respect of any sum payable under any Loan Document
to any Agent or any Lender, (i1) the sum payable by the applicable Borrower
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.01), each of such Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii2) the applicable
withholding agent shall make such deductions, (iii3) the applicable withholding
agent shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Laws, and (iv4) within thirty (30)
days after the date of such payment, the applicable withholding agent (if it is
not the Administrative Agent) shall furnish to the Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.
 
(b)           In addition, each Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible or mortgage recording taxes or charges or similar levies which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).
 
(c)           Each Borrower agrees to indemnify each Agent and each Lender for
the full amount of any Non-Excluded Taxes attributable to any sum payable under
any Loan Document to any Agent or Lender and Other Taxes (including any
Non-Excluded Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.01, and any such Taxes attributable to any
payment made by or on account of any Guarantor) payable by such Agent or such
Lender, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
such Agent or Lender, as the case may be, provides such Borrower with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts.  Payment under this Section 3.01(c) shall be made within thirty
(30) days after the date such Lender or such Agent makes a demand therefor.
 
(d)           If any Lender or Agent shall become aware that it is entitled to
receive a refund in respect of amounts paid by any Borrower or any Guarantor
pursuant to or in respect of this Section 3.01 or Section 6 of the Guaranty,
which refund in the good faith judgment of such Lender or Agent is allocable to
such payment, it shall promptly notify such Borrower or Guarantor of the
availability of such refund and shall, within thirty (30) days thereafter, apply
for such refund; provided that in the sole judgment of the Lender or Agent,
applying for such refund would not cause such Person to suffer any material
economic, legal or regulatory disadvantage.  If any Lender or Agent receives a
refund in respect of any Non-Excluded Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by any Borrower or
any Guarantor pursuant to or in respect of this Section 3.01 or Section 6 of the
Guaranty, it shall
 
 
 
-91-

--------------------------------------------------------------------------------

 
 
 
promptly remit such refund (including any interest included in such refund) to
such Borrower or Guarantor (to the extent that it determines that it can do so
without prejudice to the retention of the refund), net of all reasonable
out-of-pocket expenses of the Lender or Agent, as the case may be; provided that
such Borrower or Guarantor, as the case may be, upon the request of the Lender
or Agent, as the case may be, agrees promptly to return such refund to such
party in the event such party is required to repay such refund to the relevant
taxing authority.  Such Lender or Agent, as the case may be, shall, at such
Borrower’s or Guarantor’s request, provide such Borrower or Guarantor with a
copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that such
Lender or Agent may delete any information therein that such Lender or Agent
deems confidential).  Nothing herein contained shall interfere with the right of
a Lender or Agent to arrange its Tax affairs in whatever manner it thinks fit
nor oblige any Lender or Agent to claim any Tax refund or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.
 
(e)           Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a) or Section 3.01(c) with respect to such
Lender it will, if requested by the relevant Borrower, use commercially
reasonable efforts (subject to such Lender’s overall internal policies of
general application and legal and regulatory restrictions) to avoid the
consequences of such event, including to designate another Lending Office for
any Loan or Letter of Credit affected by such event; provided that such efforts
are made on terms that, in the reasonable judgment of such Lender, cause such
Lender and its Lending Office(s) to suffer no material economic, legal or
regulatory disadvantage, and provided further that nothing in this Section
3.01(e) shall affect or postpone any of the Obligations of any Borrower or the
rights of the Lender pursuant to Section 3.01(a) and Section 3.01(c).
 
Section 3.02.         Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, each such Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate
Loans.  Upon any such prepayment or conversion, each such Borrower shall also
pay accrued interest on the amount so prepaid or converted.  Each Lender agrees
to designate a different Lending Office if such designation will avoid the need
for such notice and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.
 
Section 3.03.         Inability to Determine Rates.  If the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurodollar
 
 
 
-92-

--------------------------------------------------------------------------------

 
 
 
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan, or that the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, or that Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and the Interest Period of such Eurodollar Rate Loan, the
Administrative Agent will promptly so notify each Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, each Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
 
Section 3.04.         Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Rate Loans.
 
(a)           If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
date hereof, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Non-Excluded Taxes (as to which Section 3.01 shall govern), (ii) changes in
the basis of taxation of overall net income or overall gross income (including
branch profits), and franchise (and similar) taxes imposed in lieu of net income
taxes, by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or maintains a Lending Office and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon written demand of such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
relevant Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction; provided that,
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed a change
of law, regardless of the date enacted, adopted or issued.
 
(b)           If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the date hereof, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon written demand of such Lender setting
forth in reasonable detail the charge and the calculation of such reduced rate
of return (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the relevant Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction;
provided that, notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protec-
 
 
 
-93-

--------------------------------------------------------------------------------

 
 
 
tion Act and all requests, rules, guidelines or directives thereunder or issued
in connection therewith shall be deemed a change of law, regardless of the date
enacted, adopted or issued.
 
(c)           Each Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurodollar funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided such Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender.  If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.
 
(d)           No Borrower shall be required to compensate a Lender pursuant to
Section 3.04(a), Section 3.04(b) or Section 3.04(c) for any such increased cost
or reduction incurred more than ninety (90) days prior to the date that such
Lender demands, or notifies such Borrower of its intention to demand,
compensation therefor; provided that, if the circumstance giving rise to such
increased cost or reduction is retroactive, then such 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.
 
(e)           If any Lender requests compensation under this, then such Lender
will, if requested by the relevant Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of any Borrower or the rights of such Lender pursuant to Section
3.04(a), Section 3.04(b), Section 3.04(c) or Section 3.04(d).
 
Section 3.05.         Funding Losses.  Upon demand of any Lender from time to
time, each Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
 
 
 
-94-

--------------------------------------------------------------------------------

 
 
 
(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by such
Borrower;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
 
For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.  A certificate of such Lender submitted to the Borrower
Parties (through the Administrative Agent) with respect to any amounts owing
under this Section 3.05 shall be conclusive absent manifest error.
 
Section 3.06.         Matters Applicable to All Requests for Compensation.
 
(a)           Any Agent or any Lender claiming compensation under this Article 3
shall deliver a certificate to the applicable Borrower setting forth in
reasonable detail the additional amount or amounts to be paid to it hereunder,
which shall be conclusive in the absence of manifest error.  In determining such
amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.
 
(b)           With respect to any Lender’s claim for compensation under Section
3.01, Section 3.02, Section 3.03 or Section 3.04, no Borrower shall be required
to compensate such Lender for any amount incurred more than ninety (90) days
prior to the date that such Lender notifies the relevant Borrower of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such increased cost or reduction is retroactive, then such 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  If any Lender requests compensation by a Borrower under Section 3.04,
such Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurodollar
Rate Loans from one Interest Period to another, or to convert Base Rate Loans
into Eurodollar Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.
 
(c)           If the obligation of any Lender to make or continue any Eurodollar
Rate Loan from one Interest Period to another, or to convert Base Rate Loans
into Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b)
hereof, such Lender’s Eurodollar Rate Loans shall be automatically converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for such Eurodollar Rate Loans (or, in the case of an immediate conversion
required by Section 3.02, on such earlier date as required by Law) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 3.01, Section 3.02, Section 3.03 or Section 3.04 hereof
that gave rise to such conversion no longer exist:
 
 
 
-95-

--------------------------------------------------------------------------------

 
 
 
(i)       to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and
 
(ii)       all Loans that would otherwise be made or continued as Eurodollar
Rate Loans from one Interest Period to another by such Lender shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.
 
(d)           If any Lender gives notice to a Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, Section
3.02, Section 3.03 or Section 3.04 hereof that gave rise to the conversion of
such Lender’s Eurodollar Rate Loans pursuant to this Section 3.06 no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurodollar Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted
irrespective of whether such conversion results in greater than twenty-five (25)
Interest Periods being outstanding under this Agreement, on the first day(s) of
the next succeeding Interest Period(s) for such outstanding Eurodollar Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurodollar Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.
 
Section 3.07.         Replacement of Lenders under Certain Circumstances.
 
(a)           If at any time (x) any Borrower becomes obligated to pay
additional amounts or indemnity payments described in Section 3.01(a) or (c) or
Section 3.02 as a result of any condition described in such Sections or any
Lender ceases to make Eurodollar Rate Loans as a result of any condition
described in Section 3.04, (y) any Lender becomes a Defaulting Lender or (z) any
Lender becomes a Non-Consenting Lender, then such Borrower may, on ten (10)
Business Days’ prior writtenupon notice to the Administrative Agent and such
Lender, replace such Lender (in its capacity as a Lender under the applicable
Facility, if the underlying matter in respect of which such Lender has become a
Non-Consenting Lender relates to a certain Class of Loans or Commitments) by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Section 10.07(b) (with the assignment fee to be paid by such Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
the applicable Class of Loans or Commitments if the underlying matter in respect
of which such Lender has become a Non-Consenting Lender relates to a certain
Class of Loans or Commitments) to one or more Eligible Assignees; provided that
(i) in the case of any Eligible Assignees in respect of Non-Consenting Lenders,
the replacement Lender shall agree to the consent, waiver or amendment to which
the Non-Consenting Lender did not agree and (ii) neither the Administrative
Agent nor any Lender shall have any obligation to any Borrower to find a
replacement Lender or other such Person.
 
(b)           Any Lender being replacedEach party hereto agrees that an
assignment required pursuant to this Section 3.07(a) above shall (i) execute and
deliver may be effected pursuant to an Assignment and Assumption with respect to
such Lender’s Commitment and outstanding Loans of the applicable Class and, if
applicable, participations in L/C Obligations and Swing
 
 
 
-96-

--------------------------------------------------------------------------------

 
 
 
Line Loans, and (ii) deliver any Notes evidencing such Loans to the relevant
Borrower orexecuted by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment need not be a party
thereto.  Pursuant to such Assignment and Assumption, (i) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans of the applicable Class and, if applicable,
participations in L/C Obligations and Swing Line Loans, (ii) all obligations of
the Borrowers owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such assignment and assumption and (iii) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Note or Notes executed by the relevant
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to
suchthe assigning Lender.  Any Lender being replaced pursuant to Section 3.07(a)
above shall deliver any Notes evidencing the outstanding Loans of the applicable
Class to the relevant Borrower or the Administrative Agent promptly following
the effectiveness of such assignment.
 
(c)           Notwithstanding anything to the contrary contained above, (i) the
Lender that acts as the L/C Issuer may not be replaced hereunder at any time
that it has any Letter of Credit outstanding hereunder unless arrangements
reasonably satisfactory to such L/C Issuer (including the furnishing of a
back-up standby letter of credit in form and substance, and issued by an issuer
reasonably satisfactory to such L/C Issuer or the depositing of cash collateral
into a cash collateral account in amounts and pursuant to arrangements
reasonably satisfactory to such L/C Issuer) have been made with respect to such
outstanding Letter of Credit and (ii) the Lender that acts as the Administrative
Agent may not be replaced in such capacity hereunder except in accordance with
the terms of Section 9.09.
 
(d)           In the event that (i) the Borrowers or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of Loans or Commitments and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”
 
Section 3.08.         Survival.  All of the Borrowers’ obligations under this
Article 3 shall survive any assignment of rights by, or the replacement of, a
Lender (including any L/C Issuer) and the termination of the Aggregate
Commitments and repayment of all  other Obligations hereunder.
 
ARTICLE 4
 
Conditions Precedent
 
Section 4.01.         Conditions to Initial (Closing Date) Credit
Extension.  The obligation of each Lender to make the Credit Extensions
hereunder on the Closing Date is subject to satisfaction of the following
conditions precedent:
 
 
 
-97-

--------------------------------------------------------------------------------

 
 
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, and each executed by a Responsible Officer of the signing
Loan Party:
 
(3)                  (i)           executed counterparts of this Agreement;
 
(4)                  (ii)          a Note executed by the relevant Borrower in
favor of each Lender requesting a Note at least two (2) Business Days prior to
the Closing Date, if any;
 
(5)                  (iii)         subject to the final paragraph of this
Section 4.01, executed counterparts of each Holdings Pledge and each Guaranty;
 
(6)                  (iv)         subject to the final paragraph of this Section
4.01, the Security Agreements, duly executed by each of the Loan Parties,
together with, if applicable:
 
(A)           certificates representing the Pledged Equity referred to therein,
accompanied by undated stock powers executed in blank or, if applicable, other
appropriate instruments of transfer and instruments evidencing the Pledged Debt,
if any, indorsed in blank, and
 
(B)           copies of all searches with respect to the Collateral, together
with copies of the financing statements (or similar documents) disclosed by such
searches, and accompanied by evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted by Section 7.01 or have been or
contemporaneously will be released or terminated or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent, and all proper
financing statements, duly prepared for filing under the Uniform Commercial Code
or other applicable Law in all jurisdictions necessary in order to perfect and
protect the Liens created under the Security Agreements (in the circumstances
and to the extent required under such Security Agreements), covering the
Collateral of the relevant Borrower described in the relevant Security
Agreement;
 
(7)                  (v)           subject to the final paragraph of this
Section 4.01, the Intellectual Property Security Agreement, duly executed by
each of the relevant Loan Parties, together with evidence that all action that
is necessary in order to perfect and protect the Liens on Material Intellectual
Property created under the Intellectual Property Security Agreement (in the
circumstances and to the extent required under such Security Agreements) has
been taken; and
 
(8)                  (vi)           one or more customary legal opinions in form
and substance reasonably satisfactory to the Administrative Agent with respect
to the granting of the security interests and making of the Guarantees referred
to in this paragraph (a).
 
 
 
-98-

--------------------------------------------------------------------------------

 
 
 
(b)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified:
 
(9)                  (i)           an opinion of each of (A) Davis Polk &
Wardwell LLP, special New York counsel to the Loan Parties, (B) Appleby, Bermuda
counsel to the Loan Parties, (C) O’Neill & Borges, special Puerto Rican counsel
to the Loan Parties and (D) Allen & Overy, special Luxembourg counsel to the
Lenders, and (E) opinions with respect to the collateral and guarantees provided
on the Closing Date and listed on Schedule 4.01, each addressed to each Agent
and each Lender and each in customary form;
 
(10)                  (ii)           such customary documents and certifications
as the Administrative Agent may reasonably require to evidence that each Loan
Party is duly organized or formed, validly existing, in good standing (where
applicable) and qualified to engage in business in its jurisdiction of
organization;
 
(11)                  (iii)           such customary certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer of such Loan Party authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;
 
(12)                  (iv)           a certificate signed by a Responsible
Officer of the Parent Guarantor certifying as to the satisfaction of the
conditions set forth in paragraphs (e) and (f) of this Article 4; and
 
(13)                  (v)           the Administrative Agent shall have received
a completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Material Real Property located in the
United States or Puerto Rico (and with respect to any such facility that is
located within a special flood zone (y) a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each
applicable Guarantor relating thereto and (z) evidence of insurance with respect
to such facility in form and substance reasonably satisfactory to the
Administrative Agent).
 
(c)           To the extent requested by the Administrative Agent in writing not
less than ten (10) Business Days prior to the Closing Date, the Administrative
Agent shall have received, not later than five (5) Business Days prior to the
Closing Date, all documentation and other information with respect to each
Borrower required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.
 
(d)           [Reserved].
 
 
 
-99-

--------------------------------------------------------------------------------

 
 
 
(e)           Since December 31, 2010, there has not been any change,
development or event that, individually or in the aggregate, has had or would
reasonably be expected to have, a Material Adverse Effect.
 
(f)           No material Indebtedness for borrowed money of Parent Guarantor
and its Restricted Subsidiaries shall remain outstanding as of the Closing Date
(after giving effect to the Transactions), other than (i) Indebtedness pursuant
to the Loan Documents, (ii) the Senior Notes and (iii) any other Indebtedness
specified on Schedule 7.03(b).
 
(g)           [Reserved].
 
(h)           [Reserved].
 
(i)           The Administrative Agent’s receipt of a certificate from the Chief
Financial Officer of the Parent, in form and substance reasonably acceptable to
the Administrative Agent, certifying that the Parent and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions, are Solvent.
 
(j)           [Reserved].
 
(k)           All fees and expenses required to be paid on or before the Closing
Date shall have been paid in full in cash, including, but not limited to, the
payment by the Borrowers to the Administrative Agent, for the ratable account of
the Term A Lenders (as defined in the Prior Credit Agreement) and Term B Lenders
(as defined in the Prior Credit Agreement), the prepayment premium pursuant to
Section 2.05(a)(iv) of the Prior Credit Agreement.
 
(l)           The Administrative Agent shall have received a Request for Credit
Extension relating to the initial Credit Extensions in accordance with the
requirements hereof.
 
Notwithstanding anything to the contrary in this Section 4.01, it is
acknowledged and agreed that the Guaranties and Collateral Documents set forth
on Schedule 6.20 shall not be provided on the Closing Date but shall be
delivered within the periods specified in Schedule 6.20 (or such longer period
as the Administrative Agent, in its reasonable discretion, shall have agreed).
 
Section 4.02.         Conditions to All Credit Extensions.  The obligation of
each Lender to honor any Request for Credit Extension (other than in connection
with a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to satisfaction of
the following conditions precedent:
 
(a)           The representations and warranties of each Borrower and each other
Loan Party contained in Article 5 or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date and (ii) that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05(a)
and Section 5.05(d) shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and Section 6.01(b) and, in the
case of the financial state-
 
 
 
-100-

--------------------------------------------------------------------------------

 
 
 
ments furnished pursuant to Section 6.01(b), the representations contained in
Section 5.05(a), as modified by this clause (ii), shall be qualified by the
statement that such financial statements are subject to the absence of footnotes
and year-end audit adjustments.
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
 
(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a) and Section 4.02(b)
have been satisfied on and as of the date of the applicable Credit Extension.
 
Section 4.03.         Conditions Precedent to Credit Extensions on the Amendment
No. 1 Effective Date.  The obligation of each Lender to honor a Request for
Credit Extension relating to the making of the Credit Extensions hereunder on
the Amendment No. 1 Effective Date is subject to satisfaction of the following
conditions precedent:
 
(a)           The representations and warranties of each Borrower and each other
Loan Party contained in Article 5 or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date and (ii) that for purposes of this
Section 4.03, the representations and warranties contained in Section 5.05(a)
and Section 5.05(c) shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and Section 6.01(b) and, in the
case of the financial statements furnished pursuant to Section 6.01(b), the
representations contained in Section 5.05(a), as modified by this clause (ii),
shall be qualified by the statement that such financial statements are subject
to the absence of footnotes and year-end audit adjustments.
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
 
(c)           The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
 
(d)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified:
 
(14)                  (i)           an opinion of each of (a) Davis Polk &
Wardwell LLP, special New York counsel to the Loan Parties, (b) Appleby
(Bermuda) Lim-
 
 
 
-101-

--------------------------------------------------------------------------------

 
 
 
ited, Bermuda counsel to the Loan Parties, (c) O’Neill & Borges, special Puerto
Rican counsel to the Loan Parties, (d) Allen & Overy, special Luxembourg counsel
to the Lenders, and (e) opinions with respect to the collateral and guarantees
provided on the Closing Date and listed on Schedule 4.03D, each addressed to
each Agent and each Lender and each in customary form;
 
(15)                  (ii)           such customary documents and certifications
as the Administrative Agent may reasonably require to evidence that each Loan
Party is duly organized or formed, validly existing, in good standing (where
applicable) and qualified to engage in business in its jurisdiction of
organization;
 
(16)                  (iii)           such customary certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer of such Loan Party authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;
 
(17)                  (iv)           the Administrative Agent shall have
received a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Material Real Property located
in the United States or Puerto Rico (and with respect to any such facility that
is located within a special flood zone (y) a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower and each
applicable Guarantor relating thereto and (z) evidence of insurance with respect
to such facility in form and substance reasonably satisfactory to the
Administrative Agent);
 
(e)           All fees and expenses that have been invoiced a reasonable period
of time prior to the Amendment No. 1 Effective Date and are required to be paid
on or before the Amendment No. 1 Effective Date shall have been paid in full in
cash.
 
A Request for Credit Extension submitted by US Borrower shall be deemed to be a
representation and warranty to the Administrative Agent and the Lenders that the
conditions specified in Section 4.03(a) and Section 4.03(b) have been satisfied
on and as of the date of the applicable Credit Extension.
 
ARTICLE 5
 
Representations and Warranties
 
The Parent Guarantor and each of the Borrowers represents and warrants to the
Agents and the Lenders that:
 
Section 5.01.         Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party and each of its Restricted Subsidiaries (a) is a Person
duly organized or formed, validly existing and, where applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets
 
 
 
-102-

--------------------------------------------------------------------------------

 
 
 
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, writs, injunctions and orders
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case
referred to in clauses (a) (other than with respect to any Borrower), (c), (d)
or (e), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
Section 5.02.         Authorization; No Contravention.
 
(a)           The execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is a party are within such Loan Party’s
corporate or other powers and have been duly authorized by all necessary
corporate or other organizational action.
 
(b)           The (i) execution, delivery and performance by each Loan Party of
each Loan Document to which such Person is a party and (ii) as of the Closing
Date only, the consummation of the Transactions (other than the transactions
described in clause (i)) do not and will not (A) contravene the terms of any of
such Person’s Organization Documents, (B) conflict with or result in any breach
or contravention of, or the creation of any Lien under (other than as permitted
by Section 7.01), or require any payment (except for Indebtedness to be repaid
on or prior to the Closing Date in connection with the Transactions) to be made
under (x) (A) any Junior Financing Documentation or (B) any other Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (C) violate any Law; except
with respect to any conflict, breach, contravention, payment (but not creation
of Liens) or violation referred to in clause (B) or clause (C), to the extent
that such conflict, breach, contravention, payment or violation could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.03.         Governmental Authorization; Other Consents.  No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document, (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(c) the perfection or maintenance of the Liens created under the Collateral
Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and other actions necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.04.         Binding Effect.  This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto.  This Agreement
 
 
 
-103-

--------------------------------------------------------------------------------

 
 
 
and each other Loan Document constitutes a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against such Loan Party
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, examinership, moratorium
or other Laws affecting creditors’ rights generally and by general principles of
equity.
 
Section 5.05.         Financial Statements; No Material Adverse Effect.
 
(a)           The Parent Guarantor has heretofore furnished to the Lenders its
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Parent (or its predecessor) and its consolidated
Subsidiaries as of the end of and for each fiscal year in the three-fiscal year
period ended December 31, 2010, audited by and accompanied by the opinion of
PricewaterhouseCoopers llp.  Such financial statements were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and subject, in the case of
quarterly financial statements, to the absence of footnotes and to normal
year-end adjustments.  For the purpose of this clause (a), Parent Guarantor
shall be deemed to have furnished such financial statements to the Lenders if
such financial statements have been filed with the SEC on form 10-K.
 
(b)           [Reserved].
 
(c)           Since December 31, 2010, there has been no material adverse change
in, or event or condition, either individually or in the aggregate, that has had
or could reasonably be expected to have a material adverse effect on the
business, assets, condition (financial or otherwise) or operating results of
operations of the Parent Guarantor and its Restricted Subsidiaries, taken as a
whole.
 
(d)           The forecasts of consolidated balance sheet, income statement and
cash flow statement of the Parent Guarantor and its Subsidiaries for each fiscal
year ending after the Closing Date until the fifth anniversary of the Closing
Date, copies of which have been furnished to the Administrative Agent prior to
the Closing Date, have been prepared in good faith based upon reasonable
assumptions at the time made in light of the conditions existing at the time of
delivery of such forecasts, it being understood that (i) such forecasts, as to
future events, are not to be viewed as facts, that actual results during the
period or periods covered by any such forecasts may differ significantly from
the forecasted results and that such differences may be material and that such
forecasts are not a guarantee of financial performance and (ii) no
representation is made with respect to information of a general economic or
general industry nature.
 
Section 5.06.         Litigation.  Except as disclosed on Schedule 5.06, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document or (b)
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
 
 
-104-

--------------------------------------------------------------------------------

 
 
 
Section 5.07.         Ownership of Property; Liens.
 
(a)           Each Loan Party and each of its Subsidiaries has good record and
indefeasible title in fee simple to, or valid leasehold interests in, or
easements or other limited property interests in, all real property necessary in
the ordinary conduct of its business, free and clear of all Liens except for
minor defects in title that do not materially interfere with its ability to
conduct its business and to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and except where the failure to have such title
or other property interests described above could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
(b)           Set forth on Schedule 5.07(b) hereto is a complete and accurate
list of all real property owned and all leased real property that is used for
manufacturing operations by any Loan Party or any of its Restricted
Subsidiaries, as of the Closing Date, showing as of the date hereof the street
address (to the extent available), county or other relevant jurisdiction, state
and record owner.
 
Section 5.08.         Environmental Compliance.
 
(a)           There are no actions, suits, proceedings, demands or claims
alleging potential liability or responsibility for violation of, or liability
under, any Environmental Law and relating to businesses, operations or
properties of any Loan Party or its Subsidiaries that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b)           Except as disclosed in Schedule 5.08 or except as could not
reasonably be expected to have a Material Adverse Effect, (i) none of the
properties currently or, to the knowledge of any Borrower, formerly owned,
leased or operated by any Loan Party or any of its Subsidiaries is listed or
formally proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list; (ii) there are no and, to the knowledge of any
Borrower, never have been any underground or aboveground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been discharged, treated, stored or disposed on, at
or under any property currently owned or operated by any Loan Party or any of
its Subsidiaries or, to its knowledge, on, at or under any property formerly
owned, leased or operated by any Loan Party or any of its Subsidiaries during or
prior to the period of such ownership or operation; (iii) there is no asbestos
or asbestos-containing material on or at any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (iv) there has been
no Release of Hazardous Materials on, at, under or from any property currently
or to the knowledge of any Borrower formerly owned or operated by any Loan Party
or any of its Subsidiaries or, to the knowledge of any Borrower, any offsite
locations to which any Loan Party or its Subsidiaries sent any wastes for
treatment or disposal.
 
(c)           The Material Real Properties and any material personal property
currently owned or operated by any Loan Party or any of their respective
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require response or
remedial action under, or (iii) could result in a Borrower incurring liability
under Environmental Laws, which violations, response or remedial actions or
liabilities,
 
 
 
-105-

--------------------------------------------------------------------------------

 
 
 
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
 
(d)           Except as disclosed in Schedule 5.08, none of the Loan Parties or
any of their respective Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for any such
investigation or assessment or remedial or response action that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
(e)           All Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in a manner which could not reasonably be expected to result in, individually or
in the aggregate, a Material Adverse Effect.
 
Section 5.09.         Taxes.  The Parent Guarantor and its Subsidiaries have
filed all Federal and material state and other tax returns and reports required
to be filed, and have paid all Federal and material state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those (a)
which are not overdue by more than thirty (30) days or (b) which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (c) with
respect to which the failure to make such filing or payment could not reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect.
 
Section 5.10.         ERISA Compliance.
 
(a)           Each Pension Plan is in compliance in all material respects with
the applicable provisions of ERISA and  the Code.  Each Pension Plan that is
intended to qualify under Section 401(a) of the Code has either received a
favorable determination letter from the IRS or an application for such a letter
has been or will be submitted to the IRS within the applicable required time
period with respect thereto and, to the knowledge of any Borrower, nothing has
occurred which could reasonably be expected to prevent, or cause the loss of,
such qualification.  In the five years preceding the Closing Date, each Loan
Party and each ERISA Affiliate have made, in all material respects, all required
contributions to each Pension Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan.
 
(b)           There are no pending or, to the knowledge of any Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could reasonably be expected to have a
Material Adverse Effect.  To the knowledge of any Borrower, there has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Pension Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
 
 
 
-106-

--------------------------------------------------------------------------------

 
 
 
(c)           No ERISA Event has occurred or is reasonably expected to occur and
none of the Borrowers nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect to
each of the foregoing clauses of this Section 5.10(c), as could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.
 
(d)           Each Foreign Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable requirements of Law and has
been maintained, where required, in good standing with applicable regulatory
authorities, except for any noncompliance which could not reasonably be expected
to result in a Material Adverse Effect.  No company has incurred any obligation
in connection with the termination of or withdrawal from any Foreign Plan,
except as could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 5.11.         Subsidiaries; Equity Interests.  As of the Closing Date,
no Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.11, and all of the outstanding Equity Interests in each Restricted
Subsidiary are owned directly by the Person set forth on Schedule 5.11 and are
free and clear of all Liens except (a) those created under the Collateral
Documents and (b) any nonconsensual Lien that is permitted under Section
7.01.  As of the Closing Date, Schedule 5.11 (i) sets forth the name and
jurisdiction of each Subsidiary, (ii) sets forth the ownership interest of the
Parent Guarantor and any other Subsidiary in each Subsidiary, including the
percentage of such ownership and (iii) identifies each Material Foreign
Subsidiary.
 
Section 5.12.          Margin Regulations; Investment Company Act.
 
(a)           No proceeds of any Borrowings or drawings under any Letter of
Credit will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock in violation
of Regulation U issued by the FRB.
 
(b)           None of the Borrowers or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
 
Section 5.13.         Disclosure.  To the knowledge of the Borrowers, no report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that (a) with respect to financial
estimates, projected financial information and other forward-looking
information, each Borrower represents and warrants only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time of preparation; it being understood that such projections, as to future
events, are not to be viewed as facts, that actual results during the period or
periods covered by any such projections may differ significantly from the
projected results and that such differences may be material and that such
projections are not a guarantee of financial performance and (b) no
representation is made with respect to information of a general economic or
general industry nature.
 
 
 
-107-

--------------------------------------------------------------------------------

 
 
 
Section 5.14.         Intellectual Property; Licenses, Etc.  Each Loan Party and
its Restricted Subsidiaries own, or possess the right to use, all of the (i)
patents (including all reissues, reexaminations divisions, continuations,
continuations-in-part and extensions thereof), patent applications or patent
rights; (ii) trademarks, trademark registrations, trademark applications,
service marks, trade names, logos, domain names, business names or brand names
(in each case, whether or not registered) and all goodwill associated with any
of the foregoing; (iii) copyrights, copyright registrations, copyright
applications, designs or design registrations (in each case, whether or not
registered); and (iv) data, trade secrets, confidential information, inventions,
know-how, formulae, processes, procedures, research records, records of
inventions, test information, market surveys and marketing know-how
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except to the extent such failure to own or possess the right to use or
such conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  To the knowledge of each Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by any Loan
Party or any Restricted Subsidiary infringes upon any rights held by any other
Person except for such infringements, individually or in the aggregate, which
could not reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of any
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
Section 5.15.         Solvency.  On the Closing Date after giving effect to the
Transactions, the Loan Parties, on a consolidated basis, are Solvent.
 
Section 5.16.         Perfection, Etc.  Except as otherwise contemplated hereby
or under any other Loan Documents, all filings and other actions necessary to
perfect and protect the Liens on the Collateral created under, and in the manner
contemplated by, the Collateral Documents have been duly made or taken or
otherwise provided for (to the extent required hereby or by the applicable
Security Agreements) in a manner reasonably acceptable to Administrative Agent
and are in full force and effect and the Collateral Documents create in favor of
the Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions (to the extent required hereby or
by the applicable Security Agreements), perfected first priority Lien in the
Collateral, securing the payment of the Secured Obligations, subject to Liens
permitted by Section 7.01.  The Loan Parties are the legal and beneficial owners
of the Collateral free and clear of any Lien, except for the Liens created or
permitted under the Loan Documents.
 
Section 5.17.         Compliance with Laws Generally.  None of the Borrowers or
any of their Subsidiaries or any of their respective material properties, or the
use of such material properties, is in violation of any applicable Law, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, except for such violations or defaults that (a) are
being contested in good faith by appropriate proceedings or (b) individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 5.18.         Labor Matters.  Except as in the aggregate has not had and
could not reasonably be expected to have a Material Adverse Effect, there are no
strikes, lockouts or
 
 
 
-108-

--------------------------------------------------------------------------------

 
 
 
slowdowns against any Borrower or any of its Subsidiaries pending or, to the
knowledge of any Borrower, threatened.
 
Section 5.19.         Senior Debt.  The Obligations constitute “Senior Debt” and
“Designated Senior Debt” (or any other terms of similar meaning and import)
under any Permitted Subordinated Indebtedness (to the extent the concept of
Designated Senior Debt (or similar concept) exists therein), or any subordinated
Permitted Refinancing thereof (to the extent the concept of Designated Senior
Debt (or similar concept) exists therein).
 
ARTICLE 6
 
Affirmative Covenants
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Parent
Guarantor and each of the Borrowers shall, and shall (except in the case of the
covenants set forth in Section 6.01, Section 6.02, Section 6.03, Section 6.15,
Section 6.16, and Section 6.19) cause each Restricted Subsidiary to:
 
Section 6.01.         Financial Statements.  Deliver to the Administrative Agent
for further distribution to each Lender:
 
(a)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Parent, a consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of PricewaterhouseCoopers llp or any other independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;
 
(b)           as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Parent as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
 
 
 
-109-

--------------------------------------------------------------------------------

 
 
 
(c)           as soon as available, but in any event no later than ninety (90)
days after the end of each fiscal year, forecasts prepared by management of the
Parent, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets, income statements and cash flow statements of the
Parent and its Subsidiaries for the fiscal year following such fiscal year then
ended; and
 
(d)           simultaneously with the delivery of each set of consolidated
financial statements referred to in Section 6.01(a) and Section 6.01(b) above,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements.
 
Section 6.02.        Certificates; Other Information.  Deliver to the
Administrative Agent for further distribution to each Lender:
 
(a)           no later than five (5) Business Days after the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default under Section 7.10 or, if any such Event of
Default shall exist, stating the nature and status of such event;
 
(b)           no later than five (5) Business Days after the delivery of the
financial statements referred to in Section 6.01(a) and Section 6.01(b), a duly
completed Compliance Certificate signed by a Responsible Officer of the Parent
Guarantor (which shall set forth reasonably detailed calculations (A)
demonstrating compliance with Section 7.10 and (B) in the case of any delivery
of financial statements under Section 6.01(a) in respect of any fiscal year
ending on or after December 31, 2010, of Excess Cash Flow for such fiscal year);
 
(c)           promptly after the same are publicly available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Parent, and copies of all annual, regular,
periodic and special reports and registration statements which the Parent or any
Restricted Subsidiary may file or be required to file, copies of any report,
filing or communication with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
 
(d)           promptly after the furnishing thereof, copies of any requests or
notices received by any Loan Party (other than in the ordinary course of
business) from, or statement or report furnished to, any holder of debt
securities of any Loan Party or of any of its Restricted Subsidiaries pursuant
to the terms of any Junior Financing Documentation with respect to a Junior
Financing in a principal amount greater than the $50,000,000Threshold Amount and
not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02;
 
 
 
-110-

--------------------------------------------------------------------------------

 
 
 
(e)           promptly after the receipt thereof by any Loan Party or any of its
Subsidiaries, copies of each notice or other written correspondence received
from the SEC (or comparable agency in any applicable non-US jurisdiction)
concerning any material investigation or other material inquiry by such agency
regarding financial or other operational results of any Loan Party or any of its
Subsidiaries;
 
(f)           together with the delivery of each Compliance Certificate pursuant
to Section 6.02(b), (i) a report supplementing Schedule 5.07(b) hereto,
including, in the case of supplements to Schedule 5.07(b), an identification of
all owned real property Disposed of by any Loan Party or any of its Restricted
Subsidiaries since the delivery of the last supplements and a list and
description of all Material Real Property acquired since the delivery of the
last supplements (including the street address (if available), county or other
relevant jurisdiction, state or other relevant jurisdiction, and the record
owner) and (ii) a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.05(b);
 
(g)           promptly after any Borrower has notified the Administrative Agent
of any intention by such Borrower to treat the Loans and/or Letters of Credit
and related transactions as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886
or any successor form; and
 
(h)           promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.02(b), Section 6.02(c) or Section 6.02(d) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent posts such documents, or provides
a link thereto on the Parent’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Parent Guarantor’s behalf on IntraLinks/IntraAgency or another relevant website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (A) upon the request of the Administrative Agent, the
Parent Guarantor shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender and (B) the Parent
Guarantor shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Except for Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent Guarantor with any such request for delivery,
and each Lender shall be solely responsible for requesting delivery of or
maintaining its copies of such documents.  The Parent Guarantor hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Parent Guarantor hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or
 
 
 
-111-

--------------------------------------------------------------------------------

 
 
 
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to Warner Chilcott or its
securities) (each, a “Public Lender”).  The Parent Guarantor hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Parent Guarantor shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat the Borrower Materials as either publicly available information
or not material information (although it may be sensitive and proprietary) with
respect to Warner Chilcott for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform designated “Private Investor.”
 
Section 6.03.         Notices.  Promptly notify the Administrative Agent:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Restricted Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
adverse development in, any litigation or proceeding affecting any Loan Party or
any Subsidiary, including pursuant to any applicable Environmental Laws or the
assertion or occurrence of any alleged noncompliance by any Loan Party or as any
of its Subsidiaries with any Environmental Law or Environmental Permit, or (iv)
the occurrence of any ERISA Event (or similar event with respect to a Foreign
Plan); and
 
(c)           of the application of any amount of Net Cash Proceeds of any
transaction or event or of Excess Cash Flow pursuant to clause (c) of the
definition of “Not Otherwise Applied.”
 
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Parent Guarantor (x) that such notice
is being delivered pursuant to Section 6.03(a), Section 6.03(b) or Section
6.03(c) (as applicable) and (y) setting forth details of the occurrence referred
to therein and (other than in the case of a notice pursuant to Section 6.03(c))
stating what action the Parent Guarantor or the applicable Loan Party has taken
and proposes to take with respect thereto.  Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document in respect of which such Default exists.
 
Section 6.04.         Payment of Obligations.  Pay, discharge or otherwise
satisfy as the same shall become due and payable, all its obligations and
liabilities except, in each case, to the
 
 
 
-112-

--------------------------------------------------------------------------------

 
 
 
extent the failure to pay or discharge the same could not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect.
 
Section 6.05.         Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or Section 7.05, and, in the case of any Restricted Subsidiary (other than
a Borrower) to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect, (b) take all reasonable action to maintain
all rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (c) preserve or renew all of its registered IP
Rights, except in a transaction permitted by Section 7.05 or except to the
extent that the failure to preserve or renew such registered IP Rights could not
reasonably be expected to have a Material Adverse Effect.
 
Section 6.06.         Maintenance of Properties.  Except if the failure to do so
could not reasonably be expected to have a Material Adverse Effect, (a)
maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear, casualty and condemnation excepted, and (b)
make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.
 
Section 6.07.         Maintenance of Insurance.  Maintain with financially sound
and reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Parent Guarantor and its Restricted Subsidiaries) as are customarily carried
under similar circumstances by such other Persons.
 
Section 6.08.         Compliance with Laws.  Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
Section 6.09.         Books Andand Records.  Maintain proper books of record and
account (in which full, true and correct entries shall be made of all material
financial transactions and matters involving the assets and business of the
Parent Guarantor and its Subsidiaries) in a manner that permits the preparation
of financial statements in accordance with GAAP.
 
Section 6.10.         Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrowers as provided below and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Parent Guarantor and the
applicable Loan Party; provided that, excluding
 
 
 
-113-

--------------------------------------------------------------------------------

 
 
 
any such visits and inspections during the continuation of an Event of Default,
only the Administrative Agent on behalf of the Lenders may exercise rights under
this Section 6.10 and the Administrative Agent shall not exercise such rights
more often than two (2) times during any calendar year absent the existence of
an Event of Default and only one (1) such time shall be at the Borrowers’
expense; provided, further, that when an Event of Default has occurred and is
continuing the Administrative Agent or any such Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Lenders shall give the Borrowers the opportunity to participate in any
discussions with the Borrowers’ accountants.
 
Section 6.11.        Use Ofof Proceeds.
 
(a)           Use the proceeds of the Term Loans to finance the Transactions
(including fees and expenses incurred in connection with the Transactions).
 
(b)           Use the proceeds of the Revolving Credit Facility (i) to finance
in part the Transactions (including to pay fees and expenses incurred in
connection with the Transactions), (ii) to provide ongoing working capital and
(iii) for other general corporate purposes of the Parent Guarantor and its
Subsidiaries (including Permitted Acquisitions).
 
(c)           Use the proceeds of the New Term Loans to finance in part the
payment of a one-time dividend in an aggregate amount not to exceed $4.00 per
share and pay fees and expenses incurred in connection with such dividend and
the related financing therefor.
 
Section 6.12.        Covenant To Guarantee Obligations Andand Give Security.
 
(a)           Except as otherwise provided in Schedule 6.20, upon (x) the
formation or acquisition of any new direct or indirect Restricted Subsidiary by
any Loan Party or the designation in accordance with Section 6.15 of any
existing direct or indirect Unrestricted Subsidiary as a Restricted Subsidiary,
(y) any Subsidiary commencing to constitute a Material Foreign Subsidiary or
(z) any Restricted Subsidiary guaranteeing any Specified Junior Financing
Obligations, the Parent Guarantor shall, in each case at the Parent Guarantor’s
expense:
 
(i)       as soon as reasonably practicable and in any case on or prior to
thirty (30) days after such formation, acquisition, designation or Guarantee (or
such longer period as the Administrative Agent may agree in its reasonable
discretion):
 
(A)           cause each such Restricted Subsidiary to duly execute and deliver
to the Administrative Agent a Guaranty or guaranty supplement, in form and
substance reasonably satisfactory to the Administrative Agent, Guaranteeing the
Obligations of all Borrowers, subject to any limitations required by local Law;
 
(B)           cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to this Section 6.12 to furnish to the Administrative Agent a
description of any Material Real Property owned by such Restricted Subsidiary in
detail reasonably satisfactory to the Administrative Agent;
 
 
 
-114-

--------------------------------------------------------------------------------

 
 
 
(C)           cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to this Section 6.12 to duly execute and deliver to the
Administrative Agent Security Agreement Supplements, Intellectual Property
Security Agreements and other Collateral Documents, as specified by, and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Security Agreements, Intellectual Property Security Agreements and
other Collateral Documents in effect on the Closing Date) and the Mortgages with
respect to Material Real Property in a form and substance substantially
consistent with the Mortgages required pursuant to Section 4.01 and Section 6.20
or otherwise in form and substance reasonably satisfactory to the Administrative
Agent, in each case granting a Lien in substantially all personal property of
such Restricted Subsidiary and all Material Real Property, securing the
Obligations of such Restricted Subsidiary under its Guaranty;
 
(D)           cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to this Section 6.12 to deliver any and all certificates
representing Equity Interests owned by such Restricted Subsidiary or, if
applicable in the case of Equity Interests of Foreign Subsidiaries and, to the
extent required by the applicable Security Agreements, cause the legal
representative(s) of such Restricted Subsidiary to register the transfer of the
Equity Interests in the relevant share registers of such Restricted Subsidiary,
in each applicable case accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and, to the extent required by the
applicable Security Agreements, instruments, if any, evidencing the intercompany
debt held by such Restricted Subsidiary, if any, indorsed in blank to the
Administrative Agent or accompanied by other appropriate instruments of
transfer;
 
(E)           take and cause such Restricted Subsidiary to take whatever
reasonable action (including the recording of Mortgages with respect to Material
Real Property, the filing of Uniform Commercial Code financing statements (or
comparable documents or instruments under other applicable Law), and delivery of
certificates evidencing stock and membership interests) as may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Mortgages and the other Collateral Documents delivered pursuant to this Section
6.12, enforceable against all third parties in accordance with their terms;
 
(ii)       as soon as reasonably practicable and in any case on or prior to
thirty (30) days after the reasonable request therefor by the Administrative
Agent (or such longer period as the Administrative Agent may agree in its
reasonable discretion), deliver to the Administrative Agent a signed copy of
customary legal opinions, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties (or, where customary in the
applicable jurisdiction, the Administrative Agent) reasonably acceptable to the
Administrative Agent as to such matters set forth in Section 6.12(a) as the
Administrative Agent may reasonably request, and
 
 
 
-115-

--------------------------------------------------------------------------------

 
 
 
(iii)       as promptly as practicable after the request therefor by the
Administrative Agent but in any event on or prior to the date of delivery of the
applicable Mortgage, deliver to the Administrative Agent with respect to
Material Real Property owned or leased by such Restricted Subsidiary that is the
subject of such request, (x) to the extent available, Mortgage Policies, in
scope, form and substance substantially consistent with the Mortgage Policies
required pursuant to Section 4.01 or Section 6.20, as applicable or otherwise in
form and substance reasonably satisfactory to the Administrative Agent and such
other items, as required to be delivered in accordance with Section 4.01 or
Section 6.20, as applicable and (y) to the extent available, environmental
assessment reports.
 
(b)           Upon the acquisition of (x) any material personal property by any
Loan Party or (y) Material Real Property by any Loan Party, if such personal
property shall not already be subject to a perfected Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, the relevant
Borrower or Loan Party, as the case may be, shall give notice thereof to the
Administrative Agent and shall, if requested by the Administrative Agent or the
Required Lenders, cause such assets to be subjected to a Lien securing such Loan
Party’s Obligations and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as the case may be,
the applicable actions referred to in Section 6.12(a) and Section 6.12(c).
 
(c)           Concurrently with the delivery of each Compliance Certificate
pursuant to Section 6.02(b), execute and deliver to the Administrative Agent an
appropriate Intellectual Property Security Agreement with respect to all Patents
(as defined in the Domestic Security Agreement) and Trademarks (as defined in
the Domestic Security Agreement) registered or pending with the United States
Patent and Trademark Office and registered or pending Copyrights (as defined in
the Domestic Security Agreement) with the United States Copyright Office
constituting After-Acquired Intellectual Property (as defined in the Domestic
Security Agreement) that is Material Intellectual Property owned by it or any
Guarantor as of the last day of the period for which such Compliance Certificate
is delivered, to the extent that such After-Acquired Intellectual Property that
is Material Intellectual Property is not covered by any previous Intellectual
Property Security Agreement so signed and delivered by it or such Guarantor.  In
each case, each Borrower will, and will cause each Guarantor to, promptly
cooperate as necessary to enable the Administrative Agent to make any necessary
or reasonably desirable recordations with the United States Copyright Office or
the United States Patent and Trademark Office, as appropriate, with respect to
such Material Intellectual Property.
 
(d)           [Reserved].
 
(e)           The Parent Guarantor will cause each Guarantor to institute and
complete a “whitewash” or comparable procedure to the extent necessary under the
applicable Laws of any relevant jurisdiction so as to enable such Guarantor to
legally and validly provide a Guaranty and grant a first-priority and, to the
extent required by the applicable Security Agreement, perfected security
interest in the Equity Interests it owns in its Subsidiaries and all of its
other assets constituting Collateral hereunder in the manner, and within the
time periods required by, this Section 6.12.
 
 
 
-116-

--------------------------------------------------------------------------------

 
 
 
(f)           Notwithstanding the foregoing, (i) the Administrative Agent shall
not take a security interest in or require any title insurance or similar items
with respect to those assets as to which the Administrative Agent shall
determine, in its reasonable discretion, that the cost of obtaining such Lien
(including any mortgage, stamp, intangibles or other similar Tax, title
insurance or similar items) is excessive in relation to the benefit to the
Secured Parties of the security afforded thereby, (ii) Liens required to be
granted pursuant to this Section 6.12, and actions required to be taken,
including to perfect such Liens, shall be subject to exceptions and limitations
consistent with those set forth in the Collateral Documents as in effect on the
Closing Date, or in accordance with Schedule 6.20, as applicable (to the extent
appropriate in the applicable jurisdiction)(and, for the avoidance of doubt, the
Loan Parties shall not be required to enter into any control or similar
agreement with respect to deposit, securities, commodities or similar
accounts  to the extent any such control or agreement would not have been
required pursuant to the terms of the Prior Credit Agreement and any security
document entered into thereunder), (iii) Holdings, Parent BorrowerGuarantor and
its Restricted Subsidiaries will not be required to give a Guaranty, or grant a
security interest in their property to the extent that it is not within the
legal capacity of such Person to do so, or would conflict with the fiduciary
duties of such Person’s directors or contravene any legal prohibition of
material contractual restriction or regulatory condition or result in, or could
reasonably be expected to result in, a material risk of personal or criminal
liability for any officer or director of such person or requires the consent of
any third party, including, in the case of any leasehold mortgage, any landlord
(provided that such Person shall use commercially reasonable efforts to overcome
any such obstacle or obtain any such consent) and (iv) the Restricted
Subsidiaries will not be required to provide any Guaranty or grant a security
interest in their property, to the extent any material and adverse tax
consequence would reasonably be expected to result from the provision of such
Guaranty or the grant of such security interest (it being understood that no
such consequence will be deemed to result from the provision of a Guaranty by
any guarantor under the Prior Credit Agreement on terms consistent with such
guarantor’s guarantee of the Prior Credit Agreement or the grant of any security
interest in assets that secured the loans and other obligations under the Prior
Credit Agreement on terms consistent with the security interests securing the
loans and other obligations under the Prior Credit Agreement).
 
Section 6.13.         Compliance with Environmental Laws.  Except, in each case,
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect, (a) comply, and take all reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by Environmental Laws, conduct any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action necessary to remove
and clean up all Hazardous Materials from any of its properties, in accordance
with the requirements of all Environmental Laws.
 
Section 6.14.         Further Assurances.  Promptly upon reasonable request by
the Administrative Agent, or any Lender through the Administrative Agent,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Loan Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or
 
 
 
-117-

--------------------------------------------------------------------------------

 
 
 
any Lender through the Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the purposes of the Loan Documents.
 
Section 6.15.         Designation of Subsidiaries.  The board of directors of
the Parent Guarantor may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after such designation, no
Default shall have occurred and be continuing, (b) immediately after giving
effect to such designation, the Parent Guarantor and its Subsidiaries shall be
in compliance, on a Pro Forma Basis, with the covenants set forth in Section
7.10 (and, as a condition precedent to the effectiveness of any such
designation, the Parent Guarantor shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (c) no Borrower may be designated as an Unrestricted
Subsidiary and (d) no Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” for the purpose of any Junior Financing.  The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by Parent Guarantor or the relevant Restricted Subsidiary (as
applicable) therein at the date of designation in an amount equal to the net
book value of such Person’s (as applicable) investment therein and the
Investment resulting from such designation must otherwise be in compliance with
Section 7.02.  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time.  As of the date
hereof, the Unrestricted Subsidiaries of the Parent Guarantor are set forth on
Schedule 6.15.
 
Section 6.16.         Maintenance of Ratings.  Use commercially reasonable
efforts to maintain a rating of the Facilities by each of S&P and Moody’s.
 
Section 6.17.         Evidence of Insurance.  As soon as practicable and in any
event within ninety (90) days after the Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent evidence that all insurance (including without limitation
title insurance) required to be maintained pursuant to the Loan Documents has
been obtained and is in effect and that the Administrative Agent has been named
as loss payee under each insurance policy with respect to such insurance as to
which the Administrative Agent shall have requested to be so named.
 
Section 6.18.         Junior Financing Documentation.  (a) Cause each Loan Party
to take any and all actions deemed reasonably necessary so that the Obligations
of such Loan Parties under the Loan Documents shall be and at all times remain
“Senior Indebtedness” (or any comparable term), “Designated Senior Indebtedness”
(or any comparable term) or “Senior Secured Financing” (or any comparable term)
under, and as defined in, any Junior Financing Documentation and (b) cause each
Loan Party to take any and all actions deemed reasonably necessary so that the
subordination provisions set forth in any Junior Financing Documentation, shall
be and at all times remain (until the termination of all obligations of such
Loan Party thereunder) effective, legally valid, binding and enforceable against
the holders of any Junior Financing, if applicable, in accordance with the terms
thereof.
 
Section 6.19.        Certain Tax Matters.  Neither the PR Borrower nor the Luxco
Borrower will book the Loans made to such Borrower through a US branch within
the meaning of Treas. Reg. Section 1.884-4(b)(1)(i)(A) or will specifically
identify the Loans as a liability of a
 
 
 
-118-

--------------------------------------------------------------------------------

 
 
 
US trade or business within the meaning of Treas. Reg. Section
1.884-4(b)(1)(ii). The French Guarantor is and will remain a resident of France
for tax purposes and will not have any branch or other fixed place of business
outside France.  The French Guarantor does not and will not belong to a French
tax group (intégration fiscale) within the meaning of article 223 A of the
French Code général des impôts unless it is and remains at all time the head
(société mère tête de groupe) of such French tax group.
 
Section 6.20.         Post-Closing Matters.  Execute and deliver the documents
and complete the tasks set forth on Schedule 6.20, in each case within the time
limits specified on such schedule (unless the Administrative Agent, in its
discretion, shall have agreed to any particular longer period).
 
ARTICLE 7
 
Negative Covenants
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Parent Guarantor
and the Borrowers shall not, nor shall Parent Guarantor permit any of the
Restricted Subsidiaries to, directly or indirectly:
 
Section 7.01.         Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
 
(a)           (i) Liens pursuant to any Loan Document and (ii) Liens on cash or
deposits granted in favor of the Swing Line Lender or the L/C Issuer to cash
collateralize any Defaulting Lender’s participation in Swing Line Loans or
Letters of Credit, respectively, as contemplated by Section 2.03(a)(i)(E) and
2.04(b), respectively;
 
(b)           Liens existing on the date hereof and listed on Schedule 7.01(b)
and any modifications, replacements, renewals or extensions thereof; provided
that (i) the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the modification, replacement,
renewal, extension or refinancing of the obligations secured or benefited by
such Liens (if such obligations constitute Indebtedness) is permitted by Section
7.03;
 
(c)           Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or, if more than thirty (30)
days overdue (i) which are being contested in good faith and by appropriate
actions diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP or (ii)
with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;
 
(d)           statutory Liens and any Liens arising by operation of law in each
case of landlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction con-
 
 
 
-119-

--------------------------------------------------------------------------------

 
 
 
tractors or other like Liens arising in the ordinary course of business which
secure amounts not overdue for a period of more than thirty (30) days or, if
more than thirty (30) days overdue (i) no action has been taken to enforce such
Lien, (ii) such Lien is being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or (iii) with
respect to which the failure to make payment could not reasonably be expected to
have a Material Adverse Effect;
 
(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, (ii) pledges and deposits in the ordinary course of
business securing insurance premiums or reimbursement obligations under
insurance policies, in each case payable to insurance carriers that provide
insurance to Parent Guarantor or any of its Restricted Subsidiaries or (iii)
obligations in respect of letters of credit or bank guarantees that have been
posted by Parent Guarantor or any of the Restricted Subsidiaries to support the
payments of the items set forth in clauses (i) and (ii) of this Section
7.01(e).;
 
(f)           (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted to support payment of
the items set forth in clause (i) of this Section 7.01(f);
 
(g)           survey exceptions, encroachments, protrusions, easements,
restrictions, reservations, licenses, rights-of-way, sewers, electric lines,
telegraphs and telephone lines and other similar minor title defects affecting
the real property, or zoning or other restrictions as to the use of the real
property or Liens incidental to the conduct of the business of such Person or to
the ownership of its properties, in each case which were not incurred in the
connection with Indebtedness and which do not individually or in the aggregate
materially and adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)           Liens securing Indebtedness in an aggregate principal amount not
exceeding $100,000,000 and permitted under Section 7.03(b)(v); provided that (i)
such Liens attach concurrently with or within two hundred and seventy (270) days
after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens and (ii) such Liens do not at
any time encumber any property except for accessions to such property other than
the property financed by such Indebtedness and the proceeds and the products
thereof; provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender;
 
 
 
-120-

--------------------------------------------------------------------------------

 
 
 
(j)           (i) leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business which do not (A) interfere in any
material respect with the business of any Borrower or any other Loan Party or
(B) secure any Indebtedness for borrowed money or (ii) the rights reserved or
vested in any Person by the terms of any lease, license, franchise, grant or
permit held by Parent Guarantor, any Borrower or any of the Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;
 
(k)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
 
(l)           Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business or (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
 
(m)           Liens (i) (A) on advances of cash or Cash Equivalents in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02(i) or Section 7.02(n) to be applied against the purchase price for
such Investment and (B) consisting of an agreement to Dispose of any property in
a Disposition permitted under Section 7.05, in each case under this clause (i),
solely to the extent such Investment or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien and (ii) earnest
money deposits of cash or Cash Equivalents made by Parent Guarantor, any
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;
 
(n)           Liens on property of any Foreign Subsidiary that is not a Loan
Party securing Indebtedness of such Foreign Subsidiary permitted under Section
7.03(b)(vi);
 
(o)           Liens in favor of Parent Guarantor, a Borrower or a Restricted
Subsidiary securing Indebtedness permitted under Section 7.03(b)(iv);
 
(p)           Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary, in each case after the date hereof (other than Liens on
the Equity Interests of any Person that becomes a Restricted Subsidiary) and any
modifications, replacements, renewals or extensions thereof; provided that (i)
such Lien was not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition),
 
 
 
-121-

--------------------------------------------------------------------------------

 
 
 
and (iii) the Indebtedness secured thereby (or, as applicable, any
modifications, replacements, renewals or extension thereof) is permitted under
Section 7.03(b);
 
(q)           Liens arising from precautionary UCC financing statement filings
(or similar filings under other applicable Law) regarding leases entered into by
Parent Guarantor, any Borrower or any of the Restricted Subsidiaries in the
ordinary course of business;
 
(r)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by Parent
Guarantor, any Borrower or any of the Restricted Subsidiaries in the ordinary
course of business and not prohibited by this Agreement;
 
(s)           [Reserved];
 
(t)           other Liens securing Indebtedness or other obligations outstanding
in an aggregate principal amount not to exceed $200,000,000;
 
(u)           Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent Guarantor, any Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Parent Guarantor and its Restricted Subsidiaries or (iii)
relating to purchase orders and other agreements entered into with customers of
the Parent Guarantor, any Borrower or any Restricted Subsidiary in the ordinary
course of business; and
 
(v)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes.;
 
(w)           Liens on the Collateral securing Permitted First Priority
Refinancing Debt and Permitted Second Priority Refinancing Debt; and
 
(x)           Liens on the Collateral securing Additional Debt.
 
Section 7.02.         Investments.  Make or hold any Investments, except:
 
(a)           Investments by Parent Guarantor, any Borrower or any Restricted
Subsidiary in assets that were Cash Equivalents when such Investment was made;
 
(b)           loans or advances to officers, directors, members of management,
and employees of the Parent, any Intermediate Holding Company, Parent Guarantor,
any Borrower or any Restricted Subsidiary (i) in an aggregate amount not to
exceed $15,000,000 at any time outstanding, for business-related travel,
entertainment, relocation and analogous ordinary business purposes, or (ii) in
connection with such Person’s purchase of Equity Interests of the Parent in an
aggregate amount not to exceed $15,000,000 at any time outstanding (in each of
clauses (i) and (ii), determined without regard to any write-downs or write-offs
of such loans or advances);
 
 
 
-122-

--------------------------------------------------------------------------------

 
 
 
(c)           Investments (i) by any Loan Party in any other Loan Party, (ii) by
any Restricted Subsidiary that is not a Loan Party in any Loan Party or in any
other Restricted Subsidiary that is also not a Loan Party or (iii) by any Loan
Party in any Restricted Subsidiary that is not a Loan Party in an aggregate
amount not to exceed $150,000,000 at any time outstanding (in the case of clause
(iii), determined without regard to any write-downs or write-offs of such
Investments);
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
 
(e)           Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted by Section 7.01, Section
7.03, Section 7.04, Section 7.05 and Section 7.06, respectively;
 
(f)           Investments existing or contemplated on the date hereof and set
forth on Schedule 7.02(f) and any modification, replacement, renewal or
extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.02;
 
(g)           Investments in Swap Contracts permitted by Section 7.03;
 
(h)           promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 7.05;
 
(i)           the purchase or other acquisition of all or substantially all of
the assets or business of, any Person, or of assets constituting a business
unit, a line of business or division of, or Product Acquisitions from, such
Person, or of all of the Equity Interests (other than directors’ qualifying
shares) in a Person that, upon the consummation thereof, will be owned directly
by Parent Guarantor, a Borrower or one or more of their respective wholly owned
Subsidiaries (including, without limitation, as a result of a merger or
consolidation); provided that, with respect to each such purchase or other
acquisition made pursuant to this Section 7.02(i) (each of the foregoing, a
“Permitted Acquisition”):
 
(A)           each applicable Loan Party and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the applicable requirements of Section 6.12;
 
(B)           (1) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing, (2) immediately after giving effect to any such
purchase or other acquisition, there must be at least $50,000,000 of unused and
available Revolving Credit Commitments and (3) immediately after giving effect
to any such purchase or other acquisition, the Borrower Parties shall be in Pro
Forma Compliance with all of the covenants set forth in Section 7.10 (assuming
for purposes of making such determination that Revolving Credit Loans had been
made
 
 
 
-123-

--------------------------------------------------------------------------------

 
 
 
and were outstanding at such time in respect of the full amount of the
$50,000,000 of unused and available Revolving Credit Commitments referred to in
the preceding clause (2)), such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or Section 6.01(b) as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby and evidenced by a certificate from the Chief
Financial Officer or Treasurer (or other equivalent officer) of the Parent
Guarantor demonstrating such compliance calculation in reasonable detail; and
 
(C)           the Parent Guarantor shall have delivered to the Administrative
Agent, on behalf of the Lenders, no later than the last day ofdate upon which
the Compliance Certificate is required to be delivered pursuant to Section
6.02(b) for the fiscal quarter ended not less than five (5) Business Days after
the date on which any such purchase or other acquisition is consummated, a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other
acquisition.;
 
(j)           [Reserved];
 
(k)           Investments in the ordinary course of business consisting of (i)
indorsements for collection or deposit or (ii) customary trade arrangements with
customers;
 
(l)           Investments (including debt obligations and Equity Interests)
received in connection with (x) the bankruptcy or reorganization of any Person
and in settlement of obligations of, or disputes with, any Person arising in the
ordinary course of business and upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment and
(y) the non-cash proceeds of any Disposition permitted by Section 7.05;
 
(m)           loans and advances to Parent or any Intermediate Holding Company
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
permitted to be made to Holdings in accordance with Section 7.06;
 
(n)           so long as immediately after giving effect to any such Investment,
no Event of Default has occurred and is continuing, other Investments that do
not exceed $150,000,000 in any fiscal year (such applicable amount, the
“Permitted Other Investment Amount”); provided that the Permitted Other
Investment Amount may be increased by (x) the amount of any Eligible Equity
Proceeds which are Not Otherwise Applied and (y) an amount equal to the CNI
Growth Amount as in effect immediately prior to the time of making such
Investment; provided further that (A) to the extent the aggregate amount of
Investments made pursuant to this clause (n) in any fiscal year is less than the
Permitted Other Investment Amount, the amount of such difference may be carried
forward and used to make Investments pursuant to this clause (n) in the two
immediately
 
 
 
-124-

--------------------------------------------------------------------------------

 
 
 
succeeding fiscal years and (B) for any fiscal year, the amount of Investments
that would otherwise be permitted in such fiscal year pursuant to this clause
(n) may be increased by an amount not to exceed the Permitted Other Investment
Amount (any amount so utilized, the “Investment Pull-Forward Amount”) (provided
that the Investment Pull-Forward Amount in respect of any fiscal year shall
reduce, on a dollar-for-dollar basis, the Permitted Other Investment Amount in
respect of the immediately succeeding fiscal year); provided further that, to
the extent that any such Investment (or series of related Investments) made
pursuant to this clause (n) consists of the contribution(s) or other transfer(s)
of property (other than cash) having an aggregate net book value in excess of
$20,000,000 to a Joint Venture for consideration less than the fair market value
of such property, then the Parent Guarantor shall have delivered to the
Administrative Agent a pro forma Compliance Certificate demonstrating that, upon
after giving Pro Forma Effect to such Investment(s), the Borrower Parties would
be in compliance with the financial covenants set forth in Section 7.10;
 
(o)           advances of payroll payments to employees in the ordinary course
of business;
 
(p)           Guarantees by Parent Guarantor, any Borrower or any Restricted
Subsidiary of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;
 
(q)           Investments in Unrestricted Subsidiaries; provided that
immediately after giving effect to any such Investment, the net book value of
the assets of the applicable Unrestricted Subsidiary, when aggregated with the
net book value of the assets of all other Unrestricted Subsidiaries, shall not
exceed $85,000,000;
 
(r)           Investments to the extent the consideration paid therefor consists
solely of Equity Interests of the Parent; and
 
(s)           Investments consisting of promissory notes issued by any Loan
Party to future, present or former officers, directors and employees, members of
management, or consultants of the Parent Guarantor or any of its Subsidiaries or
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Parent, to the extent the applicable
Restricted Payment is permitted by Section 7.06.
 
Section 7.03.         Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:
 
(a)           Indebtedness constituting the Senior Notes and any Permitted
Refinancing thereof;
 
(b)           in the case of the Parent Guarantor, any Borrower or any
Restricted Subsidiary:
 
(18)                  (i)           Indebtedness of the Loan Parties under the
Loan Documents;
 
 
 
-125-

--------------------------------------------------------------------------------

 
 
 
(19)                  (ii)          Indebtedness outstanding on the date hereof
and listed on Schedule 7.03(b) and any Permitted Refinancing thereof;
 
(20)                  (iii)         Guarantees by the Parent Guarantor, any
Borrower or any Restricted Subsidiary in respect of Indebtedness of any Borrower
or such Restricted Subsidiary otherwise permitted hereunder; provided that (A)
no Guarantee by any Restricted Subsidiary of any Indebtedness constituting a
Specified Junior Financing Obligation shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the applicable Guaranty to the extent required by
Section 6.12 and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination provisions of such Indebtedness;
 
(21)                  (iv)         Indebtedness of the Parent Guarantor, any
Borrower or any Restricted Subsidiary owing to the Parent Guarantor, any
Borrower or any Restricted Subsidiary in respect of an Investment permitted by
Section 7.02; provided that all such Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party must be expressly subordinated to the
Obligations of such Loan Party, it being understood that such Loan Party may
make payments thereon prior to the occurrence (but not during the continuance)
of an Event of Default;
 
(22)                  (v)          Attributable Indebtedness and purchase money
obligations (including obligations in respect of mortgage, industrial revenue
bond, industrial development bond, and similar financings) to finance the
purchase, repair or improvement of fixed or capital assets within the
limitations set forth in Section 7.01(i) and any Permitted Refinancing thereof;
provided that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $100,000,000;
 
(23)                  (vi)         Indebtedness of Foreign Subsidiaries that are
not Loan Parties in an aggregate principal amount at any time outstanding for
all such Persons taken together not exceeding $150,000,000;
 
(24)                  (vii)        Indebtedness in respect of Swap Contracts
incurred in the ordinary course of business and not for speculative purposes;
 
(25)                  (viii)       Indebtedness (other than for borrowed money)
subject to Liens permitted under Section 7.01;
 
(26)                  (ix)         Indebtedness (A) assumed in connection with
any Permitted Acquisition; provided that such Indebtedness is not incurred in
contemplation of such Permitted Acquisition, or (B) owed to the seller of any
property acquired in a Permitted Acquisition on an unsecured subordinated basis,
which subordination shall be on terms reasonably satisfactory to the
Administrative Agent, in each case, so long as both immediately prior and after
giving effect
 
 
 
-126-

--------------------------------------------------------------------------------

 
 
 
thereto (x) no Event of Default shall exist or result therefrom, and (y) the
Borrower Parties shall be in Pro Forma Compliance with the covenants set forth
in Section 7.10, after giving effect to such Permitted Acquisition and the
assumption, incurrence or issuance of such Indebtedness, and any Permitted
Refinancing thereof;
 
(27)                  (x)          Indebtedness representing deferred
compensation to employees of any Borrower or any Restricted Subsidiary;
 
(28)                  (xi)         Indebtedness incurred in a Permitted
Acquisition or Disposition under agreements providing for indemnification, the
adjustment of the purchase price or similar adjustments;
 
(29)                  (xii)        Indebtedness consisting of obligations of the
Parent Guarantor, any Borrower or any Restricted Subsidiary under deferred
compensation or other similar arrangements incurred by such Person in connection
with Permitted Acquisitions;
 
(30)                  (xiii)       Cash Management Obligations and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements in each case in connection with cash management and deposit
accounts;
 
(31)                  (xiv)       Indebtedness of Loan Parties in an aggregate
principal amount not to exceed $500,000,000 at any time outstanding;
 
(32)                  (xv)        Indebtedness consisting of (A) the financing
of insurance premiums or (B) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;
 
(33)                  (xvi)       Indebtedness incurred by the Parent Guarantor,
any Borrower or any Restricted Subsidiary constituting reimbursement obligations
with respect to letters of credit issued in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;
 
(34)                  (xvii)      obligations in respect of surety, stay,
customs and appeal bonds, performance bonds and performance and completion
guarantees provided by the Parent Guarantor, any Borrower or any Restricted
Subsidiary or obligations in respect of letters of credit related thereto, in
each case in the ordinary course of business or consistent with past practice;
 
(35)                  (xviii)     unsecured Indebtedness in an aggregate amount
not to exceed $1,000,000,000 to the extent the Net Cash Proceeds of such
Indebtedness are utilized within 120 days of the incurrence thereof to finance a
Permitted
 
 
 
-127-

--------------------------------------------------------------------------------

 
 
 
Acquisition (or if not so utilized within such time period, solely to the extent
the Net Cash Proceeds of such Indebtedness are applied to prepay Term Loans
pursuant to Section 2.05(b)(iv)(B)), and any Permitted Refinancing of any
Indebtedness incurred pursuant to this clause (xviii);
 
(36)                  (xix)       Indebtedness in respect of (x) any bankers’
acceptance, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business or (y) any letters of credit issued in
favor of the L/C Issuer or the Swing Line Lender to support any Defaulting
Lender’s participation in Letters of Credit or Swing Line Loans, respectively,
as contemplated by Section 2.03(a)(i)(E) or 2.04(b) respectively; and
 
(37)                  (xx)         Permitted Unsecured Refinancing Debt, and any
Permitted Refinancing of any Indebtedness incurred pursuant to this clause (xx);
 
(38)                  (xxi)        Permitted First Priority Refinancing Debt and
Permitted Second Priority Refinancing Debt, and any Permitted Refinancing of any
Indebtedness incurred pursuant to this clause (xxi);
 
(xxii)                  Indebtedness of any Borrower or any Loan Party in
respect of one or more series of senior unsecured notes, senior secured notes
that will be secured by the Collateral on a pari passu or junior basis with the
Obligations under the Loan Documents, unsecured loans, or secured loans that
will be secured by the Collateral on a junior basis with the Obligations under
the Loan Documents (“Additional Debt”), and any Permitted Refinancing thereof;
provided that (i) such Additional Debt is not scheduled to mature prior to the
date that is 91 days after the Latest Maturity Date and have a Weighted Average
Life to Maturity that is not shorter than the Weighted Average Life to Maturity
of the Term B Loans (other than the Term B-4 Loans and Term B-5 Loans), (ii) the
aggregate principal amount of all Additional Debt incurred pursuant to this
paragraph (xxii), taken together with the aggregate principal amount of any
previously established Incremental Commitments, shall not exceed the greater of
(x) $500,000,000 and (y) an additional aggregate amount of Indebtedness such
that, after giving pro forma effect to the establishment or incurrence, as the
case may be, of all such Additional Debt (which shall be deemed to include the
full amount of any revolving credit facility constituting Additional Debt
assuming the full amount of such revolving credit facility has been drawn), the
Consolidated Secured Leverage Ratio shall not be greater than 2.00:1.00 (or, in
the case of any Additional Debt the proceeds of which shall be used to finance
all or any portion of a Permitted Acquisition, 2.50:1.00), determined on a Pro
Forma Basis as of the last day of the fiscal quarter for which financial
information was most recently delivered to the Administrative Agent and the
Lenders pursuant to Section 6.01(a) or Section 6.01(b); provided that the
aggregate Additional Debt and all previously established Incremental Term Loans
(other than Other Term Loans) and Revolving Facility Increases (other than in
respect of Other Revolving Credit Commitments) shall not exceed $1,000,000,000
and (iii) such Additional Debt shall not be subject to any Guarantee by any
Person other than a Loan Party; and
 
 
 
-128-

--------------------------------------------------------------------------------

 
 
 
(39)                  (xxxxiii)  all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (i) through (xixxxii).
 
Section 7.04.         Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, except that:
 
(a)           any Restricted Subsidiary may merge with or liquidate into (i)
Parent Guarantor or any Borrower (including a merger, the purpose of which is to
reorganize Parent Guarantor or any Borrower into a new jurisdiction so long as
(x) the US Borrower remains organized under the laws of the United States, any
state thereof or the District of Columbia and (y) any other Borrower remains
organized under the Laws of its current jurisdiction or the Laws of another
jurisdiction that permits all payments required to be made by such Borrower
hereunder and under the other Loan Documents to be made free and clear of and
without deduction for any Taxes or such Borrower agrees to indemnify each Agent
and each Lender for the full amount of such Taxes and any liability arising
therefrom or with respect thereto in the manner provided in Article 3 (the
requirements set forth in this clause (y) and the foregoing clause (x),
collectively, the “Jurisdictional Requirements”)); provided that Parent
Guarantor or such Borrower shall be the continuing or surviving Person or the
continuing or surviving Person shall expressly assume the obligations of Parent
Guarantor or such Borrower under the Loan Documents in a manner reasonably
acceptable to the Administrative Agent, or (ii) any one or more other Restricted
Subsidiaries; provided that when any Restricted Subsidiary that is a Loan Party
is merging with another Restricted Subsidiary, (A) a Loan Party shall be the
continuing or surviving Person or (B) to the extent constituting an Investment,
such Investment must be an Investment permitted by Section 7.02 and any
Indebtedness corresponding to such Investment must be permitted by Section 7.03;
 
(b)           (i) any Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary that is not a Loan Party and (ii)
any Subsidiary (other than any Borrower) may liquidate or dissolve or change its
legal form if the Parent Guarantor determines in good faith that such action is
in the best interests of the Parent Guarantor;
 
(c)           so long as no Event of Default exists or would result therefrom,
the Parent Guarantor or any Restricted Subsidiary may merge with any other
Person in order to (i) effect an Investment permitted pursuant to Section 7.02
(provided that (A) the continuing or surviving Person shall be a Restricted
Subsidiary, which together with each of its Restricted Subsidiaries, shall have
complied with the requirements of Section 6.12 and (B) to the extent
constituting an Investment, such Investment must be a permitted Investment in
accordance with Section 7.02) or (ii) to effect the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary or an Unrestricted Subsidiary as a
Restricted Subsidiary in accordance with Section 6.15; provided that if the
Parent Guarantor or any Borrower is a party to any transaction effected pursuant
to this Section 7.04(c), (A) the Parent Guarantor or such Borrower shall be the
continuing and surviving Person or the continuing or surviving Person shall
expressly assume the obligations of the Parent Guarantor or such Borrower in a
manner reasonably acceptable to the Administrative Agent and (B) the
Jurisdictional Requirements shall be satisfied;
 
 
 
-129-

--------------------------------------------------------------------------------

 
 
 
(d)           [Reserved]; and
 
(e)           so long as no Event of Default exists or would result therefrom, a
merger, dissolution, liquidation or consolidation, the purpose of which is to
effect a Disposition permitted pursuant to Section 7.05, may be effected;
provided that if the Parent Guarantor or any Borrower is a party to any
transaction effected pursuant to this Section 7.04(e), (i) the Parent Guarantor
or such Borrower shall be the continuing or surviving Person or the continuing
or surviving Person shall expressly assume the obligations of the Parent
Guarantor or such Borrower in a manner reasonably acceptable to the
Administrative Agent and (ii) the Jurisdictional Requirements shall be
satisfied.
 
Section 7.05.         Dispositions.  Make any Disposition except:
 
(a)           Dispositions of obsolete, used, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Parent Guarantor, the Borrowers and the Restricted Subsidiaries;
 
(b)          Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
 
(d)           Dispositions of property by the Parent Guarantor, any Borrower or
any Restricted Subsidiary to the Parent Guarantor, any Borrower or any other
Restricted Subsidiary (including any such Disposition effected pursuant to a
merger, liquidation or dissolution); provided that if the transferor of such
property is a Guarantor or a Borrower then (i) the transferee thereof must
either be a Borrower or a Guarantor or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under  Section 7.02 and
any Indebtedness corresponding to such Investment must be permitted by Section
7.03;
 
(e)           Dispositions permitted by Section 7.02, Section 7.04 and Section
7.06 and Liens permitted by Section 7.01;
 
(f)           Dispositions by the Parent Guarantor, any Borrower or any
Restricted Subsidiary of property pursuant to sale-leaseback transactions;
provided that (i) the fair market value of all property so Disposed of shall not
exceed $200,000,000 from and after the Closing Date, (ii) the purchase price for
such property shall be paid to the relevant Borrower or such Restricted
Subsidiary for not less than 75% cash consideration and (iii) all Net Cash
Proceeds resulting from the Disposition pursuant to this Section 7.05(f) of
property with a fair market value in excess of $100,000,000 shall be applied to
prepay Term Loans pursuant to Section 2.05(b)(ii);
 
(g)           Dispositions of Cash Equivalents;
 
 
 
-130-

--------------------------------------------------------------------------------

 
 
 
(h)           Dispositions of accounts receivable in connection with the
collection or compromise thereof;
 
(i)            leases, subleases, licenses or sublicenses of property which do
not materially interfere with the business of the Parent Guarantor, the
Borrowers and the Restricted Subsidiaries;
 
(j)            transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;
 
(k)           Dispositions of property by the Parent Guarantor, any Borrower or
any Restricted Subsidiary not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition, no Event of Default shall
exist or would result from such Disposition and (ii) the sale price for such
property (if in excess of $20,000,000) shall be paid to the Parent Guarantor,
such Borrower or such Restricted Subsidiary for not less than 75% cash
consideration;
 
(l)           Dispositions of Investments in Joint Ventures, to the extent
required by, or made pursuant to buy/sell arrangements between the joint venture
parties forth in, joint venture arrangements and similar binding arrangements in
effect on the Closing Date; and
 
(m)          Dispositions in the ordinary course of business consisting of the
abandonment of IP Rights which, in the reasonable good faith determination of
the Parent Guarantor or any Restricted Subsidiary, are uneconomical, negligible,
obsolete or otherwise not material in the conduct of its business (it being
understood and agreed that no Material Intellectual Property may be Disposed of
in reliance on this clause (m));
 
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(d) and Section 7.05(e)), shall be for no less
than the fair market value of such property at the time of such Disposition.  To
the extent any Collateral is Disposed of as expressly permitted by this Section
7.05 to any Person other than a Loan Party, such Collateral shall be sold free
and clear of the Liens created by the Loan Documents, and the Administrative
Agent is hereby authorized by the Lenders to take any actions deemed appropriate
in order to effect the foregoing.
 
Section 7.06.         Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except:
 
(a)           each Restricted Subsidiary may make Restricted Payments to the
Parent Guarantor, any Borrower and to other Restricted Subsidiaries (and, in the
case of a Restricted Payment by a non-wholly owned Restricted Subsidiary, to (i)
a Borrower or such Restricted Subsidiary and (ii) to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests);
 
(b)           the Parent Guarantor, the Borrowers and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Equity Interests (other than Disqualified Equity Interests) of such Person;
 
 
 
-131-

--------------------------------------------------------------------------------

 
 
 
(c)           [Reserved];
 
(d)           to the extent constituting Restricted Payments, the Parent
Guarantor, the Borrowers and the Restricted Subsidiaries may enter into
transactions expressly permitted by Section 7.04, Section 7.05 or Section 7.08;
 
(e)           the Parent Guarantor, the Borrowers and the Restricted
Subsidiaries may make Restricted Payments to Holdings:
 
(40)                  (i)           the proceeds of which will be used by
Holdings to pay (or to make a Restricted Payment to Parent to enable it to pay)
the tax liability for each relevant jurisdiction in respect of consolidated,
combined, unitary or affiliated returns filed by or on behalf of the Parent or
any Intermediate Holding Company; provided that such proceeds are limited to the
tax liability attributable to the Parent Guarantor, the Borrowers and the
Subsidiaries determined as if the Parent Guarantor, the Borrowers and the
Subsidiaries filed separately;
 
(41)                  (ii)          the proceeds of which shall be used by
Holdings to pay (or to make a payment to Parent or any other Intermediate
Holding Company to enable it to pay) Parent’s and any Intermediate Holding
Company’s operating expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including, without limitation,
administrative, legal, accounting and similar expenses provided by third
parties), incurred in the ordinary course of business, in an aggregate amount
not to exceed $15,000,000 in any fiscal year plus any reasonable and customary
indemnification claims made by directors or officers of the Parent or any
Intermediate Holding Company attributable to the ownership or operations of the
Parent Guarantor, the Borrowers and the Restricted Subsidiaries;
 
(42)                  (iii)         the proceeds of which shall be used by
Holdings to pay (or to make a payment to Parent or any other Intermediate
Holding Company to enable it to pay) franchise taxes and other fees, taxes and
expenses required to maintain Parent’s or any Intermediate Holding Company’s
corporate existence;
 
(43)                  (iv)         the proceeds of which will be used by
Holdings to pay (or to make a payment to Parent or any other Intermediate
Holding Company to enable it to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Parent held by
any future, present or former employee, director, officer, member of management
or consultant of the Parent or any of its Subsidiaries (or the estate, family
members, spouse or former spouse of any of the foregoing); provided that the
aggregate amount of Restricted Payments made under this clause (e)(iv) does not
exceed in any calendar year $25,000,000 (with unused amounts in any calendar
year being carried over to the two (2) immediately succeeding calendar years);
and provided further that such amount in any calendar year may be increased by
an amount not to exceed (A) the cash proceeds from the sale of Equity Interests
to employees, directors, officers, members of management or consultants of the
Parent or of its Subsidiaries that
 
 
 
-132-

--------------------------------------------------------------------------------

 
 
 
occurs after the Closing Date to the extent such proceeds constitute Eligible
Equity Proceeds plus (B) the cash proceeds of key man life insurance policies
received by Parent or any Intermediate Holding Company (to the extent such
proceeds are contributed to the Parent Guarantor) or the Parent Guarantor, any
Borrower or any Restricted Subsidiary after the Closing Date (provided that the
Parent Guarantor may elect to apply all or any portion of the aggregate increase
contemplated by clauses (A) and (B) above in any calendar year) less (C) the
amount of any Restricted Payments previously made pursuant to clauses (A) and
(B) of this clause (e)(iv);
 
(44)                  (v)          to finance any Investment permitted to be
made pursuant to Section 7.02; provided that (A) such Restricted Payment shall
be made substantially concurrently with the closing or consummation of such
Investment and (B) Parent shall, immediately following the closing or
consummation thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to a Borrower or a Loan Party (or a Person that
will become a Loan Party upon receipt of such contribution) or (2) the merger
(to the extent permitted in Section 7.04) of the Person formed or acquired into
a Borrower or a Loan Party in order to consummate such Permitted Acquisition, in
each case, in accordance with the requirements of Section 6.12;
 
(45)                  (vi)         the proceeds of which shall be used by
Holdings to make (or to make a payment to Parent or any other Intermediate
Holding Company to enable it to make) cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests of Parent;
provided that any such cash payment shall not be for the purpose of evading the
limitations set forth in this Section 7.06 (as determined in good faith by the
board of directors or the managing board, as the case may be, of the Parent
Guarantor (or any authorized committee thereof));
 
(46)                  (vii)        the proceeds of which shall be used by Parent
or any Intermediate Holding Company to pay fees and expenses (other than to
Affiliates) related to any unsuccessful equity or debt offering permitted by
this Agreement;
 
(47)                  (viii)       [Reserved];
 
(48)                  (ix)          the proceeds of which shall be used by
Holdings to pay (or to make a payment to Parent or any other Intermediate
Holding Company to enable it to pay) customary salary, bonus and other benefits
payable to officers and employees of the Parent or any Intermediate Holding
Company to the extent such salaries, bonuses and other benefits are directly
attributable to the ownership or operations of the Parent Guarantor, the
Borrowers and the Restricted Subsidiaries; and
 
 
 
 
-133-

--------------------------------------------------------------------------------

 
 
(49)                  (x)           the proceeds of which shall be used by
Holdings to pay (or to make a payment to Parent or any other Intermediate
Holding Company to enable it to pay) amounts of the type described in Section
7.08(g), in each case to the extent the applicable payment would be permitted
under the applicable clause in Section 7.08 if such payment were to be made by a
Borrower Party.;
 
(f)           so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, in addition to the foregoing Restricted
Payments, the Parent Guarantor, the Borrowers and the Restricted Subsidiaries
may make additional Restricted Payments to Holdings in an aggregate amount that
does not exceed $300,000,000, plus the CNI Growth Amount as in effect
immediately prior to the time of making of such Restricted Payment; and
 
(g)           so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, in addition to the foregoing Restricted
Payments, the Parent Guarantor, the Borrowers and the Restricted Subsidiaries
may make additional Restricted Payments to Holdings in an amount not to exceed
the amount of any Eligible Equity Proceeds which are Not Otherwise Applied.; and
 
(h)           the payment of any dividend by any Borrower Party to its direct
parent, Holdings, any Intermediate Holding Company and Parent within 60 days
after the date of Parent’s declaration of a dividend, if at the date of
declaration such payment would have complied with the provisions of this
Agreement (it being understood that the payment of such dividend will be deemed
to be utilization, in an amount equal to the amount of such dividend, of any
basket relied upon to establish that such dividend was permitted on the date of
declaration thereof).
 
Section 7.07.         Change Inin Nature of Business.  Engage in any material
line of business substantially different from those lines of business conducted
by the Parent Guarantor, the Borrowers and the Restricted Subsidiaries on the
date hereof or any business reasonably related or ancillary thereto.
 
Section 7.08.         Transactions Withwith Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrowers, whether or not in
the ordinary course of business, other than (a) transactions among Loan Parties,
(b) on fair and reasonable terms substantially as favorable to the Parent
Guarantor, the relevant Borrower or such Restricted Subsidiary as would be
obtainable by the Parent Guarantor, such Borrower or such Restricted Subsidiary
in a comparable arm’s-length transaction with a Person other than an Affiliate,
(c) the payment of fees and expenses in connection with the consummation of the
Transactions, (d) loans and other transactions by the Parent Guarantor, the
Borrowers and the Subsidiaries to the extent not prohibited by this Agreement,
(e) entering into employment and severance arrangements between Parent, any
Intermediate Holding Company, the Parent Guarantor, the Borrowers and the
Restricted Subsidiaries and their respective officers and employees, as
determined in good faith by the board of directors or senior management of the
relevant Person, (f) the payment of customary fees and reimbursement of
reasonable out-of-pocket costs of, and customary indemnities provided to or on
behalf of, directors, officers and employees of the Parent, any Intermediate
Holding Company, the Parent Guarantor, the Borrowers and the Restricted
Subsidiaries in the ordinary course of
 
 
 
-134-

--------------------------------------------------------------------------------

 
 
 
business or the Sponsors or to their Affiliates, to the extent attributable to
the ownership or operations of the Parent Guarantor, the Borrowers and the
Restricted Subsidiaries, as determined in good faith by the board of directors
or senior management of the relevant Person, (g) the payment of fees, expenses,
indemnities or other payments pursuant to, and transactions pursuant to, the
permitted agreements in existence on the Closing Date and set forth on Schedule
7.08 or any amendment thereto to the extent such an amendment is not adverse to
the Lenders in any material respect and (h) Restricted Payments permitted under
Section 7.06.
 
Section 7.09.         Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document,
the Senior Notes Indenture, customary terms in any documentation providing for
any Additional Debt or Credit Agreement Refinancing Indebtedness or customary
terms in any documentation providing for any Permitted Refinancing thereofof any
of the foregoing) that limits the ability of (a) any Restricted Subsidiary to
make Restricted Payments to any Borrower or any Guarantor or to otherwise
transfer property to or invest in any Borrower or any Guarantor, or (b) any
Borrower or any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Secured Parties with respect to
the Facilities and the Obligations or under the Loan Documents; provided that
the foregoing shall not apply to Contractual Obligations which (i) (x) exist on
the date hereof and (to the extent not otherwise permitted by this Section 7.09)
are listed on Schedule 7.09 hereto and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of the restrictions described in clause
(a) or (b) that are contained in such Contractual Obligation, (ii) are binding
on a Restricted Subsidiary at the time such Restricted Subsidiary first becomes
a Restricted Subsidiary, so long as such Contractual Obligations were not
entered into in contemplation of such Person becoming a Restricted Subsidiary,
(iii) represent Indebtedness of a Restricted Subsidiary which is not a Loan
Party which is permitted by Section 7.03, (iv) arise in connection with any
Disposition permitted by Section 7.05, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.02 and applicable solely to such joint venture, (vi)
are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
or that expressly permits Liens for the benefit of the Agents and the Lenders
with respect to the credit facilities established hereunder and the Obligations
under the Loan Documents on a senior basis without the requirement that such
holders of such Indebtedness be secured by such Liens on an equal and ratable,
or junior, basis, (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions may relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 7.03(b)(v) to the extent that such restrictions apply only
to the property or assets securing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest or (x) are customary provisions restricting assignment or
transfer of any agreement entered into in the ordinary course of business.
 
 
 
-135-

--------------------------------------------------------------------------------

 
 
 
Section 7.10.         Financial Covenants.
 
(a)           Leverage Ratio.  Permit the Leverage Ratio as of the end of any
fiscal quarter of the Parent Guarantor (beginning with the fiscal quarter ending
JuneSeptember 30, 20112012 set forth below to be greater than the ratio set
forth below opposite such fiscal quarter):
 
Fiscal Year
First Quarter
Second Quarter
Third Quarter
Fourth Quarter
20112012
N/A
4.50 to 1.00N/A
4.504.25 to 1.00
4.504.25 to 1.00
20122013
4.254.00 to 1.00
4.254.00 to 1.00
4.254.00 to 1.00
4.254.00 to 1.00
2013
3.50 to 1.00
3.50 to 1.00
3.50 to 1.00
3.50 to 1.00
2014
3.253.75 to 1.00
3.253.75 to 1.00
3.253.75 to 1.00
3.253.75 to 1.00
2015Thereafter
3.003.50 to 1.00
3.003.50 to 1.00
3.003.50 to 1.00
3.003.50 to 1.00
Thereafter
3.00 to 1.00
3.00 to 1.00
3.00 to 1.00
3.00 to 1.00



(b)           Interest Coverage Ratio.  Permit the Interest Coverage Ratio as of
the end of any fiscal quarter of the Parent Guarantor (beginning with the fiscal
quarter ending JuneSeptember  30, 20112012) to be less than 2.50 to 1.00.
 
Section 7.11.         Amendments of Certain Documents.  Amend or otherwise
modify (a) any of its Organization Documents in a manner materially adverse to
the Administrative Agent or the Lenders and (b) any term or condition of any
Junior Financing Documentation in any manner materially adverse to the interests
of the Administrative Agent or the Lenders.
 
Section 7.12.         Accounting Changes.  Make any change in fiscal year.
 
Section 7.13.         Prepayments, Etc. Ofof Indebtedness.  Voluntarily prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner (it being understood that payments of regularly scheduled
principal and interest shall be permitted) any Junior Financing or make any
payment in violation of any subordination terms of any Junior Financing
Documentation, except (i) so long as no Event of Default shall have occurred and
be continuing or would result therefrom, (x) for an aggregate purchase price, or
in an aggregate prepayment amount, not to exceed $200,000,000, plus an amount
equal to (A) 100% of Cumulative Excess Cash Flow that is Not Otherwise Applied
and (B) the CNI Growth Amount as in effect immediately prior to the time of
making such purchase or prepayment or (y) the refinancing thereof with the Net
Cash Proceeds of any Permitted Subordinated Indebtedness or Eligible Equity
Proceeds that are Not Otherwise Applied, (ii) the conversion of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests) and
(iii) with respect to intercompany subordinated indebtedness, to the extent
consistent with the subordination terms thereof.
 
Section 7.14.         Equity Interests of the Borrowers.  Create, incur, assume
or suffer to exist any Lien on any Equity Interests of any Borrower (other than
Liens permitted by SectionSections 7.01(a)(i), (w) and (x) and nonconsensual
Liens to the extent permitted under Section 7.01).
 
Section 7.15.         Designated Senior Debt.  Designate any Indebtedness (other
than under this Agreement and the other Loan Documents) of the Borrowers or the
Restricted Subsid-
 
 
 
-136-

--------------------------------------------------------------------------------

 
 
 
iaries as “Designated Senior Indebtedness” or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation.
 
ARTICLE 8
 
Events of Default and Remedies
 
Section 8.01.         Events of Default.  Any of the following shall constitute
an Event of Default:
 
(a)           Non-Payment.  Any Borrower or any other Loan Party fails to pay
(i) when due, any amount of principal of any Loan or any L/C Borrowing, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or
 
(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03(a), Section
6.05(a) (solely with respect to the Borrowers) or Section 6.11 or Article 7; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after notice thereof by the
Administrative Agent to the Borrowers; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or
 
(e)           Cross-Default.  Any Loan Party or any Restricted Subsidiary
(i) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate outstanding principal amount of not
less than the Threshold Amount, or (ii) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (e)(ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness; or
 
 
 
 
-137-

--------------------------------------------------------------------------------

 
 
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party or any of its
Restricted Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, examiner,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, examiner, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding or any similar steps or proceedings under Debtor Relief Laws
applicable to any Loan Party or any of their Restricted Subsidiaries; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or
 
(h)           Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary one or more final judgments or orders for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer has been
notified of such judgment or order and does not deny coverage) that are not
paid, bonded or otherwise discharged and there is a period of sixty (60)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
 
(i)           ERISA.  An ERISA Event shall have occurred (or a similar event
shall have occurred with respect to a Foreign Plan) that, when taken together
with all other ERISA Events that have occurred (and similar events that have
occurred with respect to Foreign Plans), could reasonably be expected to result
in a Material Adverse Effect; or
 
(j)           Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party contests in writing the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments or as a result of a transaction permitted hereunder or thereunder
(including under Section 7.04 or Section 7.05)), or purports in writing to
revoke or rescind any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
 
 
 
-138-

--------------------------------------------------------------------------------

 
 
(l)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or Sections 6.12 and 6.20 shall for any reason
(other than pursuant to the terms thereof including as a result of a transaction
permitted under Section 7.04 or Section 7.05) cease to create a valid and
perfected first priority Lien on and security interest in (or, in the case of
Collateral of any Loan Party organized under the laws of Bermuda (or the Equity
Interests of any company organized under the laws of Bermuda), the failure to
maintain a first priority registered charge over) the Collateral covered
thereby, subject to Liens permitted under Section 7.01, or any Loan Party shall
assert in writing such invalidity or lack of perfection or priority (other than
in an informational notice to the Administrative Agent), except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code financings statements or continuation statements or
other equivalent filings and except, as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and the related insurer shall not have denied or disclaimed in
writing that such losses are covered by such title insurance policy.
 
Section 8.02.         Remedies Upon Event Ofof Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:
 
(a)           declare the Commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
 
(c)           require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;
 
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States or any similar Debtor Relief Laws, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
 
 
 
-139-

--------------------------------------------------------------------------------

 
 
 
Section 8.03.         Application Ofof Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 10.04 and amounts payable under Article 3, but not including principal
of or interest on any Loan) payable to the Administrative Agent in its capacity
as such;
 
Second, to the payment in full of the Unfunded Advances/Participations (the
amounts so applied to be distributed between or among the Administrative Agent,
the Swing Line Lender and any L/C Issuer pro rata in accordance with the amounts
of Unfunded Advances/Participations owed to them on the date of any
distribution);
 
Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;
 
Fifth, to payment of (i) that portion of the Obligations constituting unpaid
principal of the Loans, (ii) the Secured Hedge Obligations and the Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fifth held by them;
 
Sixth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
 
Seventh, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be ap-
 
 
 
-140-

--------------------------------------------------------------------------------

 
 
 
plied to the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrowers.
 
ARTICLE 9
 
Administrative Agent and Other Agents
 
Section 9.01.         Appointment Andand Authorization Ofof Agents.
 
(a)           Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
 
(b)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article 9 with respect to any acts taken or omissions suffered by
the L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article 9 and in the definition of “Agent-Related Person” included the L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to the L/C Issuer.
 
(c)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), L/C Issuer (if applicable) and a
potential Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all
 
 
 
-141-

--------------------------------------------------------------------------------

 
 
 
provisions of this Article 9 (including, without limitation, Section 9.07 as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
(d)           Each of the Lenders acknowledge and consent to the parallel debt
structure which is included in the Dutch Security Documents.
 
(e)           Each of the Lenders appoints the Administrative Agent to act as
its agent under and in connection with the French law Security Agreements in
accordance with article 2328-1 of the French Civil Code.
 
(f)           Each of the Secured Parties appoints the Administrative Agent to
act as its collateral agent under and in connection with any German Security
Documents as set out in the German Security Trust Agreement.  In furtherance of
the grant of security interests set forth in the German Security Documents and
the enforcement thereof, the parties agree as follows:
 
(i)       Unless expressly provided to the contrary, the Administrative Agent
holds or administers (as applicable) any security created by a Security
Agreement governed by German law for the Secured Parties in accordance with the
German Security Trust Agreement.
 
(ii)       Unless expressly provided to the contrary in any Loan Document, the
Administrative Agent holds:
 
(A)          the benefit of any Administrative Agent Claims; and
 
(B)           any proceeds of security,
 
for the benefit, and as the property, of the Secured Parties and so that they
are not available to the personal creditors of the Administrative Agent.
 
(iii)       The Administrative Agent will separately identify in its records the
property rights referred to in paragraph (f)(ii) above.
 
(iv)       Each Loan Party shall pay the Administrative Agent, as an independent
and separate creditor, an amount equal to each Secured Party Claim on its due
date.
 
(v)       The Administrative Agent may enforce performance of any Administrative
Agent Claim in its own name as an independent and separate right.  This includes
any suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in respect of any kind of insolvency proceeding.
 
(vi)       Each Secured Party must, at the request of the Administrative  Agent,
perform any act required in connection with the enforcement of any
Administrative Agent Claim.  This includes joining in any proceedings as
co-claimant with the Administrative Agent.
 
 
 
 
-142-

--------------------------------------------------------------------------------

 
 
(vii)     Unless the Administrative Agent fails to enforce an
Administrative  Agent Claim within a reasonable time after its due date, a
Secured Party may not take any action to enforce the corresponding Secured Party
Claim unless it is requested to do so by the Administrative Agent.
 
(viii)    To the extent permitted by applicable law, each Loan Party irrevocably
and unconditionally waives any right it may have to require a Secured Party to
join in any proceedings under German law as co-claimant with the Administrative
Agent in respect of any Administrative Agent Claim.
 
(ix)       (A) Discharge by an Loan Party of a Secured Party Claim will
discharge the corresponding Administrative Agent Claim on a dollar for dollar
basis and (B) discharge by an Loan Party of an Administrative Agent Claim will
discharge the corresponding Secured Party Claim on a dollar for dollar basis.
 
(x)       The aggregate amount of the Administrative Agent Claims will never
exceed the aggregate amount of Secured Party Claims.
 
(xi)       If the Administrative Agent returns to any Loan Party, whether in any
kind of insolvency proceedings or otherwise, any recovery in respect of which it
has made a payment to a Secured Party, that Secured Party must repay an amount
equal to that recovery to the Administrative Agent.
 
Section 9.02.         Delegation Ofof Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder) by or through agents, employees or
attorneys-in-fact, such sub-agents as shall be deemed necessary by the
Administrative Agent and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
 
Section 9.03.         Liability Ofof Agents.  No Agent-Related Person shall (a)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the
 
 
 
-143-

--------------------------------------------------------------------------------

 
 
 
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.
 
Section 9.04.         Reliance Byby Agents.
 
(a)           Each Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent.  Each Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.
 
(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
Section 9.05.          Notice Ofof Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or the
relevant Borrower referring to this Agreement, describing such Default and
stating that such notice is a “notice of default.”  The Administrative Agent
will notify the Lenders of its receipt of any such notice.  The Administrative
Agent shall take such action with respect to any Event of Default as may be
directed by the Required Lenders in accordance with Article 8; provided that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.
 
Section 9.06.        Credit Decision; Disclosure Ofof Information Byby
Agents.  Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their
 
 
 
-144-

--------------------------------------------------------------------------------

 
 
 
possession.  Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrowers and the other Loan Parties
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers
and the other Loan Parties.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.
 
Section 9.07.         Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting from such Agent-Related
Person’s own gross negligence or willful misconduct; provided that no action
taken in accordance with the directions of the Required Lenders shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section 9.07.  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers.  The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.
 
Section 9.08.         Agents in Their Individual Capacities.  Bank of America
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though Bank of
America were not the Administrative Agent or the L/C Issuer hereunder and
without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such
 
 
 
-145-

--------------------------------------------------------------------------------

 
 
 
activities, Bank of America or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.  With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent or the L/C Issuer, and the terms “Lender” and “Lenders” include Bank of
America in its individual capacity.
 
Section 9.09.         Successor Agents.  The Administrative Agent may resign as
the Administrative Agent upon thirty (30) days’ notice to the Lenders.  If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrowers at all times other than
during the existence of an Event of Default under Section 8.01(f) (which consent
of the Borrowers shall not be unreasonably withheld or delayed).  If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrowers, a successor agent from among the
Lenders.  Upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated.  After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article 9 and Section 10.04 and Section 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement.  If no successor agent has accepted appointment as
the Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above; provided that in the case of any Collateral held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed.  Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, the Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.
 
Section 9.10.         Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement,
 
 
 
-146-

--------------------------------------------------------------------------------

 
 
 
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.03(i), Section 2.03(j), Section
2.09 and Section 10.04) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09 and Section 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
Section 9.11.         Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent:
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (x)
obligations under Secured Hedge Agreements, (y) Cash Management Obligations not
yet due and payable and (z) contingent indemnification obligations not yet
accrued and payable) and the expiration or termination of all Letters of Credit
(including as a result of a Letter of Credit being deemed to be no longer
outstanding hereunder in accordance with the Cash Collateralization or
back-to-back letter of credit provisions set forth in Section 2.03(g)), (ii)
that is Disposed or to be Disposed as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document to any Person
other than a Loan Party, (iii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required
 
 
 
-147-

--------------------------------------------------------------------------------

 
 
 
Lenders or (iv) owned by a Guarantor upon release of such Guarantor from its
obligations under its Guaranty pursuant to clause (c) below;
 
(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(b), Section 7.01(e), Section 7.01(f),
Section 7.01(g), Section 7.01(i), Section 7.01(j), Section 7.01(m), Section
7.01(p), Section 7.01(r), Section 7.01(u) and Section 7.01(v);
 
(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
or designation permitted hereunder; provided that no such release shall occur if
such Guarantor continues to be a guarantor in respect of any Specified Junior
Financing Obligation unless and until each guarantor is (or is being
simultaneously) released from its guarantee with respect to such Specified
Junior Financing Obligation; and
 
(d)           to enter into customary agreements with advisors of the Borrowers
and their Affiliates in order to gain access to materials prepared by such
advisors in connection with “whitewash” or comparable procedures effected in
connection with the Acquisition.
 
In connection with the incurrence by the Parent Guarantor, the Borrowers or any
Restricted Subsidiary of any Indebtedness that is secured by Liens permitted by
Section 7.01, at the request of Borrowers, the Administrative Agent (including
in its capacity as “collateral agent” under the Loan Documents) agrees to
execute and deliver an intercreditor agreement in accordance with the applicable
provisions of Section 7.01 and Section 7.03, including any First Lien
Intercreditor Agreement or Second Lien Intercreditor Agreement, as applicable,
and any amendments, amendments and restatements, restatements or waivers of or
supplements thereto.  In connection with any such amendment, restatement,
waiver, supplement or other modification, the Loan Parties shall deliver such
officers’ certificates and supporting documentation as the Administrative Agent
may reasonably request.  The Lenders hereby authorize the Administrative Agent
to take any action contemplated by this Section 9.11.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11.  In each case as
specified in this Section 9.11, the Administrative Agent will, at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.11.
 
Section 9.12.         Other Agents; Arrangers and Managers.  None of the Lenders
or other Persons identified on the front page or signature pages of this
Agreement as a “Syndication Agent,” “Co-Documentation Agent,” “Amendment No. 1
Syndication Agent,” “joint lead arranger” or “joint bookrunner” shall have any
right, power, obligation, liability, responsibility or
 
 
 
-148-

--------------------------------------------------------------------------------

 
 
 
duty under this Agreement other than those applicable to all Lenders as such and
shall be entitled to all of the benefits of this Article 9.  Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
 
Section 9.13.         Appointment of Supplemental Administrative Agents.
 
(a)           It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case the Administrative Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).
 
(b)           In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of Section
9.07 (obligating the Borrowers to pay the Administrative Agent’s expenses and to
indemnify the Administrative Agent) that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.
 
(c)           Should any instrument in writing from any Borrower or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the relevant Borrower
shall, or shall cause such Loan Party to, execute, acknowledge and deliver any
and all such instruments promptly upon request by the Administrative Agent.  In
case any Supplemental Administrative Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of
 
 
 
-149-

--------------------------------------------------------------------------------

 
 
 
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.
 
Section 9.14.         Withholding Tax.  To the extent required by any applicable
Law, an Agent may withhold from any payment to any Lender (including, for
purposes of this Section 9.14, any L/C Issuer), an amount equivalent to any
applicable withholding tax.  Without limiting or expanding the obligations of
any Loan Party under Section 3.01, each Lender shall, and does hereby, indemnify
the relevant Agent, within 30 calendar days after demand therefor, against any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Agent)
incurred by or asserted against the Agent by the IRS or any other Governmental
Authority as a result of the failure of the Agent to properly withhold tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
property executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding tax ineffective).  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14.  The agreements in
this Section 9.14 shall survive the resignation and/or replacement of the Agent,
any assignment of rights by, or the replacement of, a Lender, and the repayment,
satisfaction or discharge of any Loans and all other amounts payable hereunder.
 
ARTICLE 10
 
Miscellaneous
 
Section 10.01.       Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
any Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and the relevant Borrower or the applicable
Loan Party, as the case may be, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:
 
(a)           extend or increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby (it being understood
that a waiver of any condition precedent set forth in Section 4.01, Section 4.02
or Section 4.03, or the waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);
 
(b)           postpone any date scheduled for any payment of principal or
interest under Section 2.07 or Section 2.08 or fees under Section 2.03(i) or
Section 2.09(a), without the written consent of each Lender directly affected
thereby, it being understood that the
 
 
 
-150-

--------------------------------------------------------------------------------

 
 
 
waiver of any mandatory prepayment of the Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest;
 
(c)           reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby, it being understood that any change to the
definition of Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in any rate of interest or fees; provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrowers to pay interest at
the Default Rate;
 
(d)           change any provision of this Section 10.01 or the definition of
“Required Lenders” without the written consent of each Lender;
 
(e)           release all or substantially all of the Collateral in any
transaction or series of related transactions (it being understood that a
transaction permitted under Section 7.05 shall not constitute the release of all
or substantially all of the Collateral), without the written consent of each
Lender;
 
(f)           other than in connection with a transaction permitted under
Section 7.04 or Section 7.05, release any material Guarantor from its
obligations under the Guaranty, without the written consent of each Lender; or
 
(g)           change any provision of Section 10.07(j) without the written
consent of each Lender;
 
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(f) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) no amendment,
waiver or consent shall amend, modify supplement or waive any condition
precedent to any extension of credit under the Revolving Facility set forth in
Section 4.02 without the written consent of the Required Revolving Lenders under
the Revolving Facility (it being understood that amendments, modifications,
supplements or waivers of any other provision  of any Loan Document, including
any representation or warranty, any covenant or any Default, shall be deemed to
be effective for purposes of determining whether the conditions precedent set
forth in Section 4.02 have been satisfied regardless of whether the Required
Revolving Lenders shall have consented to such amendment, modification,
supplement or waiv-
 
 
 
-151-

--------------------------------------------------------------------------------

 
 
 
er).  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (x) the Commitment of such Lender may not be increased or
extended without the consent of such Lender (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders) and (y) the principal of such Lender’s Loans shall not be reduced or
forgiven without the consent of such Lender.
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the relevant Borrower (a) to add one or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrowers and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Rate for such Replacement Term Loans shall not be higher than the
Applicable Rate for such Refinanced Term Loans, (c) the Weighted Average Life to
Maturity of such Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinanced Term Loans at the time of such
refinancing and (d) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.
 
Notwithstanding anything to the contrary contained in this Section 10.01, in the
event that the Borrowers request that this Agreement be modified or amended in a
manner that would require the unanimous consent of all of the Lenders and such
modification or amendment is agreed to by the Required Lenders, then with the
consent of the Borrowers and the Required Lenders, the Borrowers and the
Required Lenders shall be permitted to amend the Agreement without the consent
of the Non-Consenting Lenders to provide for (a) the termination of the
Commitment of each Non-Consenting Lender that are (x) Revolving Credit Lenders,
(y) Term Lenders or (z) both, at the election of the Borrowers and the Required
Lenders, (b) the addition to this Agreement of one or more other financial
institutions (each of which shall be an Eligible Assignee), or an increase in
the Commitment of one or more of the Required Lenders (with the written consent
thereof), so that the total Commitment after giving effect to such amendment
shall be in the same amount as the total Commitment immediately before giving
effect to such amendment, (c) if any Loans are outstanding at the time of such
amendment, the making of such additional Loans by such new financial
institutions or Required Lender or Lenders, as the case
 
 
 
-152-

--------------------------------------------------------------------------------

 
 
 
may be, as may be necessary to repay in full, at par, the outstanding Loans of
the Non-Consenting Lenders (including, without limitation, any amounts payable
pursuant to Section 3.05) immediately before giving effect to such amendment and
(d) such other modifications to this Agreement as may be appropriate to effect
the foregoing clauses (a), (b) and (c).
 
Section 10.02.       Notices and Other Communications; Facsimile Copies.
 
(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or any other Loan Document shall
be in writing (including by facsimile transmission).  All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
 
(i)       if to any Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
 
(ii)       if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the relevant
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed; and (D) if delivered by electronic mail,
when delivered; provided that notices and other communications to the
Administrative Agent, the L/C Issuer and the Swing Line Lender pursuant to
Article 2 shall not be effective until actually received by such Person.  In no
event shall a voice-mail message be effective as a notice, communication or
confirmation hereunder.
 
(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, the Agents and the Lenders.  The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile document or signature.
 
(c)           Reliance by Agents and Lenders.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even
 
 
 
-153-

--------------------------------------------------------------------------------

 
 
 
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrowers shall indemnify each Agent-Related Person
and each Lender from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower in the absence of gross negligence or willful misconduct.
 
Section 10.03.       No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
 
Section 10.04.       Attorney Costs, Expenses and Taxes.  The Borrowers agree
(a) to pay or reimburse the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
Cahill Gordon & Reindel llp and, if necessary, of one local counsel and one
regulatory counsel in each foreign jurisdiction as agreed between the
Administrative Agent and the Borrowers, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs of counsel (which counsel
shall be limited as provided in Section 10.05).  The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other reasonable
out-of-pocket expenses incurred by any Agent.  All amounts due under this
Section 10.04 shall be paid promptly.  The agreements in this Section 10.04
shall survive the termination of the Aggregate Commitments and repayment of all
other Obligations.  If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent or any
Lender, in its sole discretion.
 
Section 10.05.       Indemnification by the Borrowers.  Whether or not the
transactions contemplated hereby are consummated, the Borrowers shall indemnify
and hold harmless each Agent-Related Person, each Agent, each Arranger, each
Lender and their respective Affiliates, directors, officers, employees, members,
partners, counsel, agents, attorneys-in-fact, trustees and advisors
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs (which shall
be limited to one (1) counsel to the Indemnitees taken as a whole (and, if
necessary, one local counsel and one regulatory counsel to the Indemnitees taken
as a whole in each appropriate jurisdiction), unless (x) the interests of the
In-
 
 
 
-154-

--------------------------------------------------------------------------------

 
 
 
demnitees are sufficiently divergent, in which case one (1) additional counsel
may be appointed and (y) if the interests of any Indemnitee or group of
Indemnitees (other than all of the Indemnitees) are distinctly or
disproportionately affected, one (1) additional counsel for such Indemnitee or
group of Indemnitees in the case of clause (a) below)) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (c) any actual or alleged presence or
Release of Hazardous Materials on, at, under or from any property or facility
currently or formerly owned or operated by any Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to any
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (and regardless of whether such matter is
instituted by a third party or by any Borrower or any other Loan Party) (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (x) have been determined in the final, non-appealable judgment of
a court of competent jurisdiction to have resulted primarily from the gross
negligence or willful misconduct of such Indemnitee or a material breach of the
Loan Documents by such Indemnitee or (y) arise from claims of any of the Lenders
solely against one or more Lenders (and not by one or more Lenders against the
Administrative Agent or one or more of the other Agents) that have not resulted
from the action, inaction, participation or contribution of any Borrower or
their respective Subsidiaries or other Affiliates or any of their respective
officers, directors, stockholders, partners, members, employees, agents,
representatives or advisors.  No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that the foregoing shall not limit the obligations of
any Loan Party under the first sentence of this Section 10.05.  In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.  All amounts due under this Section 10.05 shall be
paid promptly.  The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Agent, Arranger
or
 
 
 
-155-

--------------------------------------------------------------------------------

 
 
 
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
Section 10.06.       Payments Set Aside.  To the extent that any payment by or
on behalf of any Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Federal Funds Rate from time to time in
effect.
 
Section 10.07.       Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.07(b) or, in the case of any Eligible Assignee that,
upon giving effect to such assignment, would be an Affiliated Lender, Section
10.07(j), (ii) by way of participation in accordance with the provisions of
Section 10.07(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(f) or Section 10.07(h), as the case
may be, or (iv) to an SPC in accordance with the provisions of Section 10.07(g)
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(d) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (i) except in the case
of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the outstanding principal balance of the Loan of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent shall not be less than $2,500,000, in the case of any assignment in
respect of the Revolving Credit Facility, or
 
 
 
-156-

--------------------------------------------------------------------------------

 
 
 
$1,000,000, in the case of any assignment in respect of any Term Loans
(provided, however, that concurrent assignments to or by Approved Funds will be
treated as a single assignment for the purpose of meeting the minimum transfer
requirements); (ii) except in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund (but subject to clause (iv) below),
each of the Administrative Agent and, so long as no Event of Default in respect
of Section 8.01(a), Section 8.01(f) or Section 8.01(g)(i) or has occurred and is
continuing and except for assignments in connection with the exchange of
Lenders’ interests pursuant to arrangements relating thereto among the Lenders
following the date on which either any Event of Default referred to in Section
8.01(f) or Section 8.01(g)(i) shall have occurred and be continuing in respect
of any Borrower or the Loans shall have been declared immediately due and
payable pursuant to Section 8.02, each Borrower consents to such assignment
(each such consent not to be unreasonably withheld or delayed); (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loans or the Commitment assigned, except that this clause (iii) shall not
(x) apply to rights in respect of Swing Line Loans or (y) prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis; (iv) any assignment of a Revolving Credit
Commitment must be approved by the Administrative Agent, the L/C Issuer and the
Swing Line Lender (each such consent not to be unreasonably withheld or
delayed); (v) the parties (other than the relevant Borrower unless its consent
to such assignment is required hereunder) to each assignment shall (A) execute
and deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (which
initially shall be ClearPar, LLC) or (B) manually execute and deliver to the
Administrative Agent an Assignment and Assumption together with a processing and
recordation fee of $3,500 (which fee (x) no Borrower shall have an obligation to
pay except as required in Section 3.07 and (y) may be waived by the
Administrative Agent in its discretion); provided that only a single processing
and recordation fee shall be payable in respect of multiple contemporaneous
assignments to Approved Funds with respect to any Lender; (vi) the assigning
Lender shall deliver any Notes evidencing such Loans to the relevant Borrower or
the Administrative Agent and (vii) each assignment by an Affiliated Lender shall
be acknowledged by the Parent Guarantor.  Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 10.07(c), from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 3.01,
Section 3.04, Section 3.05, Section 10.04 and Section 10.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, and the surrender by the assigning Lender of its
Note, the relevant Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.07(d).
 
 
 
-157-

--------------------------------------------------------------------------------

 
 
 
(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrowers, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by any
Borrower, any Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
 
(d)           Any Lender may at any time, without the consent of, or notice to,
any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to Section
10.07(e), the Borrowers agree that each Participant shall be entitled to the
benefits of Section 3.01, Section 3.04 and Section 3.05 (subject to the
requirements and limitations therein and in Section 10.15) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b) and such Participant agrees to be bound by such Sections and
Section 3.06.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.01, Section 3.04 or Section 3.05 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the relevant Borrower’s prior written consent (which con-
 
 
 
-158-

--------------------------------------------------------------------------------

 
 
 
sent shall not be unreasonably withheld or delayed) and such Participant
complies with Section 3.06 and Section 10.15 as if such Participant were a
Lender.
 
(f)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the relevant Borrower (an “SPC”) the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof.  Each party hereto hereby agrees that (i) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the relevant
Borrower under this Agreement (including its obligations under Section 3.01,
Section 3.04 or Section 3.05), (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder.  The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the relevant Borrower and the Administrative Agent and
with the payment of a processing fee of $3,500, assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
 
(h)           Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may, without the consent of or notice to the
Administrative Agent or any Borrower, create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and, (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise (unless such trustee is an
Eligible Assignee which has complied with the requirements of Section 10.07(b)).
 
 
 
-159-

--------------------------------------------------------------------------------

 
 
 
(i)           Notwithstanding anything to the contrary contained herein, Bank of
America may, upon thirty (30) days’ notice to the Borrowers and the Lenders,
resign as L/C Issuer and/or the Swing Line Lender; provided that on or prior to
the expiration of such 30-day period with respect to Bank of America’s
resignation as L/C Issuer, Bank of America shall have identified a successor L/C
Issuer reasonably acceptable to the Borrowers willing to accept its appointment
as successor L/C Issuer.  In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Lenders willing to accept such appointment a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be, except as expressly provided above.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights and obligations of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).
 
(j)           (i)  Notwithstanding the definition of “Eligible Assignee” or
anything else to the contrary contained in this Agreement, any Lender may assign
all or a portion of its Term Loans to any Person who, after giving effect to
such assignment, would be an Affiliated Lender (without the consent of any
Person but subject to acknowledgment by the Administrative Agent and the Parent
Guarantor); provided that:
 
(A)          except as previously disclosed in writing to the Administrative
Agent and the Term Lenders, each Affiliated Lender represents and warrants as of
the date of any assignment to such Affiliated Lender pursuant to this Section
10.07(j), that neither the Affiliated Lender nor any Equity Sponsor to which
such Affiliated Lender is an Affiliate, has any material non-public information
(“MNPI”) with respect to any Borrower Party, the Parent Guarantor or its
Restricted Subsidiaries or securities that both (a) has not been disclosed to
the assigning Lender (other than because such assigning Lender does not wish to
receive MNPI with respect to any Borrower Party, the Parent Guarantor or its
Restricted Subsidiaries or securities) prior to such date and (b) could
reasonably be expected to have a material effect upon, or otherwise be material,
to a Term Lender’s decision to assign Term Loans to such Affiliated Lender;
 
(B)           the assigning Lender and the Affiliated Lender purchasing such
Lender’s Term Loans shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit R hereto (an
“Affiliated Lender Assignment and Assumption”);
 
(C)           for the avoidance of doubt, Lenders shall not be permitted to
assign Revolving Credit Commitments or Revolving Credit Loans to an Affiliated
Lender and any purported assignment of Revolving Credit Commitments or Revolving
Credit Loans to an Affiliated Lender shall be null and void; and
 
 
 
-160-

--------------------------------------------------------------------------------

 
 
 
(D)          at the time of such assignment after giving affecteffect to such
assignment, the aggregate principal amount of all Loans held by Affiliated
Lenders shall not exceed 20% of the aggregate principal amount of all Loans and
Commitments outstanding under this Agreement.
 
                          (ii)Notwithstanding anything to the contrary in this
Agreement, no Affiliated Lender shall have any right to (A) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender to which representatives of the Loan Parties
are not invited, or (B) receive any information or material prepared by
Administrative Agent or any Lender or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives.
 
                          (iii)Notwithstanding anything in Section 10.01 or the
definition of “Required Lenders” to the contrary, for purposes of determining
whether the Required Lenders, all affected Lenders or all Lenders have (A)
consented (or not consented) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (B) otherwise acted on any matter related
to any Loan Document, or (C) directed or required the Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, an Affiliated Lender shall be deemed to
have voted its interest as a Lender without discretion in the same proportion as
the allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders; provided that no amendment, modification, waiver, consent or
other action with respect to any Loan Document shall deprive such Affiliated
Lender of its Pro Rata Share of any payments to which such Affiliated Lender is
entitled under the Loan Documents without such Affiliated Lender providing its
consent; provided, further, that such Affiliated Lender shall have the right to
approve any amendment, modification, waiver or consent of the type described in
Section 10.01 (a), (b), (c), (d), (e), (f) or (g) of this Agreement to the
extent that such Affiliated Lender is directly and adversely affected thereby;
and in furtherance of the foregoing, (x) the Affiliated Lender agrees to execute
and deliver to the Administrative Agent any instrument reasonably requested by
the Administrative Agent to evidence the voting of its interest as a Lender in
accordance with the provisions of this Section 10.07(j); provided that if the
Affiliated Lender fails to promptly execute such instrument such failure shall
in no way prejudice any of the Administrative Agent’s rights under this
paragraph and (y) the Administrative Agent is hereby appointed (such appointment
being coupled with an interest) by the Affiliated Lender as the Affiliated
Lender’s attorney-in-fact, with full authority in the place and stead of the
Affiliated Lender and in the name of the Affiliated Lender, from time to time in
Administrative Agent’s discretion to take any action and to execute any
instrument that Administrative Agent may deem reasonably necessary to carry out
the provisions of this paragraph (j)(iii).
 
                          (iv)Each Affiliated Lender, solely in its capacity as
a Term Lender, hereby agrees, and each Affiliated Lender Assignment Agreement
shall provide a confirmation that, if any Borrower Party shall be subject to any
voluntary or involuntary proceeding commenced under any Debtor Relief Laws
(“Bankruptcy Proceedings”), (i) such Affiliated Lender shall not take any step
or action in such Bankruptcy Proceeding to object to, impede, or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Affiliated
 
 
 
-161-

--------------------------------------------------------------------------------

 
 
 
Lender’s claim with respect to its Loans (a “Claim”) (including, without
limitation, objecting to any debtor in possession financing, use of cash
collateral, grant of adequate protection, sale or disposition, compromise, or
plan of reorganization) so long as such Affiliated Lender is treated in
connection with such exercise or action on the same or better terms as the other
Term Lenders and (ii) with respect to any matter requiring the vote of Term
Lenders during the pendency of a Bankruptcy Proceeding (including, without
limitation, voting on any plan of reorganization), the Loans held by such
Affiliated Lender (and any Claim with respect thereto) shall be deemed to be
voted in accordance with clause (iii) of this Section 10.07(j), so long as such
Affiliate Lender is treated in connection with the exercise of such right or
taking of such action on the same or better terms as the other Term
Lenders.  For the avoidance of doubt, the Lenders and each Affiliated Lender
agree and acknowledge that the provisions set forth in this clause (iv) of
Section 10.07(j), and the related provisions set forth in each Affiliated Lender
Assignment and Assumption, constitute a “subordination agreement” as such term
is contemplated by, and utilized in, Section 510(a) of the United States
Bankruptcy Code, and, as such, would be enforceable for all purposes in any case
where a Borrower Party has filed for protection under any Debtor Relief Law
applicable to such Borrower Party.
 
The Parent Guarantor, each other Loan Party and the Lenders hereby acknowledge
that the Administrative Agent shall have no obligation to, and shall not be
liable for any failure to, monitor the compliance by the Parent Guarantor, the
Lenders or any Affiliated Lender.
 
The foregoing provisions of this Section 10.07(j) shall not apply to an
Investment Fund, and a Lender shall be permitted to assign all or a portion of
such Lender’s Loans to any Investment Fund without regard to the foregoing
provisions of this Section 10.07(j).
 
(k)           Notwithstanding anything to the contrary contained in this Section
10.07 or any other provision of this Agreement (including Section 2.05), so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom, any of the Borrower Parties may prepay outstanding Term Loans on the
following basis:
 
(i)       a Borrower Party shall have the right to make a voluntary prepayment
of the Term Loans at a discount to par (such prepayment, the “Discounted Term
Loan Prepayment”) pursuant to, at each Borrower Parties’ sole option, a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers, Borrower Solicitation of Discounted Prepayment Offers or a
Specified Lender Prepayment, in each case made in accordance with this Section
10.07(k); provided, (A) immediately before and immediately after giving effect
to any such Discounted Term Loan Prepayment by any Borrower or Loan Party, there
shall be not less than $50,000,000 of unused Revolving Credit Commitments, (B)
any such Discounted Term Loan Prepayment shall be financed by the Borrower Party
with internally generated funds or with Eligible Equity Proceeds or the proceeds
of Permitted Subordinated Indebtedness, in the each case that are Not Otherwise
Applied and (C) the Borrower Party shall not initiate any actions under this
Section in order to make a Discounted Term Loan Prepayment unless (1) at least
five (5) Business Days shall have passed since the consummation of the most
recent Discounted Term Loan Prepayment as a result of a prepayment made by the
Borrower Party on the applicable Discounted Prepayment Effective Date and (2) at
 
 
 
-162-

--------------------------------------------------------------------------------

 
 
 
least three (3) Business Days shall have passed since the consummation of the
most recent Discounted Term Loan Prepayment due to no Term Lender being willing
to accept any prepayment of any Term Loans at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the Borrower’s election
not to accept any Solicited Discounted Prepayment Offers made by a Term Lender.
 
(ii)       (A)  Subject to Section 10.07(k)(i), a Borrower Party may from time
to time offer to make a Discounted Term Loan Prepayment by providing the
Administrative Agent with three Business Days’ irrevocable notice in the form of
a Specified Discount Prepayment Notice; provided that (1) any such offer shall
be made available to each Term Lender, (2) any such offer shall specify the
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) and the specific percentage discount to par value (the
“Specified Discount”) of the principal amount of such Loans to be prepaid, (3)
the Specified Discount Prepayment Amount shall be in a minimum amount of
$2,000,000 and whole increments of $500,000, and (4) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date.  The
Administrative Agent will promptly provide each Term Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each Lender to the
Administrative Agent (or its delegate) by no later than 5:00 p.m., Eastern time,
on the third Business Day after the date of delivery of such notice to the Term
Lenders (the “Specified Discount Prepayment Response Date”).
 
(B)           Each Term Lender shall notify the Administrative Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its then outstanding Term Loans at the
Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount of such Lender’s outstanding principal amount of
such offered discounted prepayment to be prepaid.  Each acceptance of a
Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender shall
be irrevocable.  Any Term Lender whose Specified Discount Prepayment Notice is
not received by the Administrative Agent by the Specified Discount Prepayment
Response Date shall be deemed to have declined to accept such Borrower Offer of
Specified Discount Prepayment.
 
(C)           If there is at least one Discount Prepayment Accepting Lender, the
Borrower Party will prepay outstanding Term Loans pursuant to this Section
10.07(k)(ii) to each Discount Prepayment Accepting Lender in accordance with the
principal amount specified in such Lender’s Specified Discount Prepayment
Response given pursuant to the foregoing clause (B); provided that, if the
aggregate principal amount of Term Loans accepted for prepayment by all Discount
Prepayment Accepting Lenders exceeds the Specified Discount Prepayment Amount,
such prepayment shall be made pro rata among the Discount Prepayment Accepting
Lenders in accordance with the principal amount accepted by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower Party and subject to rounding requirements of the Administrative
Agent made in its sole reasonable discretion) will calculate such pro rata
factor (the “Specified Discount Pro-Rata Factor”).  The Administrative Agent
shall
 
 
 
-163-

--------------------------------------------------------------------------------

 
 
 
promptly, and in any case within five Business Days following the Specified
Discount Prepayment Response Date, notify (1) such Borrower Party of the Term
Lenders’ responses to such offer, the Discounted Prepayment Effective Date, and
the aggregate principal amount and Type of Loans of the Discounted Term Loan
Prepayment, (2) each Term Lender of the Discounted Prepayment Effective Date,
and the aggregate principal amount of all Term Loans to be prepaid at the
Specified Discount on such date, and (3) each Discount Prepayment Accepting
Lender of the Specified Discount Pro-Rata Factor, if any, and confirmation of
the principal amount and Type of Loans of such Lender to be prepaid at the
Specified Discount on such date.  Each determination by the Administrative Agent
of the amounts stated in the foregoing notices to the Borrower Party and Lenders
shall be conclusive and binding for all purposes absent manifest error.  The
payment amount specified in such notice to the Borrower Party shall be due and
payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with Section 10.07(k)(vi) below.
 
(iii)       (A)  Subject to Section 10.07(k)(i), a Borrower Party may from time
to time solicit Discount Range Prepayment Offers by providing the Administrative
Agent with three Business Days’ irrevocable notice in the form of a Discount
Range Prepayment Notice; provided that (1) any such solicitation shall be
extended to each Term Lender, (2) any such notice shall specify the maximum
aggregate principal amount of the Term Loans (the “Discount Range Prepayment
Amount”) and the maximum and minimum percentage discounts to par (the “Discount
Range”) of the principal amount of such Term Loans willing to be prepaid by the
Borrower Party, (3) the Discount Range Prepayment Amount shall be in a minimum
amount of $2,000,000 and whole increments of $500,000, and (4) each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date.  The Administrative Agent will promptly provide each
Term Lender with a copy of such Discount Range Prepayment Notice and a form of
the Discount Range Prepayment Offer to be submitted by a responding Term Lender
to the Administrative Agent (or its delegate) by no later than 5:00 p.m.,
Eastern time, on the third Business Day after the date of delivery of such
notice to the Term Lenders (the “Discount Range Prepayment Response
Date”).  Each Term Lender’s Discount Range Prepayment Offer shall be irrevocable
and shall specify a discount as a percentage of par within the Discount Range
(the “Submitted Discount”) at which such Term Lender is willing to allow
prepayment of its then outstanding Term Loans and the maximum aggregate
principal amount of such Term Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount.  Any Term Lender whose
Discount Range Prepayment Offer is not received by the Administrative Agent by
the Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.
 
(B)           The Administrative Agent shall review all Discount Range
Prepayment Offers received by it by the Discount Range Prepayment Response Date
and will determine (in consultation with the Borrower Party and subject to
rounding requirements of the Administrative Agent made in its sole reasonable
discretion) the Applicable Discount and the Term Loans to be prepaid at such
Applicable Discount in accordance with this Section.  The Borrower Party agrees
to accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Administrative Agent by the Discount Range
Prepayment Re-
 
 
 
-164-

--------------------------------------------------------------------------------

 
 
 
sponse Date, in the order from lowest Submitted Discount to highest Submitted
Discount, up to and including the lowest Submitted Discount within the Discount
Range (such lowest Submitted Discount being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan Prepayment in an aggregate
principal amount equal to the lower of (1) the Discount Range Prepayment Amount
and (2) the sum of all Submitted Amounts.  Each Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a percentage of par
value that is less than or equal to the Applicable Discount shall be deemed to
have irrevocably consented to prepayment of Term Loans equal to its Submitted
Amount (subject to any required pro-rationing pursuant to the following
sentence) at the Applicable Discount (each such Lender, a “Participating
Lender”).
 
(C)           If there is at least one Participating Lender, the Borrower Party
will prepay outstanding Term Loans pursuant to this Section 10.07(k)(iii) to
each Participating Lender in the aggregate principal amount specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at or below
the Applicable Discount exceeds the Discounted Prepayment Range Amount,
prepayment of the principal amount of the Term Loans for those Participating
Lenders whose Submitted Discount is less than or equal to the Applicable
Discount (the “Identified Participating Lenders”) shall be made pro rata among
the Identified Participating Lenders in accordance with the Submitted Amount of
each such Identified Participating Lender and the Administrative Agent (in
consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its sole reasonable discretion) will calculate such
pro rata factor (the “Discount Range Pro-Rata Factor”).  The Administrative
Agent shall promptly, and in any case within five Business Days following the
Discount Range Prepayment Response Date, notify (v) the Borrower Party of the
Term Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
Type of Loans of the Discounted Term Loan Prepayment, (x) each Term Lender of
the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount of all Term Loans to be prepaid at the Applicable
Discount on such date, (y) each Participating Lender of the aggregate principal
amount and Type of Loans of such Lender to be prepaid at the Applicable Discount
on such date, and (z) if applicable, each Identified Participating Lender of the
Discount Range Pro-Rata Factor.  Each determination by the Administrative Agent
of the amounts stated in the foregoing notices to the Borrower Party and Lenders
shall be conclusive and binding for all purposes absent manifest error.  The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower Party on the Discounted Prepayment Effective Date in accordance
with Section 10.07(k)(vi) below.
 
(iv)       (A)  Subject to Section 10.07(k)(i), a Borrower Party may from time
to time solicit Solicited Discounted Prepayment Offers by providing the
Administrative Agent with three Business Days’ irrevocable notice in the form of
a Solicited Discounted Prepayment Notice; provided that (1) any such
solicitation shall be extended to each Term Lender, (2) any such notice shall
specify the maximum aggregate principal amount of the Term Loans (the “Solicited
Discounted Prepayment Amount”) the Borrower
 
 
 
-165-

--------------------------------------------------------------------------------

 
 
 
Party is willing to prepay at a discount, (3) the Solicited Discounted
Prepayment Amount shall be in a minimum amount of $2,000,000 and whole
increments of $500,000, and (4) each such solicitation by the Borrower Party
shall remain outstanding through the Solicited Discounted Prepayment Response
Date.  The Administrative Agent will promptly provide each Term Lender with a
copy of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Lender to the
Administrative Agent (or its delegate) by no later than 5:00 p.m., Eastern time
on the third Business Day after the date of delivery of such notice to the Term
Lenders (the “Solicited Discounted Prepayment Response Date”).  Each Term
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y)
remain outstanding until the Acceptance Date, and (z) specify both a discount as
a percentage of par (the “Offered Discount”) at which such Term Lender is
willing to allow prepayment of its then outstanding Term Loans and the maximum
aggregate principal amount of such Term Loans (the “Offered Amount”) such Lender
is willing to have prepaid at the Offered Discount.  Any Term Lender whose
Solicited Discounted Prepayment Offer is not received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date shall be deemed to
have declined prepayment of any of its Term Loans at any discount to their par
value.
 
(B)           The Administrative Agent shall promptly provide the Borrower Party
with a copy of all Solicited Discounted Prepayment Offers received by it by the
Solicited Discounted Prepayment Response Date.  The Borrower Party shall review
all such Solicited Discounted Prepayment Offers and select, at its sole
discretion, the lowest of the Offered Discounts specified by the responding Term
Lenders in the Solicited Discounted Prepayment Offers that the Borrower Party is
willing to accept (the “Acceptable Discount”), if any; provided, however, that
the Acceptable Discount shall not be an Offered Discount that is higher than the
lowest Offered Discount for which the sum of each Offered Amount affiliated with
an Offered Discount that is less than or equal to such percentage of par yields
an amount at least equal to the Solicited Discounted Prepayment Amount.  If the
Borrower Party elects to accept any Offered Discount as the Acceptable Discount,
then as soon as practicable after the determination of the Acceptable Discount,
but in no event later than by the third Business Day after the date of receipt
by the Borrowers from the Administrative Agent of a copy of all Solicited
Discounted Prepayment Offers pursuant to the first sentence of this clause (B)
(the “Acceptance Date”), the Borrower Party shall submit an irrevocable
Acceptance and Prepayment Notice to the Administrative Agent setting forth the
Acceptable Discount.  If the Administrative Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrower Party by the Acceptance Date,
the Borrower Party shall be deemed to have rejected all Solicited Discounted
Prepayment Offers.
 
(C)           Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Administrative Agent by the Solicited Discounted
Prepayment Response Date, within five Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Administrative Agent will determine (in consultation with the
Borrower Party and subject to rounding requirements of the Administrative Agent
made in its sole reasonable discretion) the aggregate principal amount of Term
Loans (the “Acceptable Prepayment Amount”) to
 
 
 
-166-

--------------------------------------------------------------------------------

 
 
 
be prepaid by the Borrower Party at the Acceptable Discount in accordance with
this Section.  If the Borrower Party elects to accept any Acceptable Discount,
then the Borrower Party agrees to accept all Solicited Discounted Prepayment
Offers received by Administrative Agent by the Solicited Discounted Prepayment
Response Date, in the order from lowest Offered Discount to highest Offered
Discount, up to and including the Acceptable Discount.  Each Lender that has
submitted a Solicited Discounted Prepayment Offer to accept prepayment at a
percentage of par value that is less than or equal to the Acceptable Discount
shall be deemed to have irrevocably consented to prepayment of Term Loans equal
to its Offered Amount (subject to any required pro-rationing pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”).  The Borrower Party will prepay outstanding Term Loans pursuant to
this Section 10.07(k)(iv) to each Qualifying Lender in the aggregate principal
amount specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders at or below the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is less than or equal
to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be made
pro rata among the Identified Qualifying Lenders in accordance with the Offered
Amount of each such Identified Qualifying Lender and the Administrative Agent
(in consultation with the Borrower Party and subject to rounding requirements of
the Administrative Agent made in its sole reasonable discretion) will calculate
such pro rata factor (the “Solicited Discount Pro-Rata Factor”).  On or prior to
the Discounted Prepayment Determination Date, the Administrative Agent shall
promptly notify (v) the Borrower Party of the Discounted Prepayment Effective
Date, Acceptable Prepayment Amount and Type of Loans comprising the Discounted
Term Loan Prepayment, (x) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans to be prepaid at the Applicable Discount on such date, (y) each
Qualifying Lender of the aggregate principal amount and Type of Loans of such
Lender to be prepaid at the Acceptable Discount on such date, and (z) if
applicable, each Identified Qualifying Lender of the Solicited Discount Pro-Rata
Factor.  Each determination by the Administrative Agent of the amounts stated in
the foregoing notices to the Borrower Party and Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to the Borrower Party shall be due and payable by the Borrower Party
on the Discounted Prepayment Effective Date in accordance with Section
10.07(k)(vi) below.
 
(v)       The Borrower Parties shall be permitted to prepay Term Loans from any
Lender (each such prepayment, a “Specified Lender Prepayment”) and such
repurchase shall not be required to be consummated pursuant to paragraphs (ii)
through (iv) of this Section 10.07(k); provided that any such prepayments are
financed solely with Eligible Equity Proceeds or the proceeds of Permitted
Subordinated Indebtedness, in each case that are Not Otherwise Applied.
 
(vi)       If any Term  Loans are prepaid in accordance with paragraphs (ii)
through (iv) of this Section 10.07(k), the Borrower Party shall prepay such Term
Loans on the Discounted Prepayment Effective Date.  The Borrower Party shall
make such prepayment to Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders,
 
 
 
-167-

--------------------------------------------------------------------------------

 
 
 
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 12:00 noon on the Discounted Prepayment Effective Date.  All Term
Loans so prepaid by the Borrower Party shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date.  Each prepayment of the outstanding
Term Loans pursuant to this Section 10.07(k) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, and applied at par to the remaining principal repayment installments
of the Term Loans in inverse order of maturity.  The aggregate principal amount
of the Term Loans outstanding shall be deemed reduced by the full par value of
the aggregate principal amount of the Term Loans prepaid on (x) the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment and (y) by any
Specified Lender Prepayment on the date of consummation thereof.
 
(vii)      To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures (including as to
Type and Interest Periods of Term Loans to be so prepaid) established by the
Administrative Agent acting in its reasonable discretion in consultation with
the Borrower Parties.
 
(viii)     Notwithstanding anything herein to the contrary, for purposes of this
Section 10.07(k), each notice or other communication required to be delivered or
otherwise provided to the Administrative Agent (or its delegate) shall be deemed
to have been given upon Administrative Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next business day for the Administrative Agent.
 
(ix)       Each of the Borrower Parties and the Lenders acknowledges and agrees
that Administrative Agent may perform any and all of its duties under this
Section 10.07(k) by itself or through Merrill Lynch, Pierce, Fenner & Smith
Incorporated or any Agent Related Person of the Administrative Agent and
expressly consents to any such delegation of duties by the Administrative Agent
to Merrill Lynch, Pierce, Fenner & Smith Incorporated or such Agent Related
Person and the performance of such delegated duties by Merrill Lynch, Pierce,
Fenner & Smith Incorporated or Agent Related Person.  The exculpatory provisions
pursuant to this Agreement shall apply to Merrill Lynch, Pierce, Fenner & Smith
Incorporated and each Agent Related Person of the Administrative Agent and their
respective activities in connection with any Discounted Term Loan Prepayment
provided for in this Section 10.07(k) as well as activities of the
Administrative Agent.
 
(x)       Except as previously disclosed in writing to Administrative Agent and
the Term Lenders, each of the Borrower Parties represents and warrants as of the
date of each prepayment of Term Loans pursuant to this Section 10.07(k), that
each Borrower Party does not have any MNPI with respect to any Borrower Party,
the Parent Guarantor or its Restricted Subsidiaries or securities that both (a)
has not been disclosed to the Lenders (other than because such Lenders do not
wish to receive MNPI with respect to any Borrower Party, the Parent Guarantor or
its Restricted Subsidiaries or securities) prior to such
 
 
 
-168-

--------------------------------------------------------------------------------

 
 
 
time and (b) could reasonably be expected to have a material effect upon, or
otherwise be material, to a Term Lender’s decision to offer Term Loans to the
Borrower Parties to be prepaid.
 
(l)           In the event that any Revolving Credit Lender shall become a
Defaulting Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, the L/C Issuer or the Swing Line Lender shall have reasonably
determined that there has occurred a material adverse change in the financial
condition of any such Lender, or a material impairment of the ability of any
such Lender to perform its obligations hereunder, as compared to such condition
or ability as of the date that any such Lender became a Revolving Credit Lender)
then the L/C Issuer shall have the right, but not the obligation, at its own
expense, upon notice to such Lender and the Administrative Agent, to replace
such Lender with an assignee (in accordance with and subject to the restrictions
contained in Section 10.07(b) above), and such Lender hereby agrees to transfer
and assign without recourse (in accordance with and subject to the restrictions
contained in Section 10.07(b) above, including, for the avoidance of doubt, the
prior written consent of each Borrower to the extent otherwise required by
Section 10.07(b)) all its interests, rights and obligations in respect of its
Revolving Credit Commitment to such assignee; provided, however, that (i) no
such assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority and (ii) the L/C Issuer or such assignee, as the case may
be, shall pay to such Lender in immediately available funds on the date of such
assignment the principal of and interest accrued to the date of payment on the
Loans made by such Lender hereunder and all other amounts accrued for such
Lender’s account or owed to it hereunder.
 
(m)           Each of the Luxco Borrower and any Luxembourg Guarantor (if any)
hereby expressly accepts and confirms, for the purposes of articles 1278 and
1281 of the Luxembourg Civil Code, that notwithstanding any assignment, transfer
and/or novation permitted under, and made in accordance with the provisions of
the Agreement, any security created or guarantee given under the Agreement or in
relation to the Agreement shall be preserved for the benefit of the relevant
Eligible Assignee or any other assignee pursuant to this Agreement.
 
(n)           An assignment of rights and obligations will only be enforceable
or effective vis-à-vis third parties if, at the cost of the assignee Lender,
such assignment is notified (signifié) to each French Guarantor by a bailiff
(huissier) in accordance with article 1690 of the French Civil Code and (ii) to
each Luxembourg Guarantor in accordance with the conditions set forth in article
1690 of the Luxembourg Civil Code.
 
(o)           For the purposes of articles 1278 et seq. of the French Civil
Code, the obligations of each French Guarantor under this Agreement will
continue in full force and effect for the benefit of the then Lenders following
any novation under this Section.  A novation under this
 
 
 
-169-

--------------------------------------------------------------------------------

 
 
 
Section is a novation (novation) within the meaning of article 1271 et seq. of
the French Civil Code.
 
(p)           Notwithstanding anything to the contrary in this Section 10.07,
(i) a Term Lender may not assign, transfer or otherwise dispose of an interest
in such Lenders’ Term B-1 Loans or, Term B-2 Loans, Term B-3 Loans or Additional
Term B-1 Loans (together, the “Series 1 Specified Term Loans”), in each case,
without also assigning, transferring or otherwise disposing of a ratable
interest in such Term Lender’s other Series 1 Specified Term Loans and (ii) any
assignment, transfer or other disposition by a Term Lender of an interest in any
Series 1 Specified Term Loan that does not conform to clause (i) above shall be
deemed to be an assignment, transfer or disposition, as the case may be, of
“Term B Loans” comprised of a ratable amount of Term B-1 Loans or, Term B-2
Loans, Term B-3 Loans or Additional Term B-1 Loans, as applicable, to the extent
necessary to ensure such assignment, transfer or other disposition complies with
clause (i) above.
 
(q)           Notwithstanding anything to the contrary in this Section 10.07,
(i) a Term Lender may not assign, transfer or otherwise dispose of an interest
in such Lenders’ Term B-4 Loans or Term B-5 Loans (together, the “Series 2
Specified Term Loans”), in each case, without also assigning, transferring or
otherwise disposing of a ratable interest in such Term Lender’s other Series 2
Specified Term Loans and (ii) any assignment, transfer or other disposition by a
Term Lender of an interest in any Series 2 Specified Term Loan that does not
conform to clause (i) above shall be deemed to be an assignment, transfer or
disposition, as the case may be, of “Term B Loans” comprised of a ratable amount
of Term B-4 Loans or Term B-5 Loans, as applicable, to the extent necessary to
ensure such assignment, transfer or other disposition complies with clause (i)
above.
 
Section 10.08.       Confidentiality.  Each of the Agents and the Lenders agrees
to maintain the confidentiality of the Information, except that Information may
be disclosed (a) to it and its Affiliates’ directors, officers, employees,
members, partners and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
regulatory authority; (c) to the extent  required by applicable Laws or
regulations or by any subpoena or similar legal process; (provided that the
Agent or Lender that discloses any Information pursuant to this clause (c) shall
provide the Parent Guarantor prompt notice of such disclosure to the extent
permitted by applicable Law); (d) to any other party to this Agreement; (e)
subject to an agreement containing provisions at least as restrictive as those
of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Parent Guarantor), to any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee or pledgee of or Participant in, any of its rights
or obligations under this Agreement; (f) with the written consent of the Parent
Guarantor; (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.08; (h) to any state, Federal or
foreign authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) (in which case such Person
shall, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the Parent Guarantor, in advance, to
the extent lawfully permitted to do so); (i) to any rating agency when required
by it (it being understood that, prior to any such disclosure, such rating
agency
 
 
 
-170-

--------------------------------------------------------------------------------

 
 
 
shall undertake to preserve the confidentiality of any Information relating to
the Loan Parties received by it from such Lender); (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder to the extent reasonably
necessary in connection with such enforcement or (k) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by provisions at
least as restrictive as those of this Section 10.08).  In addition, the Agents
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions.  For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party relating to any Loan Party or its business, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
10.08; provided that, in the case of information received from a Loan Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential.
 
Section 10.09.       Setoff.  In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, after obtaining the prior written consent of the
Administrative Agent, each Lender is authorized at any time and from time to
time, without prior notice to the Borrowers or any other Loan Party, any such
notice being waived by each of the Borrowers (on its own behalf and on behalf of
each Loan Party) to the fullest extent permitted by Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other Indebtedness at any time owing by, such Lender to
or for the credit or the account of the respective Loan Parties against any and
all Obligations owing to such Lender hereunder or under any other Loan Document,
now or hereafter existing, irrespective of whether or not such Agent or such
Lender shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.  Each
Lender agrees promptly to notify the Parent Guarantor and the Administrative
Agent after any such set off and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.  The rights of the Administrative Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that the Administrative Agent and such
Lender may have.
 
Section 10.10.       Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers.  In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments
 
 
 
-171-

--------------------------------------------------------------------------------

 
 
 
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
Section 10.11.       Counterparts.  This Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
 
Section 10.12.       Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
 
Section 10.13.       Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding except as set forth in Section 2.03(g).
 
Section 10.14.       Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 10.15.       Tax Forms.
 
(a)           To the extent it is qualified for any exemption from or reduction
in United States federal withholding tax with respect to any Loan made to a US
Borrower, each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code that lends to the US Borrower (each,
a “Non-US Lender”) shall deliver to the US Borrower and the Administrative
Agent, on or prior to the date which is ten (10) Business Days after the Closing
Date (or upon accepting an assignment of an interest herein), two duly signed,
properly com-
 
 
 
-172-

--------------------------------------------------------------------------------

 
 
 
pleted copies of either IRS Form W-8BEN, W-8EXP or any successor thereto
(relating to such Non-US Lender and entitling it to an exemption from, or
reduction of, United States federal withholding tax on specified payments to be
made to such Non-US Lender by the US Borrower pursuant to this Agreement or any
other Loan Document) or IRS Form W-8ECI or any successor thereto (relating to
all payments to be made to such Non-US Lender by the US Borrower pursuant to
this Agreement or any other Loan Document) or such other evidence reasonably
satisfactory to the US Borrower and the Administrative Agent that such Non-US
Lender is entitled to an exemption from, or reduction of, United States federal
withholding tax, including any exemption pursuant to Section 881(c) of the Code,
and in the case of a Non-US Lender claiming such an exemption under Section
881(c) of the Code, a certificate substantially in the form of Exhibits S-1,
S-2, S-3 and S-4 (the “US Tax Certificate”) that establishes in writing to the
US Borrower and the Administrative Agent that such Non-US Lender is not (i) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (ii) a 10-percent
shareholder within the meaning of Section 871(h)(3)(B) of the Code, (iii) a
controlled foreign corporation related to the US Borrower within the meaning of
Section 864(d) of the Code and (iv) receiving any payment under any Loan
Document that is effectively connected with a U.S. trade or
business.  Thereafter and from time to time, to the extent it is then qualified
for any exemption from or reduction in United States federal withholding tax,
each such Non-US Lender shall (Aa) promptly submit to the US Borrower and the
Administrative Agent such additional duly and properly completed and signed
copies of one or more of such forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant United States
taxing authorities) as may then be available under then current United States
laws and regulations to avoid, or such evidence as is reasonably satisfactory to
the US Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States federal withholding taxes in respect of payments to
be made to such Non-US Lender by the US Borrower pursuant to this Agreement, or
any other Loan Document, in each case, (1i) on or before the date that any such
form, certificate or other evidence expires or becomes obsolete, (2ii) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the US Borrower and the Administrative
Agent and (3iii) from time to time thereafter if reasonably requested by the US
Borrower or the Administrative Agent, and (Bb) promptly notify the US Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any previously claimed exemption or reduction.
 
(i)       Each Non-US Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Non-US Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Non-US Lender, or where Non-U.S. Lender is a
partnership for U.S. federal income tax purposes), shall deliver to the US
Borrower and the Administrative Agent on the date when such Non-US Lender ceases
to act for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
US Borrower or the Administrative Agent (in either case, in the reasonable
exercise of its discretion), (A) two duly signed, properly completed copies of
the forms or statements required to be provided by such Non-US Lender as set
forth above, to establish the portion of any such sums paid or payable with
respect to which such Non-US Lender acts for its own account that is not subject
to United States federal withholding tax, and (B) two duly signed, properly
completed copies of IRS Form W-8IMY (or any successor thereto), together with
any information such Non-US Lender is
 
 
 
-173-

--------------------------------------------------------------------------------

 
 
 
required to transmit with such form, and any other certificate or statement of
exemption required under the Code, to establish that such Non-US Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Non-US Lender, including any applicable U.S. Tax Certificate, provided that
if the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a US Tax Certificate on behalf of such partners; or
 
(ii)       The Administrative Agent may deduct and withhold any taxes required
by any Laws to be deducted and withheld from any payment under any of the Loan
Documents.
 
(b)           Each Lender and Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code that lends to any Borrower (each, a
“US Lender”) shall deliver to the Administrative Agent and the relevant Borrower
two duly signed, properly completed copies of IRS Form W-9 on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
certifying that such US Lender is entitled to an exemption from United States
backup withholding tax, or any successor form.  Notwithstanding anything to the
contrary in this Agreement, if such US Lender fails to deliver such forms, then
the Administrative Agent may withhold from any payment to such US Lender an
amount equivalent to the applicable backup withholding tax imposed by the Code
and the relevant Borrower shall not be liable for any additional amounts with
respect to such withholding.
 
(c)           If any Governmental Authority asserts that any Borrower or the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any Taxes from payments made to or for the account of any Lender
(including any L/C Issuer), then to the extent such improper withholding or
backup withholding was directly caused by such Lender’s actions or inactions,
such Lender shall indemnify the relevant Borrower and the Administrative Agent
therefor, including all penalties and interest, any Taxes imposed by any
jurisdiction on the amounts payable to such Borrower and the Administrative
Agent under this Section 10.15, and costs and expenses (including Attorney
Costs) of such Borrower and the Administrative Agent.  The obligation of the
Lenders, severally, under this Section 10.15 shall survive any assignment of
rights by, or the replacement of, a Lender or the termination of the Aggregate
Commitments, repayment of all other Obligations hereunder and the resignation of
the Administrative Agent.
 
Section 10.16.       GOVERNING LAW.
 
(a)           THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN ANY LOAN
DOCUMENT EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREE-
 
 
 
-174-

--------------------------------------------------------------------------------

 
 
 
MENT, EACH BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.  EACH BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
 
Section 10.17.       WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
 
Section 10.18.       Binding Effect.  This Agreement shall become effective when
it shall have been executed by each Borrower and the Administrative Agent shall
have been notified by each Lender, Swing Line Lender and the L/C Issuer that
each such Lender, Swing Line Lender and the L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of each Borrower, each
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders except as permitted by
Section 7.04.
 
Section 10.19.       USA PATRIOT Act Notice.  Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers and Guarantors that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and each Guarantor and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Borrower and each Guarantor in accordance with the Act.
 
Section 10.20.       Agent for Service of Process.  Each of the Parent
Guarantor, the Luxco Borrower and the PR Borrower hereby irrevocably appoints
the US Borrower as its agent for service of process with respect to all of the
Loan Documents and all other related agreements to which it is a party (the
“Process Agent”) and the US Borrower hereby accepts such appointment as the
Process Agent and hereby agrees to forward promptly to the Parent Guarantor, the
Luxco Borrower and the PR Borrower, as applicable, all legal process addressed
to the Parent
 
 
 
-175-

--------------------------------------------------------------------------------

 
 
 
Guarantor, the Luxco Borrower and the PR Borrower, as applicable, received by
the Process Agent.
 
Section 10.21.       Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of any Borrower in respect of any such sum due from it to the
Administrative Agent or Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the applicable Borrower in the Agreement Currency,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, Administrative Agent agrees to return the amount of any excess
to such Borrower (or to any other Person who may be entitled thereto under
applicable Law).
 
Section 10.22.       No Fiduciary Duty.  Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates.  Each Loan Party agrees that nothing in
the Loan Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Loan Party, its stockholders or its affiliates, on the
other.  The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith, (x) no Lender in its capacity as such has assumed
an advisory or fiduciary responsibility in favor of any Loan Party, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) and (y) each
Lender in its capacity as such is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders,
creditors.  Loan Party acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
 
-176-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
WARNER CHILCOTT HOLDINGS COMPANY III, LIMITED, as Parent Guarantor
         
 
By:
        Name:        Title:           

 
 

 
WC LUXCO S.A R.L., as Luxco Borrower
         
 
By:
        Name:        Title:           

 
 

 
WARNER CHILCOTT CORPORATION, as US Borrower
         
 
By:
        Name:        Title:           

 
 

 
WARNER CHILCOTT COMPANY, LLC, as PR Borrower
         
 
By:
        Name:        Title:           

 
 
 
 
S-1

--------------------------------------------------------------------------------

 
 
 
 

 
BANK OF AMERICA, N.A., individually as an Initial Lender and as Administrative
Agent, L/C Issuer and Swing Line Lender
         
 
By:
        Name:        Title:           

 
  
 
S-2

--------------------------------------------------------------------------------

 
 
 
 

 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually as a Lender and L/C Issuer
         
 
By:
        Name:        Title:           

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
[INSERT LENDER NAME], as Lender
         
 
By:
        Name:        Title:           

 
 
 
 

--------------------------------------------------------------------------------

 
 
Annex B
 
GUARANTOR CONSENT AND REAFFIRMATION
 
[                ], 2012
 
Reference is made to Amendment No. 1 attached as Exhibit A hereto (“Amendment
No. 1”), dated as of [                ], 2012 to the Credit Agreement dated as
of March 17, 2011 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”), among WARNER CHILCOTT HOLDINGS COMPANY
III, LIMITED, a company organized under the laws of Bermuda (the “Parent
Guarantor”), WC LUXCO S.A R.L., a private limited liability company (société à
responsabilité limitée) organized under the laws of Luxembourg (the “Luxco
Borrower”), WARNER CHILCOTT CORPORATION, a Delaware corporation (the “US
Borrower”), WARNER CHILCOTT COMPANY, LLC, a limited liability company organized
under the laws of the Commonwealth of Puerto Rico (the “PR Borrower”), each
lender from time to time party thereto (collectively, the “Lenders” and
individually, each a “Lender”), and BANK OF AMERICA, N.A. as Administrative
Agent, Swing Line Lender and L/C Issuer.  Capitalized terms used but not
otherwise defined in this Guarantor Consent and Reaffirmation (this “Consent”)
are used with the meanings attributed thereto in Amendment No. 1 and the Credit
Agreement, as applicable.
 
Each Guarantor hereby consents to the execution, delivery and performance of
Amendment No. 1 and agrees that each reference to the Credit Agreement in the
Loan Documents to which it is a party shall, on and after the Amendment No. 1
Effective Date, be deemed to be a reference to the Credit Agreement as amended
by Amendment No. 1.
 
Each Guarantor hereby acknowledges and agrees that, after giving effect to
Amendment No. 1, all of its respective obligations and liabilities under the
Loan Documents to which it is a party, as such obligations and liabilities may
have been amended by Amendment No. 1, are reaffirmed, and remain in full force
and effect.
 
After giving effect to Amendment No. 1, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by Amendment No. 1, and shall continue to secure the Secured Obligations
(after giving effect to Amendment No. 1), in each case, on and subject to the
terms and conditions set forth in the Credit Agreement, as amended by Amendment
No. 1, and the other Loan Documents.
 
Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.
 
This Consent is a Loan Document and shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.
 
 

 
WARNER CHILCOTT PHARMACEUTICALS B.V.B.A.
WARNER CHILCOTT HOLDINGS COMPANY III, LIMITED
WARNER CHILCOTT CANADA CO.
WARNER CHILCOTT ACQUISITION LIMITED
WARNER CHILCOTT DEUTSCHLAND GMBH
WC PHARMACEUTICALS I LIMITED
WC PHARMACEUTICALS II LIMITED
WARNER CHILCOTT ITALY S.R.L.
WARNER CHILCOTT (IRELAND) LIMITED
WARNER CHILCOTT INTERMEDIATE (IRELAND) LIMITED
WARNER CHILCOTT NEDERLAND B.V.
CHILCOTT UK LIMITED
MILLBROOK (NI) LIMITED
WARNER CHILCOTT RESEARCH LABORATORIES LIMITED
WARNER CHILCOTT UK LIMITED
WARNER CHILCOTT COMPANY, LLC
WARNER CHILCOTT PHARMACEUTICALS S.À R.L.
WARNER CHILCOTT CORPORATION
WARNER CHILCOTT (US), LLC
WARNER CHILCOTT SALES (US), LLC
WARNER CHILCOTT FRANCE SAS
WARNER CHILCOTT LEASING EQUIPMENT INC.
WARNER CHILCOTT FINANCE LLC
         
 
By:
        Name:       Title:            

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

    By:   Title:    
For
 
WC Luxco Holdings S.à r.l.
Société à responsabilité limitée.
Share capital:  USD 1,500,000
Registered office:  5, rue Guillaume Kroll, L-1882 Luxembourg
R.C.S. Luxembourg:  B 148.285
 

 
 

    By:   Title:    
For
 
WC Luxco S.à r.l.
Société à responsabilité limitée.
Share capital:  USD 20.000,00
Registered office:  67, rue Ermesinde, L-1469 Luxembourg
R.C.S. Luxembourg:  B 145.883
 

 
 

    By:   Title:    
For
 
WC Luxembourg S.à r.l.
Société à responsabilité limitée.
Share capital:  USD 20,000
Registered office:  67, rue Ermesinde, L-1469 Luxembourg
R.C.S. Luxembourg:  B 162.340
 

 
 
 

--------------------------------------------------------------------------------

 
 